Exhibit 10.1
Execution Version








THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of October 31, 2018

Among
SCIENCE APPLICATIONS INTERNATIONAL CORPORATION
as Borrower
and
THE LENDERS PARTY HERETO
and
CITIBANK, N.A.
as Administrative Agent and Collateral Agent
CITIGROUP GLOBAL MARKETS INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MUFG BANK, LTD.
PNC CAPITAL MARKETS LLC,
SUNTRUST ROBINSON HUMPHREY, INC.,
U.S. BANK NATIONAL ASSOCIATION AND
WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Bookrunners
CAPITAL ONE, NATIONAL ASSOCIATION,
SUMITOMO MITSUI BANKING CORPORATION, AND
TD BANK, NA

as Co-Documentation Agents









--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 31, 2018 (as
further amended, amended and restated, supplemented or otherwise modified from
time to time, this “Agreement”), among SCIENCE APPLICATIONS INTERNATIONAL
CORPORATION, a Delaware corporation (the “Borrower”), the Lenders (as defined in
Article I), and CITIBANK, N.A. (“Citibank”), as administrative agent hereunder
(in such capacity, the “Administrative Agent”) and as collateral agent hereunder
and under the Security and Guarantee Documents (in such capacity, the
“Collateral Agent” and together in its capacity as Administrative Agent and
Collateral Agent, the “Agent”) for the Lenders.
Pursuant to the Credit Agreement dated as of June 27, 2013 (the “Original Credit
Agreement”), the Lenders (as defined therein) extended credit to the Borrower in
the form of Term Advances (as defined therein) in an initial aggregate principal
amount of $500,000,000, Revolving Credit Commitments (as defined therein) and
Letter of Credit Commitments (as defined therein).
Pursuant to the Amended and Restated Credit Agreement dated as of March 17, 2015
(the “First Amended & Restated Credit Agreement”), among the Borrower, Citibank,
as administrative agent, and the Lenders (as defined therein), the Original
Credit Agreement (including the exhibits and schedules thereto) was amended and
restated in its entirety and replaced by the First Amended & Restated Credit
Agreement.
Pursuant to the Second Amended and Restated Credit Agreement dated as of May 4,
2015 (the “Second Amended & Restated Credit Agreement”), among the Borrower,
Citibank, as administrative agent, and the Lenders (as defined therein), the
First Amended & Restated Credit Agreement (including the exhibits and schedules
thereto) was amended and restated in its entirety and replaced by the Second
Amended & Restated Credit Agreement.
The Borrower has requested that upon satisfaction of the conditions set forth in
Section 3.01, the Second Amended & Restated Credit Agreement (including the
exhibits and schedules thereto) be amended and restated in its entirety and
replaced by this Agreement.
The Borrower and the Agent have agreed to so amend and restate the Second
Amended & Restated Credit Agreement on the terms and subject to the conditions
set forth herein.
Accordingly, the parties hereto, intending to be legally bound, agree as
follows:


1

--------------------------------------------------------------------------------






ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01.    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“A Type Term Loans” has the meaning specified in Section 2.23(b)(i).
“Acquired Business” has the meaning assigned to such term in the definition of
“Engility Acquisition”.
“Acquired Entity” has the meaning specified in Section 5.03(j)(vi).
“Acquisition Revolving Credit Incremental Commitment Amount” means $200,000,000.
“Administrative Agent” has the meaning specified in the preamble hereto.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Advance” means a Revolving Credit Advance, a Term Advance, an Incremental
Advance and/or a Tranche B Loan, as the context may require.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent” has the meaning specified in the preamble hereto.
“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at Citibank at its office at 1615
Brett Road, OPS III, New Castle, Delaware 19720, Account No. 36852248,
Attention: Agency Operations, (b) in the case of Advances denominated in any
Committed Currency, the account of the Agent designated in writing from time to
time by the Agent to the Borrower and the Lenders for such purpose and (c) in
any such case, such other account of the Agent as is designated in writing from
time to time by the Agent to the Borrower and the Lenders for such purpose.
“Agent Parties” has the meaning specified in Section 9.02(d)(ii).
“Agreement” has the meaning specified in the preamble hereto.
“Alabama Property” means the real property and improvements thereon located at
6725 Odyssey Drive, Huntsville, Alabama 35806.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including the United States
Foreign Corrupt Practices Act of 1977 (12 U.S.C. §78dd-1) and the U.K. Bribery
Act of 2010.




2

--------------------------------------------------------------------------------





“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.
“Applicable Margin” means, as of any date, (a) with respect to Tranche B Loans,
(x) for Tranche B Loans in the form of Eurocurrency Rate Advances, 1.75% per
annum and (y) for Tranche B Loans in the form of Base Rate Advances, 0.75% per
annum, (b) with respect to any Term Advance or Revolving Credit Advance, (i) a
percentage per annum determined by reference to the Leverage Ratio at the end of
the most recent fiscal quarter of the Borrower as set forth below; provided
that, until the end of the first full fiscal quarter ending after the Effective
Date, the “Applicable Margin” shall be determined as if Level 2 was applicable
and (c) with respect to any Incremental Advance, the rate(s) set forth in the
applicable Incremental Assumption Agreement:


Leverage Ratio
Applicable
Margin for
Eurocurrency
Rate
Advances
Applicable
Margin for
Base Rate
Advances
Level 1
< 2.00:1.00
1.250
%
0.250
%
Level 2
< 3.00:1.00 but ≥ 2.00:1.00
1.500
%
0.500
%
Level 3
< 4.00:1.00 but ≥ 3.00:1.00
1.750
%
0.750
%
Level 4
≥ 4.00:1.00
2.000
%
1.000
%





Following the last day of the first full fiscal quarter ending after the
Effective Date, the Leverage Ratio shall be determined on the basis of the most
recent certificate of the Borrower to be delivered pursuant to Section 5.01(i)
for the most recently ended fiscal quarter or fiscal year and any change in the
Leverage Ratio shall be effective one Business Day after the date on which the
Agent receives such certificate; provided, that for so long as the Borrower has
not delivered such certificate when due pursuant to Section 5.01(i), the
Leverage Ratio shall be deemed to be at Level 4 until the respective certificate
is delivered to the Agent.
“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Leverage Ratio at the end of the most recent fiscal quarter
of the Borrower as set forth below; provided that, until the end of the first
full fiscal quarter ending after the Effective Date, the “Applicable Percentage”
shall be determined as if Level 2 was applicable:




3

--------------------------------------------------------------------------------





Leverage Ratio
Applicable Percentage


Level 1
< 2.00:1.00
0.200
%
Level 2
< 3.00:1.00 but ≥ 2.00:1.00
0.250
%
Level 3
< 4.00:1.00 but ≥ 3.00:1.00
0.300
%
Level 4
≥ 4.00:1.00
0.350
%





Following the last day of the first full fiscal quarter ending after the
Effective Date, the Leverage Ratio shall be determined on the basis of the most
recent certificate of the Borrower to be delivered pursuant to Section 5.01(i)
for the most recently ended fiscal quarter or fiscal year and any change in the
Leverage Ratio shall be effective one Business Day after the date on which the
Agent receives such certificate; provided that for so long as the Borrower has
not delivered such certificate when due pursuant to Section 5.01(i), the
Leverage Ratio shall be deemed to be at Level 4 until the respective certificate
is delivered to the Agent.
“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility, the Revolving Credit Facility, the Tranche B Facility or any Specified
Incremental Facility, a Lender that has a Commitment with respect to such
Facility or holds a Term Advance, Revolving Credit Advance, Tranche B Loan or
Specified Incremental Term Advance, respectively, at such time and (b) with
respect to the Letter of Credit Facility, (i) the Issuing Banks and (ii) if any
Letters of Credit have been issued hereunder, the Revolving Credit Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), MUFG Bank Ltd., PNC Capital Markets LLC, SunTrust Robinson Humphrey,
Inc., U.S. Bank National Association and Wells Fargo Securities, LLC.
“Asset Sale” means the Disposition (by way of merger, casualty, condemnation or
otherwise) by the Borrower or any of its Subsidiaries to any Person other than a
Loan Party of (a) any Equity Interests of any of the Borrower’s Subsidiaries
(other than directors’ qualifying shares) or (b) any other assets of the
Borrower or any of its Subsidiaries, other than, in the case of either (a) or
(b), as applicable, (i) inventory, cash and Cash Equivalents Disposed of in the
Ordinary Course of Business, (ii) damaged, obsolete, surplus or worn out assets
and scrap, (iii) assets Disposed of in transactions constituting Investments
permitted under Section 5.03(j), Restricted Payments permitted under Section
5.03(h), or Dispositions permitted under 5.03(n)(x) and (iv) any Dispositions or
series of related Dispositions having a value not in excess of $3,000,000 (which
shall automatically be increased to $10,000,000 on the Engility Closing Date
without any action by any party hereto).


4

--------------------------------------------------------------------------------





“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07), and accepted by the Agent, in substantially the form
of Exhibit C or any other form approved by the Agent.
“Assuming Lender” has the meaning specified in Section 2.22(d).
“Assumption Agreement” has the meaning specified in Section 2.22(d).
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.01(d)(ii).
“Available Amount” of a Letter of Credit at any time means the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any L/C
Related Document, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
“Available Amount Basket” means, at any time of determination (any such time,
the applicable “Reference Time”), an amount equal to, without duplication:
(x) the sum of:
(i) $70,000,000; plus
(ii) the Borrower’s Aggregate Excess Cash Flow Share; plus
(iii) the Net Cash Proceeds of any Qualified Equity Issuance received by the
Borrower after the Effective Date and on or prior to the Reference Time and at
such time Not Otherwise Applied; plus
(iv) the Net Cash Proceeds of any Indebtedness of the Borrower or any Subsidiary
of the Borrower owed or issued to any Person (other than the Borrower or any
Subsidiary of the Borrower) that has been incurred or issued after the Effective
Date and prior to the Reference Time and subsequently exchanged or converted
into a Qualified Equity Issuance and at such time Not Otherwise Applied; plus
(v) the aggregate amount of cash and Cash Equivalents received by the Borrower
or any of its Subsidiaries from any sale of any Investment (other than to the
Borrower or any Subsidiary of the Borrower) and cash and Cash Equivalent
returns, profits, distributions and similar amounts received by the Borrower or
any Subsidiary of the Borrower on Investments, in each case (A) solely with
respect to Investments made in a Person that is not the Borrower or any
Subsidiary of the Borrower using the Available Amount Basket and (B) to the
extent (1) not already included in Consolidated Net Income, (2) not in excess of
the original Investment made using the Available Amount Basket and (3) at such
time Not Otherwise Applied; minus
(vi) all or any portion of the Available Amount Basket that has been applied
after the Effective Date but prior to the Reference Time to make Investments,
Restricted Payments or prepayments, redemptions, purchases, defeasements or
other satisfactions of Junior Financing prior to the scheduled maturity thereof.
“B Type Term Loans” has the meaning specified in Section 2.23(b)(i).


5

--------------------------------------------------------------------------------





“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(e)
or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:
(a)    the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate;
(b)    ½ of one percent per annum above the Federal Funds Rate; and
(c)    the LIBOR Rate applicable to Dollars for a period of one month (“One
Month LIBOR”) plus 1.00% (for the avoidance of doubt, the One Month LIBOR for
any day shall be based on the rate appearing on Reuters LIBOR01 Page (or other
commercially available source providing such quotations as designated by the
Agent from time to time) at approximately 11:00 a.m. London time on such day),
except if such day is not a Business Day or is not a day for trading between
banks in Dollar deposits in the London interbank market, then One Month LIBOR
for such day shall be equivalent to One Month LIBOR for the most recent
preceding day that is a Business Day for trading between banks in Dollar
deposits in the London interbank market; provided that in no event shall One
Month LIBOR be less than 0%
“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Bookrunner” means Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner
& Smith Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), MUFG Bank Ltd., PNC Capital Markets LLC, SunTrust Robinson Humphrey,
Inc., U.S. Bank National Association and Wells Fargo Securities, LLC.
“Borrower” has the meaning specified in the preamble hereto.


6

--------------------------------------------------------------------------------





“Borrower Notice” has the meaning assigned to such term in the definition of
“Real Estate Collateral Requirements”.
“Borrower’s Aggregate Excess Cash Flow Share” means, as of any Reference Time
and with respect to each fiscal year of the Borrower for which a compliance
certificate has been delivered pursuant to Section 5.01(i)(i) as of such
Reference Time (commencing with the fiscal year ending on or about February 3,
2020), an aggregate amount (in no event less than zero) equal to the sum, for
each such fiscal year, of (i) the Borrower’s Retained Percentage for such fiscal
year multiplied by (ii) Excess Cash Flow for such fiscal year.
“Borrower Refinancing” means, the refinancing of all outstanding Indebtedness
for borrowed money under the Second Amended and Restated Credit Agreement.
“Borrower’s Retained Percentage” means, with respect to any fiscal year of the
Borrower, (a) 100% minus (b) the Excess Cash Flow Percentage with respect to
such fiscal year.
“Borrowing” means Advances of the same Class and Type made, converted or
continued on the same date and, in the case of Eurocurrency Rate Advances, as to
which a single Interest Period is in effect, and may refer to a Revolving Credit
Borrowing, a Tranche B Borrowing, a Term Borrowing or an Incremental Term
Borrowing, as the context may require.
“Borrowing Minimum” means, in respect of any Advance denominated in Dollars,
$5,000,000, in respect of any Advance denominated in Sterling, £5,000,000 and,
in respect of any Advance denominated in Euros, €5,000,000.
“Borrowing Multiple” means, in respect of any Advance denominated in Dollars,
$1,000,000, in respect of any Advance denominated in Sterling, £1,000,000 and,
in respect of any Advance denominated in Euros, €1,000,000.
“Building” means a building or structure with at least two walls and a roof or
any such building or structure in the course of construction.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and in the
country of issue of the currency of such Eurocurrency Rate Advance (or, in the
case of an Advance denominated in Euro, which is also a TARGET Day).
“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of the Borrower or any of its
Subsidiaries that are (or should be in accordance with GAAP) set forth in a
consolidated statement of cash flows of the Borrower and its Subsidiaries for
such period prepared in accordance with GAAP, but excluding in each case any
such expenditure made to restore, replace or rebuild property subject to any
damage, loss, destruction or condemnation, to the extent such expenditure is
made with insurance proceeds, condemnation awards or damage recovery proceeds
relating to any such damage, loss, destruction or condemnation.
“Capital Lease” has the meaning specified in the definition of Capital Lease
Obligations.
“Capital Lease Obligations” means all monetary obligations of any Person under
any leasing or similar arrangement which, in accordance with GAAP, is classified
as a capital lease (“Capital Lease”).


7

--------------------------------------------------------------------------------





“Cash Collateral” shall have a meaning specified in the definition of Cash
Collateralize.
“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of one or more of the Issuing Banks or Revolving Credit Lenders,
as collateral for L/C Obligations or obligations of Revolving Credit Lenders to
fund participations in respect of L/C Obligations, cash or deposit account
balances or, if the Agent and each applicable Issuing Bank shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to the Agent and each applicable Issuing Bank
(such collateral and other credit support, including the proceeds thereof, “Cash
Collateral”).
“Cash Equivalents” means: (a) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of issuance thereof; (b) Investments
in commercial paper maturing within 270 days from the date of issuance thereof
and having, at such date of acquisition, the highest credit rating obtainable
from S&P or from Moody’s; (c) Investments in certificates of deposit, banker’s
acceptances and time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, the Agent or any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof that has a combined capital and surplus and undivided profits of
not less than $500,000,000 and that issues (or the parent of which issues)
commercial paper rated at least “Prime 2” (or the then equivalent grade) by
Moody’s or “A 2” (or the then equivalent grade) by S&P; (d) fully collateralized
repurchase agreements with a term of not more than 30 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria of clause (c) above; (e) Investments in “money market
funds” within the meaning of Rule 2a-7 of the Investment Company Act of 1940, as
amended, substantially all of whose assets are invested in Investments of the
type described in clauses (a) through (d) above; (f) securities with average
maturities of 12 months or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States of
America, by any political subdivision or taxing authority of any such state,
commonwealth or territory having an investment grade rating from either S&P or
Moody’s (or the equivalent thereof); and (g) investment funds investing
substantially all of their assets in securities of the types (including as to
credit quality and maturity) described in clauses (a) through (f) above.
“Cash Management Agreement” means any agreement to provide Cash Management
Services to any Loan Party or their respective Subsidiaries.
“Cash Management Bank” means each provider of Cash Management Services, the
obligations under which constitute Secured Cash Management Obligations.
“Cash Management Services” means treasury management services (including
depository arrangements, controlled disbursements, zero balance arrangements,
cash sweeps, automated clearinghouse transactions, return items, overdrafts,
temporary advances, interstate depository network services, electronic funds
transfer, purchasing or debit card arrangements and other customary cash
management arrangements) provided to any Loan Party or their respective
Subsidiaries.
“Change in Control” means an event or series of events by which any Person or
two or more Persons acting in concert shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 of the SEC under the Exchange Act), directly
or indirectly, of Voting Stock of the Borrower (or other securities convertible
into or exchangeable for such Voting Stock)


8

--------------------------------------------------------------------------------





representing 35% or more of the combined voting power of all Voting Stock of the
Borrower (on a fully diluted basis).
“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Citibank” has the meaning specified in the preamble hereto.
“Class”, when used in reference to any Advance or Borrowing, refers to whether
such Advance, or the Advances comprising such Borrowing, are Revolving Credit
Advances, Term Advances, Incremental Advances, or Tranche B Loans and, when used
in reference to any Commitment, refers to whether such Commitment is a Revolving
Credit Commitment, a Letter of Credit Commitment, a Term Commitment, an
Incremental Commitment or a Tranche B Commitment.
“Co-Documentation Agents” means Capital One, National Association, Sumitomo
Mitsui Banking Corporation, and TD Bank, NA
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all the “Collateral” as defined in any Security and Guarantee
Documents and shall also include the Mortgaged Properties.
“Collateral Agent” has the meaning specified in the preamble hereto.
“Commitment” means a Revolving Credit Commitment, a Letter of Credit Commitment,
a Term Commitment, an Incremental Commitment or a Tranche B Commitment, as the
context may require.
“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland and Euros.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), any successor statute, and any rule, regulation or order promulgated
thereunder, in each case as amended from time to time.
“Commodity Futures Trading Commission” means the U.S. Commodity Futures Trading
Commission.
“Communications” has the meaning specified in Section 9.02(d)(ii).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


9

--------------------------------------------------------------------------------





“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated Group” means the Borrower and its Subsidiaries.
“Consolidated Net Income” means, for any Person and any period, the net income
of such Person and its Consolidated Subsidiaries for such period.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has a meaning correlative thereto.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.
“Current Assets” means, at any time, the Consolidated current assets (other than
cash and Cash Equivalents) of the Borrower and its Consolidated Subsidiaries at
such time, but excluding the current portion of deferred tax assets.
“Current Liabilities” means, at any time, the Consolidated current liabilities
of the Borrower and its Consolidated Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long term Indebtedness, (b)
outstanding Revolving Credit Advances and Letters of Credit, (c) the current
portion of interest and (d) the current portion of current and deferred income
taxes.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Default Interest” has the meaning specified in Section 2.07(b).
“Defaulting Lender” means, subject to Section 2.18(c), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within three Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit) within three Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent or
any Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a


10

--------------------------------------------------------------------------------





receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-in Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.18(c)) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank, and each Lender.
                  
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any issuance of Equity Interests by a Subsidiary of such
Person), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Equity Interest” means any Equity Interest which, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (other than
solely for Equity Interests that are not Disqualified Equity Interests and cash
in lieu of fractional shares of such Equity Interests), pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Advances and all other accrued and payable Obligations), (b) is
redeemable at the option of the holder thereof (other than solely for Equity
Interests that do not constitute Disqualified Equity Interests and cash in lieu
of fractional shares of such Equity Interests and except as a result of a change
of control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Advances and all other accrued and payable
Obligations), in whole or in part, (c) requires scheduled cash payments of
dividends or (d) is or becomes convertible into or exchangeable for Indebtedness
or any other Equity Interests that would constitute Disqualified Equity
Interests, in the case of clauses (a) through (d), prior to the date that is 91
days after the latest maturity or expiration date applicable to any Term
Advance, Tranche B Loan, Revolving Credit Advance, Revolving Credit Commitment,
Incremental Commitment or Incremental Advance that is outstanding at any date of
determination. Notwithstanding the preceding sentence, (A) if such Equity
Interest is issued pursuant to any plan for the benefit of directors, officers,
employees, members of management, managers or consultants or by any such plan to
such directors, officers, employees, members of management, managers or
consultants, in each case in the Ordinary Course of Business of the Borrower or
its Subsidiaries, such Equity Interest shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the issuer
thereof in order to satisfy applicable statutory or regulatory obligations, and
(B) no Equity Interest held by any future, present or former employee, director,
officer, manager, member of management or consultant (or their respective
Affiliates or immediate family members) of the Borrower (or any Subsidiary of
the Borrower) shall be considered a Disqualified Equity Interest because such
Equity Interest is redeemable or subject to repurchase pursuant to any
management equity subscription agreement, stock option,


11

--------------------------------------------------------------------------------





stock appreciation right or other stock award agreement, stock ownership plan,
put agreement, stockholder agreement or similar agreement that may be in effect
from time to time.
“Dollars” and the “$” sign each means lawful currency of the United States of
America.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.
“Domestic Subsidiary” shall mean any Subsidiary of the Borrower incorporated or
organized under the laws of the United States of America, any state thereof or
the District of Columbia.
“EBITDA” means, for any Person and for any period, an amount equal to the
Consolidated Net Income of such Person and its Consolidated Subsidiaries for
such period plus without duplication and, (except in the case of clauses (k) and
(l)(ii) below) to the extent deducted in the calculation of Consolidated Net
Income, (a) Interest Expense of such Person and its Consolidated Subsidiaries
for that period, plus (b) the aggregate amount of Consolidated federal and state
taxes on or measured by income of such Person and its Consolidated Subsidiaries
for that period whether or not payable during that period, plus (c) Consolidated
depreciation, amortization and all other noncash items including non-cash
compensation and impairment charges of such Person and its Consolidated
Subsidiaries for that period, minus (d) any gains attributable to the sale of
assets outside the Ordinary Course of Business, plus (e) any losses attributable
to the sale of assets outside the Ordinary Course of Business, plus (f) one-time
costs and expenses related to the Engility Acquisition and any other
transactions in connection therewith, including any reorganization expenses,
plus (g) transaction fees and expenses related to any issuance of Equity
Interests or incurrence of Indebtedness permitted under this Agreement (in each
case whether or not consummated), plus (h) one-time costs and expenses related
to any Permitted Acquisition (in each case whether or not consummated), plus (i)
any earn-out obligation expense incurred in connection with any Permitted
Acquisition or other permitted Investment made in compliance with Section
5.03(j), plus (j) the amount of any fee, cost, expense or reserve to the extent
actually reimbursed or reimbursable by third parties pursuant to indemnification
or reimbursement provisions or similar agreements or insurance; provided that
such Person in good faith expects to receive reimbursement for such fee, cost,
expense or reserve within the next four fiscal quarters (it being understood
that to the extent not actually received within such fiscal quarters, such
reimbursement amounts shall be deducted in calculating EBITDA for the fiscal
quarter immediately following such four fiscal quarter period), plus (k) to the
extent not otherwise included in the determination of EBITDA for such period,
the amount of any proceeds of any business interruption insurance policy
representing the earnings for such period that such proceeds are intended to
replace (whether or not then received) so long as such Person in good faith
expects to receive such proceeds within the next four fiscal quarters (it being
understood that to the extent not actually received within such period such
reimbursement amounts so added back but not so received shall be deducted in
calculating EBITDA for the fiscal quarter immediately following such four fiscal
quarter period), plus (l) (i) restructuring charges and related charges,
accruals or reserves; and business optimization expense and related charges or
expenses, including costs related to the opening, closure and/or consolidation
of offices and facilities, retention charges, contract termination costs,
recruiting and signing bonuses and expenses, systems establishment costs,
conversion costs and consulting fees relating to the foregoing plus (ii) pro
forma “run rate” cost savings, operating expense reductions and synergies (net
of actual amounts realized) related to Permitted Acquisitions and other
Investments, Dispositions and other Specified Transactions (including, if
continuing to be applicable for Specified Transactions occurring prior to the
Effective Date), cost savings initiatives and other


12

--------------------------------------------------------------------------------





similar initiatives that are reasonably identifiable, factually supportable and
projected by the Borrower in good faith to result from actions that have been
taken or with respect to which substantial steps have been taken or are expected
to be taken (in the good faith determination of the Borrower) and realized with
18 months after such Permitted Acquisition or other Investment, Disposition or
other Specified Transactions, cost savings initiative or other initiative
(provided that the aggregate amount of add backs made pursuant to clauses (h)
and (l) above for any Test Period shall not exceed an amount equal to 15% of
EBITDA for the period of four consecutive fiscal quarters most recently ended
prior to the determination date (and such determination shall be made prior to
the making of, and without giving effect to, any adjustments pursuant to clauses
(h), and (l) above)), plus (m)(i) any losses or charges (and minus any gains)
attributable to the early extinguishment of Indebtedness (and the termination of
any associated Hedge Agreements or other derivative instruments) and (ii) any
write-offs or amortizations made in such period of deferred financing costs and
premiums paid or other expenses or charges incurred directly in connection with
any early extinguishment of Indebtedness, and minus (n) any items of income or
loss in respect of equity in the income or loss of unconsolidated affiliates or
minority interests in the income or loss of Consolidated Subsidiaries in each
case as determined in accordance with GAAP, it being understood that any items
of loss or expense would be added to and any items of gain or income would be
deducted from Consolidated Net Income for the purpose of determining EBITDA.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” has the meaning specified in Section 3.01.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).
“Engility Acquisition” shall mean the acquisition by the Borrower or one of its
Subsidiaries of Engility Holdings, Inc. (together with its subsidiaries, the
“Acquired Business”) pursuant to the Agreement and Plan of Merger, dated as of
September 9, 2018 by and among Engility Holdings, Inc., the Borrower and Raptors
Merger Sub, Inc. (the “Engility Acquisition Agreement”)
“Engility Acquisition Agreement” has the meaning assigned to such term in the
definition of “Engility Acquisition”.
“Engility Acquisition Agreement Material Adverse Effect” means with respect to
any Person (as defined in the Engility Acquisition Agreement) means any fact,
circumstance, effect, change, event or development (an “Effect”) that,
individually or in the aggregate with all other Effects, (1) materially
adversely affects or would reasonably be expected to materially adversely affect
the business, financial condition or results of operations of such Person and
its


13

--------------------------------------------------------------------------------





Subsidiaries (as defined in the Engility Acquisition Agreement), taken as a
whole or (2) would reasonably be expected to prevent or materially impair or
delay the consummation of the transactions contemplated by the Engility
Acquisition Agreement excluding any Effect to the extent that, either alone or
in combination, it results from or arises out of (i) changes or conditions
generally affecting the industries in which such Person and any of its
Subsidiaries operate, except to the extent such Effect has a materially
disproportionate adverse effect on such Person and its Subsidiaries, taken as a
whole, relative to others in such industries in respect of the business
conducted in such industries, (ii) general economic or political conditions or
securities, credit, financial or other capital markets conditions, in each case
in the United States or any foreign jurisdiction, except to the extent such
Effect has a materially disproportionate adverse effect on such Person and its
Subsidiaries, taken as a whole, relative to others in the industries in which
such Person and any of its Subsidiaries operate in respect of the business
conducted in such industries, (iii) any failure, in and of itself, by such
Person to meet any internal or published projections, forecasts, estimates or
predictions in respect of revenues, earnings or other financial or operating
metrics for any period (it being understood that the facts or occurrences giving
rise to or contributing to such failure may be deemed to constitute, or be taken
into account in determining whether there has been, or is reasonably expected to
be, an Engility Acquisition Agreement Material Adverse Effect, to the extent
permitted by this definition), (iv) the public announcement or pendency of the
transactions contemplated hereby, including the impact thereof on the
relationships, contractual or otherwise, of such Person or any of its
Subsidiaries with employees, labor unions, customers, suppliers or partners, (v)
any change, in and of itself, in the market price or trading volume of such
Person’s securities or in its credit ratings (it being understood that the facts
or occurrences giving rise to or contributing to such change may be deemed to
constitute, or be taken into account in determining whether there has been, or
is reasonably expected to be, an Engility Acquisition Agreement Material Adverse
Effect, to the extent permitted by this definition), (vi) any change in
applicable Law, regulation or GAAP (or authoritative interpretation thereof),
except to the extent such Effect has a materially disproportionate adverse
effect on such Person and its Subsidiaries, taken as a whole, relative to others
in the industries in which such Person and any of its Subsidiaries operate in
respect of the business conducted in such industries, (vii) geopolitical
conditions, the outbreak or escalation of hostilities, any acts of war (whether
or not declared), sabotage or terrorism, or any escalation or worsening of any
such acts of war, sabotage or terrorism threatened or underway as of the date of
the Engility Acquisition Agreement, except to the extent such Effect has a
materially disproportionate adverse effect on such Person and its Subsidiaries,
taken as a whole, relative to others in the industries in which such Person and
any of its Subsidiaries operate in respect of the business conducted in such
industries (viii) any hurricane, tornado, flood, earthquake or other natural
disaster, except to the extent such fact, circumstance, effect, change, event or
development has a materially disproportionate adverse effect on such Person and
its Subsidiaries, taken as a whole, relative to others in the industries in
which such Person and any of its Subsidiaries operate in respect of the business
conducted in such industries, (ix) any litigation arising from allegations of a
breach of fiduciary duty or other violation of applicable Law relating to the
Engility Acquisition Agreement or the transactions contemplated hereby, or (x)
any taking of any action not required by the Engility Acquisition Agreement at
the written request of the other Loan Parties hereto.
“Engility Acquisition Agreement Representations” means such representations and
warranties made by or on behalf of the Acquired Business in the Engility
Acquisition Agreement as are material to the interests of the Lenders or the
Arrangers (in their capacities as such), but only to the extent that the
Borrower (or any of its affiliates) has the right to terminate its (or their)
obligations (or to refuse to consummate the Engility Acquisition) under the
Engility Acquisition Agreement as a result of a breach of any of such
representations and warranties.
“Engility Closing Date” has the meaning specified in Section 3.02.


14

--------------------------------------------------------------------------------





“Engility Loan Party” means Engility Holdings, Inc. and any subsidiary which
would be required to be a Loan Party following the consummation of the Engility
Acquisition without giving effect to the time periods set forth in Section
5.01(l).
“Engility Transaction” shall mean (i) the Engility Acquisition, (ii) repayment
of outstanding indebtedness for borrowed money of Engility Holdings, Inc. under
the Credit Agreement dated as of August 12, 2016 (as amended on February 13,
2017, August 14, 2017, and March 21, 2018), (iii) redemption, repurchase,
repayment, dischargement or defeasement of all outstanding indebtedness for
borrowed money of Engility Holdings, Inc.’s under the Indenture, dated August
12, 2016 and (iv) all fees, costs and expenses incurred in connection with the
foregoing (including debt prepayment premiums, if any).
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of, or
exposure to, any hazardous or toxic material.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right (other than Indebtedness that is convertible into, or exchangeable for,
any such equity interests) entitling the holder thereof to purchase or otherwise
acquire any such equity interest.
“Equivalent” (i) in Dollars of any Committed Currency on any date, means the
rate quoted by the Agent or an Issuing Bank, as applicable, as the spot rate for
the purchase by such Person of Dollars with such Committed Currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made and (ii) in any Committed Currency of Dollars on any date,
means the rate quoted by the Agent or an Issuing Bank, as applicable, as the
spot rate for the purchase by such Person of such Committed Currency with
Dollars through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date as of which the
foreign exchange computation is made; provided, in each case, that the Agent or
such Issuing Bank may obtain such spot rate from another financial institution
designated by the Agent or such Issuing Bank if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency; and provided further that such Issuing Bank may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Letter of Credit denominated in any Committed Currency.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.
“ERISA Event” means (a) the occurrence of a “reportable event”, within the
meaning of Section 4043 of ERISA with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived; (b) the filing
pursuant to Section 412(c) of the Code


15

--------------------------------------------------------------------------------





or Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to a Plan; (c) the provision by the administrator of any
Plan of a notice of intent to terminate such Plan pursuant to Section 4041(a)(2)
of ERISA (including any such notice with respect to a plan amendment referred to
in Section 4041(e) of ERISA and the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (d) any failure by any Plan to meet the minimum funding
standards (as defined in Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, in each instance, whether or not waived; (e) the
cessation of operations at a facility of the Borrower or any ERISA Affiliate in
the circumstances described in Section 4062(e) of ERISA; (f) the withdrawal or
partial withdrawal by the Borrower or any ERISA Affiliate from (i) a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA or (ii) a Multiemployer Plan; (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning a determination that a Multiemployer Plan is, or is reasonably
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA or in “endangered” or “critical” status within the meaning of
Section 305 of ERISA or Section 432 of the Code; (h) the conditions for the
imposition of a lien under Section 302(f) of ERISA shall have been met with
respect to any Plan; (i) a determination that any Plan is, or is expected to be,
in “at risk” status (within the meaning of Section 303 of ERISA); (j) the
occurrence of a non-exempt “prohibited transaction” (as defined in Section 4975
of the Code or Section 406 of ERISA) with respect to a Plan with respect to
which the Borrower or any ERISA Affiliate is a “disqualified person” (within the
meaning of Section 4975 of the Code) or a “party in interest” (within the
meaning of Section 406 of ERISA) which results in liability to the Borrower or
any of its Subsidiaries; or (k) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, a Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.
“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the LIBOR Rate or, if for any
reason such rate is not available, the average of the rate per annum at which
deposits in Dollars or the applicable Committed Currency is offered by the
principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to such Reference Bank’s Eurocurrency Rate Advance comprising part of such
Borrowing to be outstanding during such Interest Period and for a period equal
to such Interest Period (provided that in no event shall the rate per annum
under this clause (a), including if determined pursuant to the following
sentence,


16

--------------------------------------------------------------------------------





be less than 0% per annum) by (b) a percentage equal to 100% minus the
Eurocurrency Rate Reserve Percentage for such Interest Period. If no Screen Rate
is available, the Eurocurrency Rate for any Interest Period for each
Eurocurrency Rate Advance comprising part of the same Borrowing shall be
determined by the Agent on the basis of applicable rates furnished to and
received by the Agent from the Reference Banks two Business Days before the
first day of such Interest Period, subject, however, to the provisions of
Section 2.08. Notwithstanding the foregoing, the Eurocurrency Rate with respect
to any Interest Period shall be deemed to be 0.00% per annum if the Eurocurrency
Rate for such Interest Period determined pursuant to the preceding provisions of
this definition would otherwise be less than 0.00% per annum.
“Eurocurrency Rate Advance” means (a) a Revolving Credit Advance denominated in
Dollars or a Committed Currency that bears interest as provided in
Section 2.07(a)(ii) or (b) any other Advance denominated in Dollars that bears
interest as provided in Section 2.07(a)(ii).
“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.
“Events of Default” has the meaning specified in Section 6.01.
“Evidence of Flood Insurance” has the meaning assigned to such term in the
definition of “Real Estate Collateral Requirements”.
“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess of
(a) the sum, without duplication, of (i) EBITDA for such fiscal year and
(ii) reductions to noncash working capital of the Borrower and its Subsidiaries
for such fiscal year (i.e., the absolute value of the decrease, if any, in
Current Assets minus Current Liabilities from the beginning to the end of such
fiscal year; provided that, for purposes of calculating Excess Cash Flow,
increases or decreases in working capital shall exclude (A) any changes in
Current Assets or Current Liabilities solely as a result of acquisitions or
Dispositions by the Borrower and its Subsidiaries during the applicable period
and (B) any reclassification in accordance with GAAP of assets or liabilities,
as applicable, between current and noncurrent) over (b) the sum, without
duplication, of (i) the amount of any Taxes payable in cash by the Borrower and
its Subsidiaries with respect to such fiscal year, (ii) Interest Expense for
such fiscal year paid in cash, (iii) Capital Expenditures made in cash during
such fiscal year, except to the extent financed with the proceeds of
Indebtedness (other than a Revolving Credit Advance), equity issuances, casualty
proceeds, condemnation proceeds or other proceeds that would not be included in
EBITDA, (iv) permanent repayments of Indebtedness (other than mandatory
prepayments of Advances under Section 2.10(b) or optional prepayments or
repurchases of Advances pursuant to Section 2.10(a)) made in cash by the
Borrower or any of its Subsidiaries during such fiscal year, but only to the
extent that the Indebtedness so prepaid by its terms cannot be reborrowed or
redrawn and such prepayments do not occur in connection with a refinancing of
all or any portion of such Indebtedness, (v) additions to noncash working
capital for such fiscal year (i.e., the increase, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year),
(vi) any Restricted Payments permitted under Section 5.03(h)(ii), 5.03(h)(iii)
and 5.03(h)(iv), in each case made in cash by the Borrower during such fiscal
year, (vii) cash consideration paid


17

--------------------------------------------------------------------------------





during such fiscal year by the Borrower or any of its Subsidiaries to make
Permitted Acquisitions or other Investments in third parties (other than any
Subsidiary) permitted under Section 5.03(j) (except to the extent funded with
the proceeds of Indebtedness, equity issuances, casualty proceeds, condemnation
proceeds or other proceeds that would not be included in EBITDA), (viii) the
aggregate amount of expenditures actually made by the Borrower or any of its
Subsidiaries in cash during such periods to the extent that such expenditures
are not expensed or deducted (or exceed the amount expensed or deducted) in
calculating EBITDA for such period, and (ix) all other amounts added back to
Consolidated Net Income for the purposes of calculating EBITDA to the extent
paid in cash during such fiscal year.
“Excess Cash Flow Percentage” means 50.0% (or, if the Senior Secured Leverage
Ratio as of the last day of the applicable fiscal year shall have been (x) equal
to or greater than 2.50 to 1.00 but less than 3.00 to 1.00, 25%, or (y) less
than 2.50 to 1.00, 0%).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Subsidiary” means any Subsidiary that is (a) a Foreign Subsidiary or a
Subsidiary that has no assets other than equity interests of one or more Foreign
Subsidiaries, (b) not wholly owned directly by the Borrower or one or more of
its wholly owned Subsidiaries and is prohibited from guaranteeing the Facilities
by any contractual obligation (which obligation, for any such Subsidiary as of
the Effective Date, shall be in existence on the Effective Date and such
Subsidiary shall be listed on Schedule 1.01(b) hereto), (c) a Receivables
Subsidiary, (d) prohibited by applicable law from guaranteeing the Facilities,
or which would require governmental (including regulatory) consent, approval,
license or authorization to provide a guarantee unless, such consent, approval,
license or authorization has been received or (e) Raptors Merger Sub, Inc. until
the occurrence of the Engility Closing Date.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation (a) if, and to the extent that, and only for so long as, all or a
portion of the guarantee of such Guarantor of, or the grant by such Guarantor of
a security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant,” as defined in the Commodity Exchange Act and the regulations
thereunder, at the time the guarantee of, or grant of such security interest by,
such Guarantor becomes or would become effective with respect to such Swap
Obligation or (b) upon the designation as such in any agreement with respect to
such Swap Obligations between the relevant Guarantor and counterparty applicable
to such Swap Obligations, and agreed by the Agent; provided that if a Swap
Obligation arises under a master agreement governing more than one Swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (x) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.18(b)) or (y) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
2.14, amounts with respect to such


18

--------------------------------------------------------------------------------





Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.14(f) and (d) any withholding Taxes imposed under FATCA.
“Extension Date” has the meaning specified in Section 2.22(a).
“Existing Mortgage” means that certain Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing dated as of February 24, 2017 by Odyssey
Drive I, Ltd. in favor of the Collateral Agent with respect to the Alabama
Property, as amended.
“Facility” means the Revolving Credit Facility, the Letter of Credit Facility,
the Term Facility, the Tranche B Facility or any Specified Incremental Facility,
as the context may require.
“Fall-Away Date” means the earlier to occur of (i) 3 Business Days following the
termination or public abandonment of the Engility Acquisition Agreement or (ii)
the satisfaction or waiver of the conditions specified in Section 3.03.
“FATCA” means (i) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), (ii) any current or future
regulations or official interpretations thereof and (iii) any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, official rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day on such transactions received by the Agent from
three Federal funds brokers of recognized standing selected by it; provided that
in no event shall the Federal Funds Rate be less than 0% per annum for any day.
“Financial Covenant” means the covenant contained in Section 5.05 of this
Agreement.
“Financial Covenant Event of Default” has the meaning specified in Section
6.01(c)(ii).
“Financial Covenant Step-up” has the meaning specified in Section 5.05(c).
“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer or controller of such Person.
“First Amended & Restated Credit Agreement” has the meaning specified in the
introductory statements hereto.
“Flood Insurance Policy” has the meaning specified in Section 5.01(c)(iii).
“Flood Laws” means the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973, the National Flood Insurance Reform Act of 1994, the
Biggert-


19

--------------------------------------------------------------------------------





Waters Flood Insurance Act of 2012, as such statutes may be amended or
re-codified from time to time, any substitution therefor, any regulations
promulgated thereunder, and all other legal requirements relating to flood
insurance.
“Flood Hazard Determination” means a “Life-of-Loan” FEMA Standard Flood Hazard
Determination obtained by the Administrative Agent.
“Flood Laws” has the meaning assigned to such term in the definition of “Real
Estate Collateral Requirements”.
“Flood Hazard Property” means any Mortgaged Property that on the relevant date
of determination includes a Building and, as shown on a Flood Hazard
Determination, such Building is located in a Special Flood Hazard Area.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
“Fronting Exposure” means, with respect to any Issuing Bank at any time there is
a Defaulting Lender, such Defaulting Lender’s Ratable Share of the outstanding
L/C Obligations with respect to Letters of Credit issued by such Issuing Bank
other than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Debt” means, for the Borrower and its Subsidiaries on a Consolidated
basis in accordance with GAAP, an amount equal to (a) all indebtedness in
respect of borrowed money, (b) all obligations of such Person evidenced by
bonds, notes, debentures or similar instruments, (c) all obligations of such
Person in respect of letters of credit or other similar instruments (including
reimbursement agreements with respect thereto) to the extent such letters of
credit or other similar instruments are drawn and unreimbursed, (d) all
obligations of such Person to pay the deferred and unpaid purchase price of any
property (including Capital Lease Obligations), but excluding trade accounts
payable or accrued liabilities arising in the Ordinary Course of Business, and
(e) all obligations attributable to Synthetic Leases related to tangible
property, of the Borrower and its Consolidated Subsidiaries as of the last day
of such period.
“Funding Date” means either the Engility Closing Date or the Fall-Away Date, as
applicable.
“GAAP” has the meaning specified in Section 1.03.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supranational bodies such as the European Union or the
European Central Bank).
“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement dated as of the date hereof and the form of which is attached hereto
as Exhibit F


20

--------------------------------------------------------------------------------





among the Borrower, the Guarantors and the Collateral Agent for the benefit of
the Secured Parties.
“Guarantors” means each Domestic Subsidiary of the Borrower listed on Schedule
II (such Domestic Subsidiaries of the Borrower not to include any Excluded
Subsidiary) and each other Domestic Subsidiary of the Borrower that is or
becomes a party to any of the Security and Guarantee Documents, unless and until
released as a Guarantor pursuant to the terms hereof or of the Security and
Guarantee Documents.
“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.
“Hedge Bank” means each counterparty to any Hedge Agreement with a Loan Party or
their respective Subsidiaries, the obligations under which constitute Secured
Hedging Obligations.
“Incremental Advances” means the Incremental Revolving Credit Advances and the
Incremental Term Advances.
“Incremental Assumption Agreement” means an Incremental Assumption Agreement
among, and in form and substance reasonably satisfactory to, the Borrower, the
Agent and one or more Incremental Lenders.
“Incremental Commitment” means, with respect to any Lender, such Lender’s
Incremental Revolving Credit Commitment and Incremental Term Commitment.
“Incremental Facility Amount” means (i) the greater of (a) $359,000,000 (which
amount shall be increased to $615,000,000 on the Engility Closing Date) or (b)
100% of EBITDA of the Borrower and its Consolidated Subsidiaries for the most
recently completed four consecutive fiscal quarters ending on or prior to such
date minus the aggregate amount of all Incremental Term Commitments and
Incremental Revolving Credit Commitments established prior to such time pursuant
to Section 2.23(b) plus (ii) such additional amounts, so long as, for the
purposes of this clause (ii), either (x) after giving pro forma effect to the
incurrence or issuance of any such Incremental Term Advances or Incremental
Revolving Credit Commitments and the pro forma adjustments described in Section
1.07 or (y) solely in the case of the proceeds of any such Incremental Term
Advances or Incremental Revolving Credit Commitments which are, concurrently
with the receipt thereof, to be used by the Borrower to finance, in whole or in
part, a Permitted Acquisition, after giving pro forma effect to the incurrence
or issuance of any such Incremental Term Advances or Incremental Revolving
Credit Commitments and the pro forma adjustments described in Section 1.07, in
each case, calculated as of the date of the applicable acquisition agreement
(and for the avoidance of doubt clause (ii)(x) shall not be required to be
satisfied), the Senior Secured Leverage Ratio (calculated as if any Incremental
Revolving Credit Commitment being incurred were fully drawn on either the
effective date thereof or the date of the applicable acquisition agreement, as
applicable) is equal to or less than 3.50 to 1.00.
“Incremental Lenders” means the Incremental Revolving Credit Lenders and the
Incremental Term Lenders.


21

--------------------------------------------------------------------------------





“Incremental Revolving Credit Advances” means Revolving Credit Advances made by
one or more Lenders to the Borrower pursuant to an Incremental Revolving Credit
Commitment.
“Incremental Revolving Credit Commitment” means the commitment of any Lender,
established pursuant to Section 2.23(b), to make Revolving Credit Advances to
the Borrower.
“Incremental Revolving Credit Lender” means a Revolving Credit Lender with an
Incremental Revolving Credit Commitment.
“Incremental Term Advances” means any Advance made by one or more Lenders to the
Borrower pursuant to Section 2.23(b), made in the form of (a) additional Term
Advances, (b) additional Tranche B Loans or (c) to the extent permitted by
Section 2.23(b) and provided for in the relevant Incremental Assumption
Agreement, Specified Incremental Term Advances.
“Incremental Term Borrowing” means a Borrowing comprised of Incremental Term
Advances.
“Incremental Term Commitment” means the commitment of any Lender, established
pursuant to Section 2.23(b), to make any Incremental Term Advance to the
Borrower.
“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Advance.
“Indebtedness” of any specified Person means, without duplication, (a) all
indebtedness in respect of borrowed money, (b) all obligations of such Person
evidenced by bonds, notes, debentures or similar instruments, (c) all
obligations of such Person in respect of letters of credit or other similar
instruments (including reimbursement agreements with respect thereto), (d) the
Indebtedness of any other Persons to the extent guaranteed by such Person, (e)
all obligations of such Person to pay the deferred and unpaid purchase price of
any property (including Capital Lease Obligations), but excluding trade accounts
payable or accrued liabilities arising in the Ordinary Course of Business,
(f) all obligations under any accounts receivable financings, (g) all
obligations attributable to Synthetic Leases related to tangible property,
(h) all indebtedness referred to in clauses (a) through (g) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness; but only, for
each of clause (a), (b), (e) and (g), if and to the extent any of the foregoing
indebtedness would appear as a liability upon an unconsolidated balance sheet of
such Person prepared in accordance with GAAP (but does not include contingent
liabilities which appear only in a footnote to a balance sheet). Notwithstanding
the foregoing, in no event shall the term “Indebtedness” be deemed to include
letters of credit that secure performance, bonds that secure performance, surety
bonds or similar instruments that are issued in the Ordinary Course of Business.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 9.04(b).
“Information” has the meaning specified in Section 9.08.


22

--------------------------------------------------------------------------------





“Information Memorandum” means the information memorandum dated October 2018
used by the Arrangers in connection with the syndication of the Commitments as
of the Effective Date.
“Initial GAAP” has the meaning specified in Section 1.03.
“Interest Coverage Ratio” means, the ratio, determined as of the end of the last
fiscal quarter of the Borrower occurring prior to the applicable proposed
Restricted Payment for the most-recently ended four fiscal quarters, of (a)
EBITDA to (b) Interest Expense paid or payable in cash, all calculated for the
Borrower and its Consolidated Subsidiaries.
“Interest Expense” means, for any period, for any Person, the sum, without
duplication, of total Consolidated interest expense (including that portion
attributable to Capital Leases in conformity with GAAP) of such Person and its
Consolidated Subsidiaries.
“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, or subject to clause (c) of this definition, twelve
months, as the Borrower may, upon notice received by the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided, however, that:
(a)    (i) with respect to the Revolving Credit Facility, the Borrower may not
select any Interest Period that ends after the Termination Date, (ii) with
respect to the Term Facility, the Borrower may not select any Interest Period
that ends after the Term Loan Maturity Date and (iii) with respect to the
Tranche B Facility, the Borrower may not select any Interest Period that ends
after the Tranche B Maturity Date;
(b)    Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;
(c)    in the case of any Borrowing, the Borrower shall not be entitled to
select an Interest Period having a duration of twelve months unless, by 2:00
P.M. (New York City time) on the third Business Day prior to the first day of
such Interest Period, each Appropriate Lender notifies the Agent that such
Lender will be providing funding for such Borrowing with such Interest Period
(the failure of any Appropriate Lender to so respond by such time being deemed
for all purposes of this Agreement as an objection by such Lender to the
requested duration of such Interest Period); provided that, if any or all of the
Appropriate Lenders object to the requested duration of such Interest Period,
the duration of the Interest Period for such Borrowing shall be one, two, three
or six months, as specified by the Borrower in the applicable Notice of
Borrowing as the desired alternative to an Interest Period of twelve months;
(d)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and


23

--------------------------------------------------------------------------------





(e)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
“Interpolated Screen Rate” means, with respect to any Eurocurrency Rate Advance
denominated in any currency for any Interest Period, a rate per annum which
results from interpolating on a linear basis between (a) the applicable Screen
Rate for the longest maturity for which a Screen Rate is available that is
shorter than such Interest Period and (b) the applicable Screen Rate for the
shortest maturity for which a Screen Rate is available that is longer than such
Interest Period, in each case as of the 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (d) of the definition of
Indebtedness in respect of such Person or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment but giving effect to any returns or distributions of capital
or repayment of principal actually received in cash by such Person with respect
thereto.
“IP Rights” has the meaning specified in Section 4.01(o).
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuance” with respect to any Letter of Credit means the issuance, amendment,
renewal or extension of such Letter of Credit. “Issue” has a corresponding
meaning.
“Issuing Bank” means the banks and other institutions listed on Schedule I
hereto or any Eligible Assignee to which a portion of the Letter of Credit
Commitment hereunder has been assigned pursuant to Section 9.07 or any other
Revolving Credit Lender so long as such Eligible Assignee or Lender expressly
agrees to perform in accordance with their terms all of the obligations that by
the terms of this Agreement are required to be performed by it as an Issuing
Bank and notifies the Agent of its Applicable Lending Office (which information
shall be recorded by the Agent in the Register), for so long as such Initial
Issuing Bank, Eligible Assignee or Lender, as the case may be, shall have a
Letter of Credit Commitment.
“Junior Financing” has the meaning specified in Section 5.03(l)(i).
“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Agent, over which the Agent shall have sole
dominion and control, upon terms as may be satisfactory to the Agent.


24

--------------------------------------------------------------------------------





“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.
“L/C Exposure” means, at any time the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate amount of
all L/C Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.
“L/C Obligations” means, as of any date, the aggregate Available Amount of
outstanding Letters of Credit and Revolving Credit Advances made by an Issuing
Bank in accordance with Section 2.03 that have not been funded by the Lenders.
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.
“L/C Related Documents” has the meaning specified in Section 2.06(b)(i).
“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors, or (b) such Lender or its Parent Company has
become the subject of a proceeding under any Debtor Relief Law, or a receiver,
trustee, conservator, intervenor or sequestrator or the like has been appointed
for such Lender or its Parent Company, or such Lender or its Parent Company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment.
“Lenders” means each lender that has a Commitment hereunder with respect to any
Facility, each lender that holds a Term Advance, Revolving Credit Advance,
Tranche B Loan or any Specified Incremental Term Advance, each Issuing Bank,
each Lender that becomes a party hereto pursuant to Section 2.23 and each Person
that shall become a party hereto pursuant to Section 9.07.
“Letter of Credit” has the meaning specified in Section 2.01(d)(i).
“Letter of Credit Agreement” has the meaning specified in Section 2.03(a)(i).
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
the Borrower and its specified Subsidiaries in (a) the Dollar amount set forth
opposite the Issuing Bank’s name on Schedule I hereto under the caption “Letter
of Credit Commitment” or (b) if such Issuing Bank has entered into one or more
Assignment and Assumptions, or if such Person became an Issuing Bank after the
Effective Date, the Dollar amount set forth for such Issuing Bank in the
Register maintained by the Agent pursuant to Section 9.07(c) as such Issuing
Bank’s “Letter of Credit Commitment”, in each case as such amount may be reduced
prior to such time pursuant to Section 2.05.
“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) $15,000,000 and (c) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such time pursuant to
Section 2.05.
“Leverage Ratio” means, as of the last day of any fiscal quarter, the ratio of
(a) the amount equal to the Consolidated Funded Debt on such date less
unrestricted cash and Cash Equivalents of the Borrower and its Consolidated
Subsidiaries in an amount not to exceed


25

--------------------------------------------------------------------------------





$350,000,000, to (b) EBITDA for the most recently completed four consecutive
fiscal quarters of the Borrower and its Consolidated Subsidiaries ending on or
prior to such date.
“LIBOR Rate” means, for any Interest Period for each Eurocurrency Rate Advance
comprising part of the same Borrowing, an interest rate per annum equal to the
Intercontinental Exchange Benchmark Administration Ltd. (or the successor
thereto if it is no longer making such rates available) LIBOR Rate (“ICE
LIBOR”), as published by Reuters (currently Reuters LIBOR01 page) (or other
commercially available source providing quotations of ICE LIBOR as designated by
the Agent from time to time) (the “Screen Rate”) at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period, for deposits in Dollars or the applicable Committed Currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the LIBOR Rate for such Interest Period, as applicable, shall be a rate per
annum equal to the Interpolated Screen Rate.
“LIBOR Successor Rate” has the meaning set forth in Section 2.08(g).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definitions of “Base Rate”,
“Eurocurrency Rate” and “Interest Period” and any related definitions, the
timing and frequency of determining rates and making payments of interest and
other administrative matters as may be appropriate, in the discretion of the
Agent after consultation with the Borrower, to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the Agent in a
manner substantially consistent with market practice (or, if the Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate yet exists, in such other manner of administration as
the Agent determines in consultation with the Borrower).
“Lien” means (a) with respect to any asset, (i) any mortgage, deed of trust,
lien (statutory or other), pledge, hypothecation, assignment, deposit
arrangement, encumbrance, license, charge preference, priority or other security
interest or preferential arrangement of any kind or nature whatsoever in or on
such asset (including any conditional sale or other title retention agreement,
Capital Lease, any easement, right of way or other encumbrance on title to real
property) and (ii) the interest of a vendor or a lessor under any conditional
sale agreement, Capital Lease or title retention agreement (or any financing
lease having substantially the same effect as any of the foregoing) relating to
such asset and (b) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Document Obligations” means (a) the due and punctual payment by the Loan
Parties of (i) the principal of and interest (including any interest and fees
that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding) on each of the Advances, when and as due, whether at maturity,
by acceleration, upon one or more dates set for prepayment or otherwise, (ii)
each payment required to be made by the Borrower under this Agreement in respect
of any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide Cash
Collateral, and (iii) all other monetary obligations of any Loan Party to the
Agent, any of the Lenders, any Issuing Bank or any other Secured Parties
pursuant to any Loan Document, including fees, costs, expenses and indemnities,
whether primary, secondary, direct, indirect, absolute, contingent, fixed, due
or to become due, now existing or hereafter arising or otherwise (including
monetary obligations incurred after the commencement by or against any Loan
Party of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding), and (b) the due and punctual performance of
all


26

--------------------------------------------------------------------------------





other obligations of the Borrower or any other Loan Party under or pursuant to
this Agreement and each of the other Loan Documents.
“Loan Documents” means this Agreement, each Note, if any, each L/C Related
Document, any Incremental Assumption Agreement and each of the Security and
Guarantee Documents.
“Loan Parties” means the Borrower and each of the Guarantors.
“Material Adverse Change” means any material adverse change in the business,
assets, operations and condition, financial or otherwise of the Consolidated
Group taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations and condition, financial or otherwise of the Consolidated
Group taken as a whole, (b) the rights and remedies of the Agent or any Lender
under this Agreement or any Note or (c) the ability of any Loan Party to perform
its obligations under this Agreement or any Note.
“Maximum Rate” has the meaning specified in Section 9.18.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
110% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Agent and the Issuing Banks in their sole discretion.
“Mortgage” means the Existing Mortgage and all mortgages, deeds of trust,
assignments of leases and rents, modifications and other security documents
delivered pursuant to Section 3.01(o) and paragraphs (l), (m) and (n) of Section
5.01, each substantially in the form of Exhibit I with such changes thereto as
shall be acceptable to the Collateral Agent, including all such changes as may
be required to account for local law matters.
“Mortgage Amendments” has the meaning specified in Section 3.01(p).
“Mortgaged Properties” means initially, the owned real property of the Loan
Parties specified on Schedule 1.01(a), and shall include each other parcel of
real property and improvements thereto with respect to which a Mortgage is
granted pursuant to paragraphs (l), (m) and (n) of Section 5.01.
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and at least one Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.
“Net Cash Proceeds” means (a) with respect to any Asset Sale, the cash proceeds
(including casualty insurance settlements and condemnation awards and cash
proceeds subsequently received (as and when received) in respect of noncash
consideration initially received) from such Asset Sale, net of (1) selling
expenses (including reasonable broker’s


27

--------------------------------------------------------------------------------





fees or commissions, legal fees, transfer and similar Taxes and the Borrower’s
good faith estimate of income Taxes paid or payable in connection with such
sale), (2) amounts provided as a reserve by the Borrower and its Subsidiaries,
in accordance with GAAP, against any liabilities under any indemnification
obligations or purchase price adjustment associated with such Asset Sale
(provided that, to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds) and (3) the
principal amount, premium or penalty, if any, interest and other amounts on any
Indebtedness which is secured by the asset sold in such Asset Sale and which is
required to be repaid with such proceeds (other than any such Indebtedness
assumed by the purchaser of such asset or that is so secured by a lien ranking
junior in priority to any lien thereon securing the Obligations); provided,
however, that, if (x) the Borrower shall deliver a certificate of a Financial
Officer to the Agent at the time of receipt thereof setting forth the Borrower’s
intent to reinvest such proceeds in productive assets of a kind then used or
usable in the business of the Borrower and its Subsidiaries within 12 months of
receipt of such proceeds and (y) no Default or Event of Default shall have
occurred and shall be continuing at the time of such certificate, such proceeds
shall not constitute Net Cash Proceeds except to the extent (A) not so used (or
committed to be used) at the end of such 12-month period or (B) if committed to
be used within such 12-month period, not so used within 180 days after the end
of such 12-month period, at which time such proceeds shall be deemed to be Net
Cash Proceeds and (b) with respect to any issuance or incurrence of Indebtedness
for borrowed money or any Qualified Equity Issuance, the cash proceeds thereof,
net of all Taxes and customary fees, commissions, costs and other expenses
incurred in connection therewith.
“NFIP” has the meaning assigned to such term in the definition of “Real Estate
Collateral Requirements”.
“Non-Approving Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.01 and (ii) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extending Lender” has the meaning specified in Section 2.22(b).
“Non-Extension Notice Date” has the meaning specified in Section 2.01(d)(ii).
“Not Otherwise Applied” means, with reference to any proceeds of any transaction
or event or of the Available Amount Basket that is proposed to be applied to a
particular use or transaction, that such amount (a) was not required to prepay
Loans under Section 2.10(b) and (b) has not previously been (and is not
simultaneously being) applied to anything other than such particular use or
transaction.
“Note” means a Revolving Credit Note, Term Note or Tranche B Note, as the
context may require.
“Notice Date” has the meaning specified in Section 2.22(b).
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“Notice of Issuance” has the meaning specified in Section 2.03(a).
“Notice of Renewal” has the meaning specified in Section 2.01(d)(ii).


28

--------------------------------------------------------------------------------





“Obligations” means each of the (a) Loan Document Obligations, (b) Secured Cash
Management Obligations, and (c) Secured Hedging Obligations; provided that the
Obligations shall not include any Excluded Swap Obligations; and provided
further that (a) Secured Cash Management Obligations and Secured Hedging
Obligations shall be secured and guaranteed pursuant to the Security and
Guarantee Documents only to the extent that, and for so long as, the Loan
Document Obligations are so secured and guaranteed and (b) any release of
collateral or Guarantors effected in the manner permitted by any of the Loan
Documents shall not require the consent of any Cash Management Bank or Hedge
Bank (in each case, in its capacity as such).
“OID” has the meaning specified in Section 2.23(b)(i).
“One Month LIBOR” has the meaning assigned to such term in the definition of
“Base Rate”.
“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business.
“Original Credit Agreement” has the meaning specified in the introductory
statement.
“Original Term Advance Amount” means (a) $1,068,000,000 (or such lesser amount
funded on the Engility Closing Date) if the Engility Acquisition is consummated
and (b) $618,000,000 (or such lesser amount funded on the Fall-Away Date) if the
Engility Acquisition is not consummated.
“Original Tranche B Loan Amount” means $1,050,000,000 less the amount of Tranche
B Loans prepaid with Term Advances on the Fall-Away Date.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document or Advance).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b)).
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the Voting Stock of such Lender.
“Participant” has the meaning specified in Section 9.07(d).
“Participant Register” has the meaning specified in Section 9.07(d).


29

--------------------------------------------------------------------------------





“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
“Payment Office” means such office of Citibank as shall be from time to time
selected by the Agent and notified by the Agent to the Borrower and the Lenders.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Perfection Certificate” means the Perfection Certificate substantially in the
form of Exhibit B to the Guarantee and Collateral Agreement.
“Permitted Acquisition” has the meaning specified in Section 5.03(j)(vi);
provided that, for the avoidance of doubt, the Acquisition shall be a Permitted
Acquisition hereunder.
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a)    Liens for taxes, assessments and governmental charges or levies to the
extent that any such tax, assessment, government charge or levy is not overdue
for a period of more than 30 days or is being contested in good faith and by
proper proceedings and as to which appropriate reserves are being maintained;
(b)    Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the Ordinary
Course of Business securing obligations that are not overdue for a period of
more than 30 days or, if more than 30 days overdue, are unfiled and no other
action has been taken to enforce such Lien or that are being contested in good
faith and by appropriate proceedings diligently conducted and as to which
appropriate reserves are being maintained;
(c)    (A) pledges or deposits to secure obligations under workers’ compensation
laws or similar legislation or to secure public or statutory obligations, (B)
pledges or deposits securing liability to insurance carriers under insurance or
self-insurance arrangements in respect of such obligations in the ordinary
course of business and (C) pledges or deposits securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to any Loan Party
in the Ordinary Course of Business;
(d)    Liens securing the performance of statutory obligations or bids, surety,
appeal or customs bonds, standby letters of credit, performance or
return-of-money bonds or other obligations of a like nature incurred in the
Ordinary Course of Business of a Loan Party or any of their Subsidiaries;
(e)    easements, rights of way and other encumbrances on title to real property
that do not, in the aggregate, materially interfere with the Ordinary Course of
Business of the Consolidated Group, taken as a whole;
(f)    Liens securing reimbursement obligations with respect to trade letters of
credit entered into in the Ordinary Course of Business that encumber documents
and other assets relating to such letters of credit and the products and
proceeds thereof;


30

--------------------------------------------------------------------------------





(g)     customary rights of set-off in favor of banks;
(h)    precautionary Uniform Commercial Code filings made by a lessor pursuant
to an operating lease of the Borrower or any of its Subsidiaries entered into in
the Ordinary Course of Business; and
(i)    Liens arising by virtue of the rendition, entry or issuance against the
Borrower or any of its Subsidiaries, or any property of the Borrower or any of
its Subsidiaries, of any judgment, writ, order, or decree to the extent the
rendition, entry, issuance or continued existence of such judgment, writ, order
or decree (or any event or circumstance relating thereto) has not resulted in
the occurrence of an Event of Default hereunder.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement, exchange or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed, replaced, exchanged or extended except by an amount equal to accrued
and unpaid interest and a reasonable premium thereon plus other reasonable
amounts paid, and fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal, replacement, exchange or
extension and by an amount equal to any existing commitments unutilized
thereunder; (b) such modification, refinancing, refunding, renewal, replacement,
exchange or extension has a final maturity date equal to or later than the final
maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged or extended; (c) if
the Indebtedness being modified, refinanced, refunded, renewed, replaced,
exchanged or extended is subordinated in right of payment to the Obligations,
such modification, refinancing, refunding, renewal, replacement, exchange or
extension is subordinated in right of payment to the Obligations on terms, taken
as a whole, as favorable in all material respects to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed, replaced, exchanged or extended; (d) if the
Indebtedness being modified, refinanced, refunded, renewed, replaced, exchanged
or extended is secured, such modification, refinancing, refunding, renewal,
replacement, exchange or extension is unsecured or secured and subject to
intercreditor arrangements, if any, on terms, taken as a whole, as favorable in
all material respects to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced, exchanged or extended; (e) the terms and conditions (including, if
applicable, as to collateral) of any such modified, refinanced, refunded,
renewed, replaced, exchanged or extended Indebtedness are, (A) either
(i) customary for similar types of Indebtedness in light of then-prevailing
market conditions (it being understood that such Indebtedness shall not include
any financial maintenance covenants and that any negative covenants shall be
incurrence-based) or (ii) not materially less favorable to the Loan Parties or
the Lenders, taken as a whole, than the terms and conditions of the Indebtedness
being modified, refinanced, refunded, renewed, replaced, exchanged or extended,
and (B) when taken as a whole (other than interest rate and redemption
premiums), not more restrictive to the Borrower and its Subsidiaries in any
material respect than those set forth in this Agreement; (f) such modification,
refinancing, refunding, renewal, replacement, exchange or extension is incurred
by the Person who is the obligor or guarantor (or any successor thereto) on the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended; and (g) at the time thereof, no Default or Event of Default shall have
occurred and be continuing.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


31

--------------------------------------------------------------------------------





“Phase Is” has the meaning assigned to such term in the definition of “Real
Estate Collateral Requirements”.
“Plan” means a Single Employer Plan and a Multiple Employer Plan.
“Platform” has the meaning specified in Section 9.02(d)(i).
“Primary Currency” has the meaning specified in Section 9.11(c).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Qualified Equity Issuance” means any issuance of Equity Interests (other than
any Disqualified Equity Interests) by the Borrower (but excluding any issuances
of Equity Interests to any Subsidiary of the Borrower).
“Ratable Share” of any amount means (a) with respect to any Term Lender at any
time, the percentage of the Term Facility represented by the principal amount of
such Term Lender’s Term Advances or Term Commitment at such time, (b) with
respect to any Tranche B Lender at any time, the percentage of the Tranche B
Facility represented by the principal amount of such Tranche B Lender’s Tranche
B Loans at such time, and (c) with respect to any Revolving Credit Lender at any
time, the percentage of the Revolving Credit Facility represented by such
Revolving Credit Lender’s Revolving Credit Commitment at such time. If the
commitment of each Revolving Credit Lender to make Revolving Credit Advances and
the obligation of the Issuing Banks to Issue Letters of Credit have been
terminated pursuant to Section 6.01, or if the Revolving Credit Commitments have
expired, then the Ratable Share of each Revolving Credit Lender in respect of
the Revolving Credit Facility shall be determined based on the Ratable Share of
such Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments.
“Real Estate Collateral Requirements” means the requirement that on the
Effective Date, with respect to the Mortgaged Properties listed on Schedule
1.01(a) and thereafter as required by Section 5.01(l)(iii), the Collateral Agent
shall have received a Mortgage for each Mortgaged Property in form and substance
reasonably acceptable to the Collateral Agent and suitable for recording or
filing, together, (I) with respect to each Mortgage for any property located in
the United States, the following documents: (a) a fully paid policy of title
insurance (or “pro forma” or marked up commitment having the same effect of a
title insurance policy) (i) in a form approved by the Collateral Agent insuring
the Lien of the Mortgage encumbering such property as a valid first priority
Lien, (ii) in an amount reasonably satisfactory to the Collateral Agent, (iii)
issued by a nationally recognized title insurance company reasonably
satisfactory to the Collateral Agent (the “Title Company”) and (iv) that
includes (A) such coinsurance and direct access reinsurance as the Collateral
Agent may deem necessary or desirable and (B) such endorsements or affirmative
insurance required by the Collateral Agent and available in the applicable
jurisdiction (including, without limitation, endorsements on matters relating to
usury, first loss, last dollar, zoning, revolving credit, doing business,
variable rate, address, separate tax lot, subdivision, tie in or cluster,
contiguity, access and so-called comprehensive coverage over covenants and
restrictions), (b) with respect to any property located in any jurisdiction in
which a zoning endorsement is not available (or for which a zoning endorsement
is not available at a premium that is not excessive), if requested by the
Collateral Agent, a zoning compliance letter from the applicable municipality or
a zoning report from Planning and Zoning Resource Corporation (or another person
acceptable to the Collateral Agent, in each case reasonably satisfactory to the
Collateral Agent, (c) upon the request of the Collateral Agent, a survey
certified to Collateral Agent and the Title Company in form and substance
reasonably satisfactory to the Collateral Agent, (d) upon the request of the
Collateral Agent, an appraisal complying with the


32

--------------------------------------------------------------------------------





requirements of the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, by a third-party appraiser selected by the Collateral Agent, (e) if
requested by the Collateral Agent, an opinion of local counsel reasonably
acceptable to the Collateral Agent and in form and substance satisfactory to the
Collateral Agent, (f) no later than ten Business Days prior to the delivery of
the Mortgage, the following documents and instruments, in order to comply with
the Flood Laws: (1) a completed Flood Hazard Determination obtained by the
Administrative Agent, (2) if any Building on a Mortgaged Property is located in
a Special Flood Hazard Area, a notification to the Borrower (“Borrower Notice”)
and, if applicable, notification to the Borrower that flood insurance coverage
under the National Flood Insurance Program (“NFIP”) is not available because the
community does not participate in the NFIP, (3) documentation evidencing the
Borrower’s receipt of the Borrower Notice and (4) if the Borrower Notice is
required to be given and flood insurance is available in the community in which
the property is located, a copy of a Flood Insurance Policy, the Borrower’s
application for a Flood Insurance Policy plus proof of premium payment, a
declaration page confirming that a Flood Insurance Policy has been issued, or
such other evidence of flood insurance satisfactory to the Administrative Agent
(any of the foregoing being “Evidence of Flood Insurance”), (g) upon the
reasonable request of the Collateral Agent, Phase I environmental site
assessment reports prepared in accordance with the current ASTM E1527 standard
(“Phase Is”) (to the extent not already provided) and reliance letters for such
Phase Is (which Phase Is and reliance letters shall be in form and substance
reasonably acceptable to the Collateral Agent) and any other environmental
information as the Collateral Agent shall reasonably request and (h) such other
instruments and documents (including consulting engineer’s reports and lien
searches) as the Collateral Agent shall reasonably request and (II) with respect
to each Mortgage for any property located outside the United States, equivalent
documents available in the applicable jurisdiction and required by the
Collateral Agent.
“Receivables Facility” shall mean any of one or more receivables financing
facilities (and any guarantee of such financing facility), as amended,
supplemented, modified, extended, renewed, restated, or refunded from time to
time, the obligations of which are non-recourse (except for customary
representations, warranties, covenants, and indemnities made in connection with
such facilities) to the Consolidated Group (other than a Receivables Subsidiary)
pursuant to which the Consolidated Group sells, directly or indirectly, grants a
security interest in or otherwise transfers its accounts receivable to either
(i) a Receivables Subsidiary that in turn funds such purchase by purporting to
sell its accounts receivable to a Person that is not a part of the Consolidated
Group or by borrowing from such a Person or from another Receivables Subsidiary
that in turn funds itself by borrowing from such a Person or (ii) a Person that
is not a part of the Consolidated Group.
“Receivables Subsidiary” shall mean any Subsidiary formed for the purpose of
facilitating or entering into one or more Receivables Facilities, and in each
case engages only in activities reasonably related or incidental thereto or
another Person formed for the purposes of engaging in a Receivables Facility in
which the Borrower or any Subsidiary makes an Investment and to which the
Borrower or any Subsidiary transfers accounts receivables and related assets.
“Recipient” means (a) the Agent, (b) any Lender and (c) any Issuing Bank, as
applicable.
“Reference Banks” means Citibank, Bank of America, N.A., and U.S. Bank National
Association.
“Reference Time” has the meaning specified in the definition of Available Amount
Basket.
“Refinancing Amendment” means an amendment to this Agreement, in form and
substance reasonably satisfactory to the Agent, among the Borrower, the Agent
and the Lenders


33

--------------------------------------------------------------------------------





providing Specified Refinancing Debt, effecting the incurrence of such Specified
Refinancing Debt in accordance with Section 2.24.
“Register” has the meaning specified in Section 9.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Removal Effective Date” has the meaning specified in Section 8.06(b).
“Repricing Event” has the meaning specified in Section 2.10(a)(ii).
“Required Lenders” means at any time Lenders owed or holding at least a majority
in interest of the sum of the (a) aggregate principal amount of all Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in Letters of Credit
being deemed “held” by such Revolving Credit Lender for purposes of this
definition), (b) the aggregate principal amount of the Term Facility, (c) the
aggregate unused amount of the Commitments and (d) the aggregate principal
amount of the Tranche B Facility; provided that the Total Revolving Credit
Outstandings of, the Advances owed to or Commitments held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
“Required RC/TLA Lenders” means at any time Lenders owed or holding at least a
majority in interest of the sum of the (a) aggregate principal amount of all
Total Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in Letters of Credit
being deemed “held” by such Revolving Credit Lender for purposes of this
definition), (b) the aggregate principal amount of the Term Facility and (c) the
aggregate unused amount of the Commitments (other than any Tranche B Commitment
or any Specified Incremental Tranche B Commitment); provided that (i) the Total
Revolving Credit Outstandings of, the Advances owed to or Commitments held by
any Defaulting Lender shall be excluded for purposes of making a determination
of Required RC/TLA Lenders.
“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in Letters of Credit
being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate Unused Revolving Credit Commitments; provided that
the Unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.
“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Facility and Term Commitments on such date;
provided that the portion of the Term Facility and Term Commitments held by any
Defaulting Lender shall in each case be excluded for purposes of making a
determination of Required Term Lenders
“Required Tranche B Lenders” means, as of any date of determination, Tranche B
Lenders holding more than 50% of the Tranche B Facility on such date; provided
that the portion of the Tranche B Facility held by any Defaulting Lender shall
in each case be excluded for purposes of making a determination of Required
Tranche B Lenders.
“Resignation Effective Date” has the meaning specified in Section 8.06(a).


34

--------------------------------------------------------------------------------





“Responsible Officer” of any Person means any executive officer or Financial
Officer of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement.
“Restricted Payments” has the meaning specified in Section 5.03(h).
“Revolving Credit Advance” means an advance by a Revolving Credit Lender to the
Borrower as part of a Revolving Credit Borrowing and refers to a Base Rate
Advance or a Eurocurrency Rate Advance (each of which shall be a “Type” of
Revolving Credit Advance). Unless the context shall otherwise require, the term
“Revolving Credit Advance” shall include any Incremental Revolving Credit
Advances.
“Revolving Credit Borrowing” means a Borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Revolving Credit
Lenders.
“Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $1,000,000, in respect of Revolving Credit
Advances denominated in Sterling, £1,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €1,000,000.
“Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $500,000, in respect of Revolving Credit
Advances denominated in Sterling, £500,000 and, in respect of Revolving Credit
Advances denominated in Euros, €500,000.
“Revolving Credit Commitment” means as to any Lender (a)(i) the Dollar amount
set forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Existing Revolving Credit Commitment”, or (a)(ii) on the Engility Closing Date
(if it occurs), the Dollar amount set forth opposite such Lender’s name on
Schedule I hereto as such Lender’s “Acquisition Revolving Credit Commitment”
provided that for the avoidance of doubt, such Lender’s Revolving Credit
Commitment shall be either the Lender’s “Existing Revolving Credit Commitment”
or “Acquisition Revolving Credit Commitment”, (b) if such Lender has become a
Revolving Credit Lender hereunder pursuant to an Assumption Agreement, the
Dollar amount set forth in such Assumption Agreement, as such Lender’s
“Revolving Credit Commitment” or (c) if such Lender has entered into an
Assignment and Assumption, the Dollar amount set forth for such Lender in the
Register maintained by the Agent pursuant to Section 9.07(c), as such Lender’s
“Revolving Credit Commitment”, as such amount may be reduced pursuant to Section
2.05 or increased pursuant to Section 2.23. The aggregate amount of the Lenders’
Revolving Credit Commitments as of the Effective Date is $200,000,000 (to be
increased to $400,000,000 automatically upon the Engility Closing Date). Unless
the context shall otherwise require, the term “Revolving Credit Commitments”
shall include any Incremental Revolving Credit Commitments.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Credit
Advances of such Lender, plus the aggregate amount at such time of such Lender’s
L/C Exposure.
“Revolving Credit Facility” means, at any time, (a) on or prior to the Revolving
Credit Facility Maturity Date, the aggregate amount of the Revolving Credit
Commitments at such time and (b) thereafter, the sum of the aggregate principal
amount of the Revolving Credit Advances outstanding at such time plus the
Available Amount of all Letters of Credit outstanding at such time.
“Revolving Credit Facility Maturity Date” means the Termination Date.


35

--------------------------------------------------------------------------------





“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or a Revolving Credit Advance at such time.
“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender and its registered assigns, delivered pursuant to a
request made under Section 2.16 in substantially the form of Exhibit A-1 hereto,
evidencing the aggregate indebtedness of the Borrower to such Lender resulting
from the Revolving Credit Advances made by such Lender to the Borrower.
“Sanctioned Country” has the meaning specified in Section 4.01(p).
“Sanctioned Person” has the meaning specified in Section 4.01(q).
“Sanctions” has the meaning specified in Section 4.01(p).
“Screen Rate” has the meaning assigned to such term in the definition of
“Eurocurrency Rate.”
“SEC” means the Securities and Exchange Commission.
“Second Amended & Restated Credit Agreement” has the meaning specified in the
introductory statements hereto.
“Secured Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of each Loan Party or their respective
Subsidiaries (whether absolute or contingent and however and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor)) arising in respect of Cash
Management Services that (a) are owed to the Agent, the Arrangers or an
Affiliate of any of the foregoing, or to any Person that, at the time such
obligations were incurred, was the Agent, the Arrangers or an Affiliate of any
of the foregoing, (b) were owed on the Effective Date to a Person that was a
Lender or an Affiliate of a Lender as of the Effective Date, or (c) are owed to
a Person that was a Lender or an Affiliate of a Lender at the time such
obligations were incurred.
“Secured Hedging Obligations” means the due and punctual payment and performance
of any and all obligations of each Loan Party or their respective Subsidiaries
(whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor)) arising in respect of Hedge Agreements that
(a) are owed to the Agent, the Arrangers or an Affiliate of any of the
foregoing, or to any Person that, at the time such obligations were incurred,
was the Agent, the Arrangers or an Affiliate of any of the foregoing, (b) were
owed on the Effective Date to a Person that was a Lender or an Affiliate of a
Lender as of the Effective Date, or (c) are owed to a Person that was a Lender
or an Affiliate of a Lender at the time such obligations were incurred; provided
that Secured Hedging Obligations shall not include any Excluded Swap
Obligations.
“Secured Parties” means (a) each of the Lenders, (b) the Agent, (c) the
Collateral Agent, (d) each Issuing Bank, (e) each Cash Management Bank, (f) each
Hedge Bank, (g) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document and (h) the successors and assigns of
each of the foregoing.
“Securities Act” means the Securities Act of 1933, as amended.


36

--------------------------------------------------------------------------------





“Security and Guarantee Documents” means each and any of the Mortgages, Mortgage
Amendments, Guarantee and Collateral Agreement, security agreements, and/or
other instruments and documents executed and delivered on or after the Effective
Date in connection with securing and/or guaranteeing the Facilities.
“Senior Secured Leverage Ratio” means, on any date, the ratio of (a) Total
Senior Secured Debt on such date less unrestricted cash and Cash Equivalents of
the Borrower and its Consolidated Subsidiaries in an amount not to exceed
$350,000,000 to (b) EBITDA for the most recently ended Test Period.
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and no Person other than the Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (d) such Person is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
“Special Flood Hazard Area” means an area that the Federal Emergency Management
Agency (or its successor) has designated as an area subject to special flood or
mud slide hazards.
“Specified Incremental A Cap” means $150,000,000.
“Specified Incremental Facility” means the Specified Incremental Tranche A
Facility and the Specified Incremental Tranche B Facility, as the context may
require.
“Specified Incremental Term Advances” has the meaning specified in
Section 2.23(b).
“Specified Incremental Tranche A Advances” has the meaning specified in
Section 2.23(b).
“Specified Incremental Tranche A Commitments” has the meaning specified in
Section 2.23(b).
“Specified Incremental Tranche A Facility” means, at any time, the aggregate
principal amount of any Specified Incremental Tranche A Advances outstanding at
such time.
“Specified Incremental Tranche B Advances” has the meaning specified in
Section 2.23(b).


37

--------------------------------------------------------------------------------





“Specified Incremental Tranche B Commitments” has the meaning specified in
Section 2.23(b).
“Specified Incremental Tranche B Facility” means, at any time, the aggregate
principal amount of any Specified Incremental Tranche B Advances outstanding at
such time.
“Specified Refinancing Debt” has the meaning specified in Section 2.24(a).
“Specified Representations” means the representations and warranties set forth
in Sections 4.01 (a) (only with respect to the first clause), (b) (other than
clauses (ii) and (iii)), (d), (g), (h), (j), (p), (q), (r), (s) (only with
respect to the second sentence), (v) and (w).
“Specified Transactions” means (a) the Engility Acquisition and (b) (i) any
Investment that results in a Person becoming a Subsidiary of the Borrower, (ii)
any Permitted Acquisition, (iii) any Disposition that results in a Subsidiary of
the Borrower ceasing to be a Subsidiary of the Borrower (other than a
Disposition of an Excluded Subsidiary), (iv) any Disposition of a business unit,
line of business or division of the Borrower or any of its Subsidiaries, in each
case whether by merger, consolidation, amalgamation or otherwise and (v) any
other transaction that by the terms of this Agreement requires any financial
ratio or test to be determined on a “pro forma basis” or to be given “pro forma
effect”.
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, entity, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture, limited liability company or entity, or (c) the beneficial
interest in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
“Swap” has the meaning assigned to such term in Section 1a(47) of the Commodity
Exchange Act.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a Swap.
“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for U.S. Federal income tax purposes, other than any such lease under
which such Person is the lessor.
“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such Person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.
“TARGET Day” means any day on which TARGET2 is open for business.
“TARGET2” means the Trans-European Automated Real Time Gross Settlement Express
transfer payment system which utilizes a single shared platform and which was
launched on 19 November 2007.


38

--------------------------------------------------------------------------------





“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Advance” means an advance by a Term Lender to the Borrower under the Term
Facility and refers to a Base Rate Advance or a Eurocurrency Rate Advance (each
of which shall be a “Type” of Term Advance).
“Term Borrowing” means a portion of the Term Advances (as to which each Term
Lender has a ratable part) that (a) bears interest by reference to the Base Rate
or (b) bears interest by reference to the Eurocurrency Rate and has a single
Interest Period.
“Term Commitment” means as to any Lender (a) the Dollar amount set forth
opposite such Lender’s name on Schedule I hereto as such Lender’s “Term
Commitment”, which shall be reduced pro rata on the date of the termination or
public abandonment of the Engility Acquisition Agreement as set forth in the
final sentence of this definition or (b) if such Lender has entered into an
Assignment and Assumption, the Dollar amount set forth for such Lender in the
Register maintained by the Agent pursuant to Section 9.07(c) as such Lender’s “
Term Commitment”, as such amount may be reduced pursuant to Section 2.05; which
Term Commitment shall automatically terminate upon the funding of all Term
Advances on the Funding Date (but not later than June 15, 2019). The aggregate
amount of the Lenders’ Term Commitment as of the Effective Date is
$1,068,000,000 (which amount shall be, automatically and without further action,
reduced to $618,000,000 upon the date of the termination or public abandonment
of the Engility Acquisition Agreement).
“Term Facility” means, at any time, the aggregate principal amount of the Term
Advances outstanding at such time.
“Term Lender” means, at any time, any Lender with a Term Commitment or an
outstanding Term Advance at such time.
“Term Loan Maturity Date” means the fifth anniversary of the Effective Date.
“Term Note” means a promissory note of the Borrower payable to any Term Lender
and its registered assigns, delivered pursuant to a request made under
Section 2.16 in substantially the form of Exhibit A-2 hereto, evidencing the
aggregate indebtedness of the Borrower to such Lender resulting from the Term
Advances made by such Lender to the Borrower.
“Termination Date” means the earlier of (a) the fifth anniversary of the
Effective Date subject to the extension thereof pursuant to Section 2.22 and
(b) the date of termination in whole of the Revolving Credit Commitments
pursuant to Section 2.05 or 6.01; provided, however, that the Termination Date
of any Lender that is a Non-Extending Lender with respect to any requested
extension pursuant to Section 2.22 shall be the Termination Date in effect
immediately prior to the applicable Extension Date for all purposes of this
Agreement.
“Test Period” has the meaning specified in Section 1.07(b).
“Title Company” has the meaning assigned to such term in the definition of “Real
Estate Collateral Requirements”.
“Total Assets” means the total assets of the Borrower and its Consolidated
Subsidiaries, as shown on the Consolidated balance sheet of the Borrower for the
most recently


39

--------------------------------------------------------------------------------





completed fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(i).
“Total Revolving Credit Outstandings” means the aggregate outstanding amount of
all Revolving Credit Advances and Letters of Credit.
“Total Senior Secured Debt” means, at any time, for the Borrower and its
Subsidiaries on a Consolidated basis in accordance with GAAP, the aggregate
amount of (i) (a) all indebtedness in respect of borrowed money, (b) all
obligations of such Person evidenced by bonds, notes, debentures or similar
instruments, (c) all obligations of such Person in respect of letters of credit
or other similar instruments (including reimbursement agreements with respect
thereto) to the extent such letters of credit or other similar instruments are
drawn and unreimbursed, (d) all obligations of such Person to pay the deferred
and unpaid purchase price of any property (including Capital Lease Obligations),
but excluding trade accounts payable or accrued liabilities arising in the
Ordinary Course of Business, and (e) all obligations attributable to Synthetic
Leases related to tangible property, in each case that is secured by a Lien on
any asset or property of the Borrower or any of its Subsidiaries and (ii)
without duplication, Capital Lease Obligations of the Borrower or any of its
Subsidiaries.
“Trade Date” has the meaning specified in Section 9.07(b)(i)(B).
“Tranche B Borrowing” means a Borrowing comprised of Tranche B Loans.
“Tranche B Commitment” means, as to any Lender, the Dollar amount set forth
opposite such Lender’s name on Schedule I hereto as such Lender’s “Tranche B
Commitment”.
“Tranche B Facility” means, at any time, the aggregate principal amount of
Tranche B Loans outstanding at such time.
“Tranche B Lenders” means, at any time, any Lender with a Tranche B Commitment
or a Tranche B Loan outstanding at such time. The Tranche B Lenders as of the
Effective Date are set forth on Schedule I.
“Tranche B Loans” means the advances by the Tranche B Lenders to the Borrower
under the Tranche B Facility and may refer to Base Rate Advances or Eurocurrency
Rate Advances (each of which shall be a “Type” of Tranche B Loans). Unless the
context shall otherwise require, “Tranche B Loans” shall include any Incremental
Term Advances (other than any additional Term Advances or any Specified
Incremental Term Advances). The aggregate principal amount of the Tranche B
Loans as of the Effective Date is $1,050,000,000.
“Tranche B Maturity Date” means the date that is seven years after the Effective
Date.
“Tranche B Note” means a promissory note of the Borrower payable to any Tranche
B Lender and its registered assigns, delivered pursuant to a request made under
Section 2.16 in substantially the form of Exhibit A-3 hereto, evidencing the
aggregate indebtedness of the Borrower to such Lender resulting from the Tranche
B Loans made by such Lender to the Borrower.
“Transactions” means collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
initial funding of the Tranche B Loans hereunder and (b) the payment of all
fees, costs and expenses incurred or payable by the Borrower or any of its
Subsidiaries in connection with the foregoing.


40

--------------------------------------------------------------------------------





“Type”, when used in respect of any Advance or Borrowing, shall refer to the
Rate by reference to which interest on such Advance or on the Advances
comprising such Borrowing is determined. For the purposes hereof, the term
“Rate” means the Base Rate or the Eurocurrency Rate.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“Unfunded Advances/Participations” means (a) with respect to the Agent, the
aggregate amount, if any (i) made available to the Borrower on the assumption
that each Lender has made such Lender’s share of the applicable Borrowing
available to the Agent as contemplated by Section 2.02(d) and (ii) with respect
to which a corresponding amount shall not in fact have been returned to the
Agent by the Borrower or made available to the Agent by any such Lender and (b)
with respect to any Issuing Bank, the aggregate amount, if any, of amounts drawn
under Letters of Credit in respect of which a Revolving Credit Lender shall have
failed to make Revolving Credit Advances to reimburse such Issuing Bank pursuant
to Section 2.03(c).
“Uniform Commercial Code” and “UCC” have the meanings assigned to such terms in
the Guarantee and Collateral Agreement.
“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to Issue Letters of Credit for the account
of the Borrower or its specified Subsidiaries in an amount equal to the excess
of (a) the amount of its Letter of Credit Commitment over (b) the aggregate
Available Amount of all Letters of Credit issued by such Issuing Bank.
“Unused Revolving Credit Commitment” means, with respect to each Revolving
Credit Lender at any time, (a) such Lender’s Revolving Credit Commitment at such
time minus (b) the sum of (i) the aggregate principal amount of all Revolving
Credit Advances made by such Lender (in its capacity as a Revolving Credit
Lender) and outstanding at such time, plus (ii) such Lender’s Ratable Share of
(A) the aggregate Available Amount of all the Letters of Credit outstanding at
such time and (B) the aggregate principal amount of all Advances made by each
Issuing Bank pursuant to Section 2.03(c) that have not been ratably funded by
such Lender and outstanding at such time.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(f)(ii)(B)(iii).
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by dividing: (a)
the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by (ii)
the number of years (calculated to the nearest one-twelfth) that will elapse
between such date and the making of such payment; by (b) the then outstanding
principal amount of such Indebtedness.


41

--------------------------------------------------------------------------------





“Withholding Agent” means any Loan Party and the Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yield Differential” has the meaning specified in Section 2.23(b)(i).

Section 1.02.    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”, the words “to” and “until” each mean
“to but excluding” and the word “through” means “to and including”.

Section 1.03.    Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles as in effect in the United States from time to time (“GAAP”);
provided that (a) if there is any change in GAAP from such principles applied in
the preparation of the audited financial statements referred to in Section
4.01(e) (“Initial GAAP”) that is material in respect of the calculation of
compliance with the covenant set forth in Section 5.05 and/or any other leverage
ratio or financial test used herein, the Borrower shall give prompt notice of
such change to the Agent and the Lenders, (b) if the Borrower notifies the Agent
that the Borrower requests an amendment of any provision hereof to eliminate the
effect of any change in GAAP (or the application thereof) from Initial GAAP (or
if the Agent or the Required Lenders request an amendment of any provision
hereof for such purpose), regardless of whether such notice is given before or
after such change in GAAP (or the application thereof), then such provision
shall be applied on the basis of generally accepted accounting principles as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision is amended in
accordance herewith. Notwithstanding any changes in GAAP after the Effective
Date, any lease of the Borrower or any of its Subsidiaries that would be
characterized as an operating lease under GAAP in effect on the Effective Date,
whether such lease is entered into before or after the Effective Date, shall not
constitute Indebtedness or a Capital Lease under this Agreement or any other
Loan Document as a result of such changes in GAAP. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Statement
of Financial Accounting Standards 133 and 159 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary of the Borrower at “fair value”,
as defined therein.

Section 1.04.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to


42

--------------------------------------------------------------------------------





any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
Section 1.05.    Interpretative language. For all purposes under the Loan
Documents, in connection with any division or plan of division under Delaware
law (or any comparable event under a different jurisdiction’s laws): (a) if any
asset, right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

Section 1.06.    Certain Additional Committed Currencies. (a) The Borrower may
from time to time request that Eurocurrency Rate Advances under the Revolving
Credit Facility be made and/or Letters of Credit be issued in a currency other
than Dollars or those currencies specifically listed in the definition of
“Committed Currency;” provided that such requested currency is a lawful currency
that is readily available and freely transferable and convertible into Dollars.
In the case of any such request with respect to the making of Eurocurrency Rate
Advances under the Revolving Credit Facility, such request shall be subject to
the approval of the Agent and the Lenders under the Revolving Credit Facility;
and in the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Agent and the
applicable Issuing Bank.
(b)    Any such request shall be made to the Agent not later than 11:00 a.m., 20
Business Days prior to the date of the desired Borrowing or Issuance of a Letter
of Credit (or such other time or date as may be agreed by the Agent and, in the
case of any such request pertaining to Letters of Credit, the applicable Issuing
Bank, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Advances, the Agent shall promptly notify each
applicable Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Agent shall promptly notify the applicable Issuing Bank
thereof. Each applicable Lender (in the case of any such request pertaining to
Eurocurrency Rate Advances) or the applicable Issuing Bank (in the case of a
request pertaining to Letters of Credit) shall notify the Agent, not later than
11:00 a.m., ten Business Days after receipt of such request whether it consents,
in its sole discretion, to the making of Eurocurrency Rate Advances under the
Revolving Credit Facility or the issuance of Letters of Credit, as the case may
be, in such requested currency.
(c)    Any failure by a Lender or an Issuing Bank, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or Issuing Bank, as the
case may be, to permit Eurocurrency Rate Advances to be made or Letters of
Credit to be issued in such requested currency. If the Agent and all the
applicable Lenders consent to making Eurocurrency Rate Advances under the
Revolving Credit Facility in such requested currency, the Agent shall so notify
the Borrower and such currency shall thereupon be deemed for all purposes to be
a Committed Currency hereunder for purposes of any Eurocurrency Rate Borrowings
under the Revolving Credit Facility; and if the Agent and the applicable Issuing
Bank consent to the issuance of Letters of Credit in such requested currency,
the Agent shall so notify the Borrower and such currency shall thereupon be
deemed for all purposes to be a Committed Currency hereunder for purposes of any
Letter of Credit issuances by such Issuing Bank. If the Agent shall fail to
obtain consent to any request for an additional currency under this Section
1.06, the Agent shall promptly so notify the Borrower.


43

--------------------------------------------------------------------------------






Section 1.07.    Pro Forma Calculations. (a) Notwithstanding anything to the
contrary herein, the Leverage Ratio and the Senior Secured Leverage Ratio shall
be calculated in the manner prescribed by this Section 1.07; provided that when
calculating any such ratio for the purpose of (i) the definition of Applicable
Margin or Applicable Percentage, (ii) any mandatory prepayment provision under
Section 2.10(b) or (iii) actual compliance with the Financial Covenant, the
events set forth in clause (b), (c) and (d) below that occurred subsequent to
the end of the applicable Test Period shall not be given pro forma effect.
(b)    For purposes of calculating the Leverage Ratio and the Senior Secured
Leverage Ratio, all Specified Transactions (and the incurrence or repayment of
any Indebtedness and the granting or terminating of any Liens in connection
therewith) that have been consummated (i) during the applicable period of four
consecutive fiscal quarters for which such financial ratio is being determined
(the “Test Period”) or (ii) subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and any increase or decrease in EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Test Period.
(c)    If pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a Financial Officer of the
Borrower and include only those adjustments that (i) have been certified by a
Financial Officer of the Borrower as having been prepared in good faith based
upon reasonable assumptions and (ii) are (A) directly attributable to the
Specified Transactions with respect to which such adjustments are to be made,
(B) [reserved], (C) factually supportable and reasonably identifiable and (D)
based on reasonably detailed written assumptions. For the avoidance of doubt,
all pro forma adjustments shall be consistent with, and subject to, the caps and
limits set forth in the applicable definitions herein. To the extent compliance
with the Financial Covenant is being tested prior to the first test date under
the Financial Covenant, in order to determine permissibility of any action by
the Borrower or its Subsidiaries, such compliance shall be tested against the
applicable ratio for such first test date.
(d)    In the event that the Borrower or any of its Subsidiaries incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included directly or
indirectly in the calculation of the Leverage Ratio or the Senior Secured
Leverage Ratio (other than Indebtedness incurred or repaid under any revolving
credit facility in the Ordinary Course of Business for working capital purposes)
subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then the Leverage Ratio and/or the Senior Secured Leverage Ratio shall be
calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable Test Period.

Section 1.08.    Classification of Loans and Borrowings. For purposes of this
Agreement, Advances may be classified and referred to by Class (e.g., a
“Revolving Credit Advance”) or by Type (e.g., a “Eurocurrency Rate Advance”) or
by Class and Type (e.g., a “Eurocurrency Revolving Credit Advance”). Borrowings
also may be classified and referred to by Class (e.g., a “Revolving Credit
Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type
(e.g., a “Eurocurrency Revolving Credit Borrowing”).

ARTICLE II    

AMOUNTS AND TERMS OF THE TRANCHE B LOANS, TERM ADVANCES, REVOLVING CREDIT
ADVANCES AND LETTERS OF CREDIT


44

--------------------------------------------------------------------------------






Section 2.01.    The Tranche B Loans. (a) Subject to the terms and conditions
set forth herein, each Tranche B Lender severally (and not jointly) agrees to
make a single loan to the Borrower on the Effective Date in Dollars in an amount
not to exceed such Lender’s Tranche B Commitment. Amounts borrowed in respect of
the Tranche B Loans and repaid or prepaid may not be reborrowed. The Tranche B
Loans shall be subject to the provisions, including any provisions regarding the
obligations of the Loan Parties in respect thereof and any provisions regarding
the rights of the Tranche B Lenders, under this Agreement and the other Loan
Documents. Interest will begin accruing on the Tranche B Loans on the Effective
Date. Upon the making of any Tranche B Loans by a Tranche B Lender, such Tranche
B Lender’s Tranche B Commitment shall be permanently reduced to zero.
(b)    The Term Advances. Subject to the terms and conditions set forth herein,
each Term Lender severally (and not jointly) agrees to make a single loan to the
Borrower in Dollars until the earlier of (x) June 15, 2019 and (y) the Fall-Away
Date, in an amount not to exceed such Lender’s Term Commitment. Amounts borrowed
in respect of the Term Advances and repaid or prepaid may not be reborrowed. The
Term Advances shall be subject to the provisions, including any provisions
regarding the obligations of the Loan Parties in respect thereof and any
provisions regarding the rights of the Term Lenders, under this Agreement and
the other Loan Documents. Interest will begin accruing on the Term Advances on
the date of borrowing. Upon the making of any Term Advances by a Term Lender,
such Term Lender’s Term Commitment shall be permanently reduced to zero.
(c)    The Revolving Credit Advances. Each Revolving Credit Lender severally
agrees, on the terms and conditions hereinafter set forth, to make Revolving
Credit Advances to the Borrower from time to time on any Business Day during the
period from the Effective Date until the Termination Date applicable to such
Lender in an amount (based in respect of any Revolving Credit Advances to be
denominated in a Committed Currency by reference to the Equivalent thereof in
Dollars determined on the date of delivery of the applicable Notice of
Borrowing) not to exceed such Revolving Credit Lender’s Unused Revolving Credit
Commitment. Each Revolving Credit Borrowing shall be in an amount not less than
the Revolving Credit Borrowing Minimum or the Revolving Credit Borrowing
Multiple in excess thereof and shall consist of Revolving Credit Advances of the
same Type and in the same currency made on the same day by the Revolving Credit
Lenders ratably according to their respective Revolving Credit Commitments.
Within the limits of each Lender’s Revolving Credit Commitment, the Borrower may
borrow under this Section 2.01(c), prepay pursuant to Section 2.10 and reborrow
under this Section 2.01(c).
(d)    Letters of Credit. (i) Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, in reliance upon the agreements of the
Revolving Credit Lenders set forth in this Agreement, to issue letters of credit
(each, a “Letter of Credit”) denominated in Dollars or any Committed Currency
for the account of the Borrower and its specified Subsidiaries from time to time
on any Business Day during the period from the Effective Date until 30 days
before the Termination Date in an aggregate Available Amount (based in respect
of any Letters of Credit to be denominated in a Committed Currency by reference
to the Equivalent thereof in Dollars determined on the date of delivery of the
applicable Notice of Issuance) (i) for all Letters of Credit issued by each
Issuing Bank not to exceed at any time the lesser of (x) the Letter of Credit
Facility at such time and (y) such Issuing Bank’s Letter of Credit Commitment at
such time and (ii) for each such Letter of Credit not to exceed an amount equal
to the Unused Revolving Credit Commitments of the Lenders at such time; provided
that no Letter of Credit may expire after the Termination Date of any
Non-Extending Lender if, after giving effect to such issuance, the aggregate
Revolving Credit Commitments of the Revolving Credit Lenders (including any
replacement Revolving Credit Lenders) for the period following such Termination
Date would be less than the Available Amount of the Letters of Credit expiring
after such Termination Date.


45

--------------------------------------------------------------------------------





Within the limits referred to above, the Borrower may from time to time request
the issuance of Letters of Credit under this Section 2.01(d).
(ii)    No Letter of Credit shall have an expiration date (including all rights
of the Borrower or the beneficiary to require renewal) later than the earlier of
10 Business Days before the Termination Date and one year after the date of
Issuance thereof (or such longer period agreed to by the applicable Issuing Bank
in its sole discretion), but may by its terms be renewable annually
automatically or upon written notice (a “Notice of Renewal”) given to the
applicable Issuing Bank and the Agent on or prior to any date for Notice of
Renewal set forth in such Letter of Credit but in any event at least three
Business Days prior to the date of the expiration of such standby Letter of
Credit (or such shorter period as the Issuing Bank shall agree); provided, that
no Letter of Credit may expire after the Termination Date of any Non-Extending
Lender if, after giving effect to such issuance, the aggregate Revolving Credit
Commitments of the Revolving Credit Lenders (including any replacement Revolving
Credit Lenders) for the period following such Termination Date would be less
than the Available Amount of the Letters of Credit expiring after such
Termination Date and the terms of each standby Letter of Credit that is
automatically renewable annually (“Auto-Extension Letter of Credit”) shall
permit the applicable Issuing Bank to prevent any such extension at least once
in each 12-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such 12-month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by the
applicable Issuing Bank, the Borrower shall not be required to make a specific
request to such Issuing Bank for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the applicable Issuing Bank to permit the extension of
such Letter of Credit at any time to an expiry date not later than 10 Business
Days before the Termination Date; provided, however, that such Issuing Bank
shall not permit any such extension if (A) such Issuing Bank has reasonably
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit (as extended) under the terms hereof, or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date from
the Agent, any Lender or the Borrower that one or more of the applicable
conditions specified in Section 3.04 is not then satisfied, and in each such
case directing such Issuing Bank not to permit such extension.

Section 2.02.    Making the Advances. (a) Except as otherwise provided in
Section 2.03(c), each Borrowing shall be made on notice, given not later than
(x) 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurocurrency
Rate Advances denominated in Dollars, (y) 4:00 P.M. (London time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Revolving Credit Borrowing consisting of Eurocurrency Rate Advances denominated
in any Committed Currency, or (z) 11:00 A.M. (New York City time) on the date of
the proposed Borrowing in the case of a Revolving Credit Borrowing consisting of
Base Rate Advances, by the Borrower to the Agent, which shall give to each
Appropriate Lender prompt notice thereof by e-mail. Each such notice of a
Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed immediately
in writing in substantially the form of Exhibit B hereto, specifying therein the
requested (i) date and Facility of such Borrowing, (ii) Type of Advances
comprising such Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in
the case of a Borrowing consisting of Eurocurrency Rate Advances, initial
Interest Period and, if a Revolving Credit Borrowing, currency for each such
Advance. Each Appropriate Lender shall (1) before 11:00 A.M. (New York City
time) on the date of such Borrowing, in the case of a Borrowing consisting of
Eurocurrency Rate Advances denominated in Dollars, (2) before 11:00 A.M. (London
time) on the date of such Revolving Credit Borrowing, in the case of a Revolving
Credit Borrowing consisting of Eurocurrency Rate Advances denominated in any
Committed Currency and (3) before 1:00 P.M. (New York City time) on the date of
such Borrowing, in the case of a Borrowing consisting of


46

--------------------------------------------------------------------------------





Base Rate Advances, make available for the account of its Applicable Lending
Office to the Agent at the applicable Agent’s Account, in same day funds, such
Lender’s ratable portion of such Borrowing. After the Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in Article
III, the Agent will make such funds available to the Borrower at the Agent’s
address referred to in Section 9.02 or at the applicable Payment Office, as the
case may be.
(b)    Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurocurrency Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than the Borrowing Minimum or if the
obligation of the Lenders to make Eurocurrency Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurocurrency Rate
Advances may not be outstanding as part of more than six separate Term
Borrowings or Tranche B Borrowings and ten separate Revolving Credit Borrowings.
(c)    Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurocurrency Rate Advances, the Borrower shall
indemnify each Appropriate Lender against any loss, cost or expense incurred by
such Lender as a result of any failure to fulfill on or before the date
specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth herein, including, without limitation, any loss (including
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund the Advance to be made by such Lender as part of such Borrowing when
such Advance, as a result of such failure, is not made on such date.
(d)    Unless the Agent shall have received notice from an Appropriate Lender
prior to the time of any Borrowing that such Lender will not make available to
the Agent such Lender’s ratable portion of such Borrowing, the Agent may assume
that such Lender has made such portion available to the Agent on the date of
such Borrowing in accordance with subsection (a) or (b) of this Section 2.02, as
applicable, and the Agent may, in reliance upon such assumption, make available
to the Borrower on such date a corresponding amount. If and to the extent that
such Lender shall not have so made such ratable portion available to the Agent,
such Lender and the Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Agent, at (i) in the case of the Borrower, the higher of
(A) the interest rate applicable at the time to the Advances comprising such
Borrowing and (B) the cost of funds incurred by the Agent in respect of such
amount and (ii) in the case of such Lender, (A) the Federal Funds Rate in the
case of Advances denominated in Dollars or (B) the cost of funds incurred by the
Agent in respect of such amount in the case of Advances denominated in Committed
Currencies. If such Lender shall repay to the Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement.
(e)    The obligations of the Lenders hereunder to make Advances and to make
payments pursuant to Section 9.04(c) are several and not joint. The failure of
any Appropriate Lender to make any Advance or to make any payment under Section
9.04(c) on any date required hereunder shall not relieve any other Appropriate
Lender of its corresponding obligation to do so on such date and no Lender shall
be responsible for the failure of any other Lender to make its Advance or to
make its payment under Section 9.04(c).

Section 2.03.    Issuance of and Drawings and Reimbursement Under Letters of
Credit.
(a)    Request for Issuance. (i) Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the


47

--------------------------------------------------------------------------------





date of the proposed Issuance of such Letter of Credit (or on such shorter
notice as the applicable Issuing Bank may agree), by the Borrower to any Issuing
Bank, and such Issuing Bank shall give the Agent, prompt notice thereof. Each
such notice by the Borrower of an Issuance of a Letter of Credit (a “Notice of
Issuance”) shall be accompanied by a letter of credit application, appropriately
completed and signed by a Responsible Officer (or designee thereof) of the
Borrower and may be sent by United States mail, by overnight courier, by
electronic transmission using the system provided by such Issuing Bank, by
personal delivery or by any other means acceptable to such Issuing Bank,
specifying therein the requested (A) date of such Issuance (which shall be a
Business Day), (B) Available Amount of such Letter of Credit, (C) expiration
date of such Letter of Credit, (D) name and address of the beneficiary of such
Letter of Credit and (E) form of such Letter of Credit. Each Letter of Credit
shall be issued pursuant to such form of an application and agreement for
issuance or amendment of a letter of credit as is used from time to time by such
Issuing Bank (a “Letter of Credit Agreement”). If the requested form of such
Letter of Credit is acceptable to such Issuing Bank in its reasonable discretion
(it being understood that any such form shall have only explicit documentary
conditions to draw and shall not include discretionary conditions), such Issuing
Bank shall, unless such Issuing Bank has received written notice from any Lender
or the Agent, at least one Business Day prior to the requested date of Issuance
or amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 3.04 shall not then be satisfied, then, subject
to the terms and conditions hereof, on the requested date, issue a Letter of
Credit for the account of the Borrower or the applicable Subsidiary of the
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with such Issuing Bank’s usual and customary business
practices. Additionally, the Borrower shall furnish to the applicable Issuing
Bank and the Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, as such Issuing Bank or the
Agent may reasonably require. In the event and to the extent that the provisions
of any Letter of Credit Agreement shall conflict with this Agreement, the
provisions of this Agreement shall govern. Notwithstanding anything to the
contrary in this Agreement, the Issuing Banks may send a Letter of Credit or
conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication message or overnight courier, or
any other commercially reasonable means of communicating with a beneficiary.
(ii)    The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable Issuing Bank. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable
Issuing Bank and its correspondents unless such notice is given as aforesaid.
(b)    Participations. By the Issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing or decreasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Revolving
Credit Lenders, such Issuing Bank hereby grants to each Revolving Credit Lender,
and each Revolving Credit Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Ratable Share of
the Available Amount of such Letter of Credit. The Borrower hereby agrees to
each such participation. In consideration and in furtherance of the foregoing,
each Revolving Credit Lender hereby absolutely and unconditionally agrees to pay
to the Agent, for the account of such Issuing Bank, such Lender’s Ratable Share
of each drawing made under a Letter of Credit funded by such Issuing Bank and
not reimbursed by the Borrower on the date made, or of any reimbursement payment
required to be refunded to the Borrower for any reason, which amount will be
advanced, and deemed to be a Revolving Credit Advance to the Borrower hereunder,
regardless of the satisfaction of the conditions set forth in Section 3.04. Each
Revolving Credit Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall


48

--------------------------------------------------------------------------------





not be affected by any circumstance whatsoever, including any amendment, renewal
or extension of any Letter of Credit or the occurrence and continuance of a
Default or reduction or termination of the Revolving Credit Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Credit Lender further acknowledges and
agrees that its participation in each Letter of Credit will be automatically
adjusted to reflect such Lender’s Ratable Share of the Available Amount of such
Letter of Credit at each time such Lender’s Revolving Credit Commitment is
amended pursuant to an assignment in accordance with Section 9.07 or otherwise
pursuant to this Agreement.
(c)    Drawing and Reimbursement. (i) The payment by an Issuing Bank of a draft
drawn under any Letter of Credit which is not reimbursed by the Borrower on the
date made shall constitute for all purposes of this Agreement the making by any
such Issuing Bank of an Advance, which shall be a Base Rate Advance, in the
amount of such draft, without regard to whether the making of such an Advance
would exceed such Issuing Bank’s Unused Revolving Credit Commitment. Each
Issuing Bank shall give prompt notice of each drawing under any Letter of Credit
issued by it to the Borrower and the Agent. The Borrower shall reimburse such
Issuing Bank (which, in the case of any standby Letter of Credit, shall be
through the Agent) in Dollars (in the case of Letters of Credit denominated in
Dollars) or in the applicable Committed Currency (in the case of Letters of
Credit denominated in a Committed Currency), unless (A) such Issuing Bank (at
its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrower shall have notified such Issuing Bank
promptly following receipt of the notice of drawing that the Borrower will
reimburse such Issuing Bank in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in a Committed
Currency, the applicable Issuing Bank shall notify the Borrower of the
Equivalent of the amount of the drawing promptly following the determination
thereof, on (A) the date the Borrower receives such notice of payment by the
applicable Issuing Bank; provided that such notice is given not later than 11:00
A.M. (New York City time) on such day, or (B) the first Business Day next
succeeding such day if notice of such payment is given after such time. If the
Borrower fails to so reimburse the applicable Issuing Bank by such time, the
Agent shall promptly notify each Revolving Credit Lender the amount of the
unreimbursed drawing, and the amount of such Lender’s Ratable Share thereof.
Each Revolving Credit Lender acknowledges and agrees that its obligation to make
Advances pursuant to this paragraph in respect of Letters of Credit is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Promptly after
receipt thereof, the Agent shall transfer such funds to such Issuing Bank. Each
Revolving Credit Lender agrees to fund its Ratable Share of an outstanding
Advance on (i) the Business Day on which demand therefor is made by such Issuing
Bank, provided that notice of such demand is given not later than 1:00 P.M. (New
York City time) on such Business Day, or (ii) the first Business Day next
succeeding such demand if notice of such demand is given after such time. If and
to the extent that any Revolving Credit Lender shall not have so made the amount
of such Advance available to the applicable Issuing Bank, such Lender agrees to
pay to the Agent forthwith on demand such amount together with interest thereon,
for each day from the date of demand by any such Issuing Bank until the date
such amount is paid to the Agent, at the higher of the Federal Funds Rate and a
rate determined by the Issuing Bank in accordance with banking industry rules on
interbank compensation. A certificate of an Issuing Bank submitted to any Lender
(through the Agent) with respect to any amounts owing under this Section 2.03(c)
shall be conclusive absent manifest error. If such Lender shall pay to the Agent
such amount for the account of any such Issuing Bank on any Business Day, such
amount so paid in respect of principal shall constitute an Advance made by such
Lender on such Business Day for purposes of this Agreement, and the outstanding
principal amount of the Advance made by such Issuing Bank shall be reduced by
such amount on such Business Day.


49

--------------------------------------------------------------------------------





(ii)    If any payment received by the Agent for the account of an Issuing Bank
pursuant to Section 2.03(c)(i) is required to be returned because it is
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Issuing Bank in its
discretion) to be repaid to a trustee, receiver or any other party in connection
with any proceeding under any Debtor Relief Law or otherwise, each Revolving
Credit Lender shall pay to the Agent for the account of such Issuing Bank its
Ratable Share thereof on demand of the Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to (x) with respect to any amount denominated in Dollars,
the greater of (1) the Federal Funds Rate and (2) an overnight rate determined
by the Agent or such Issuing Bank, as the case may be, in accordance with
banking industry rules on interbank compensation, and (y) with respect to any
amount denominated in a Committed Currency, the rate of interest per annum at
which overnight deposits in the applicable Committed Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of the Agent
or such Issuing Bank in the applicable offshore interbank market for such
currency to major banks in such interbank market. The obligations of the
Revolving Credit Lenders under this clause shall survive the payment in full of
the obligations and the termination of this Agreement.
(d)    Letter of Credit Reports. Each Issuing Bank shall furnish (i) to the
Agent (with a copy to the Borrower), on the first Business Day of each week a
written report summarizing Issuance and expiration dates of trade Letters of
Credit issued by such Issuing Bank during the preceding week and drawings during
such week under all trade Letters of Credit issued by such Issuing Bank, (ii) to
the Agent (with a copy to the Borrower), on the first Business Day of each month
a written report summarizing Issuance and expiration dates of Letters of Credit
issued by such Issuing Bank during the preceding month and drawings during such
month under all Letters of Credit issued by such Issuing Bank and (iii) to the
Agent (with a copy to the Borrower), on the first Business Day of each calendar
quarter a written report setting forth (A) the average daily aggregate Available
Amount and (B) the amount available to be drawn, in each case, during the
preceding calendar quarter of all Letters of Credit issued by such Issuing Bank.
The Agent shall give to each Revolving Credit Lender prompt notice of each
report delivered to it pursuant to this Section.
(e)    Failure to Make Advances. The failure of any Revolving Credit Lender to
make the Advance to be made by it on the date specified in Section 2.03(c) shall
not relieve any other Revolving Credit Lender of its obligation hereunder to
make its Advance on such date, but no Lender shall be responsible for the
failure of any other Lender to make the Advance to be made by such other Lender
on such date.
(f)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the Issuing Banks and the Borrower when a Letter of Credit
is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each trade Letter of
Credit. Notwithstanding the foregoing, no Issuing Bank shall be responsible to
the Borrower for, and no Issuing Bank’s rights and remedies against the Borrower
shall be impaired by, any action or inaction of such Issuing Bank required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including any order of a
jurisdiction where such Issuing Bank or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
(g)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of,


50

--------------------------------------------------------------------------------





a Subsidiary, the Borrower shall be obligated to reimburse the applicable
Issuing Bank hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of its Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

Section 2.04.    Fees. (a) Commitment Fee. The Borrower agrees to pay to the
Agent for the account of each Revolving Credit Lender a commitment fee on the
aggregate amount of such Lender’s Unused Revolving Credit Commitment from the
Effective Date and until the Termination Date applicable to such Lender, at a
rate per annum equal to the Applicable Percentage in effect from time to time,
payable in arrears quarterly on the last day of each March, June, September and
December, commencing December 31, 2018, and on the Termination Date applicable
to such Lender. To the extent that the Engility Closing Date has not occurred
prior to the date that is 90 days after the Effective Date, the Borrower agrees
to pay to the Agent for the account of each Term Lender and/or Revolving Credit
Lender, as applicable, a commitment fee on the aggregate amount of such Lender’s
Term Commitment (as in effect from time to time from and after the date that is
90 days after the Effective Date) and/or Acquisition Revolving Credit
Incremental Commitment Amount, as applicable, from the date that is 90 days
after the Effective Date and until, (and shall be due and payable on) the
earlier of (1) the Engility Closing Date or the Fall-Away Date, as applicable
and (2) the date on which such Term Commitment and/or Acquisition Revolving
Credit Incremental Commitment Amount have terminated, at a rate per annum equal
to the Applicable Percentage.
(b)    Letter of Credit Fees. (i) The Borrower shall pay to the Agent for the
account of each Revolving Credit Lender a fee on such Lender’s Ratable Share of
the average daily aggregate Available Amount of all Letters of Credit and
outstanding from time to time at a rate per annum equal to the Applicable Margin
for Eurocurrency Rate Advances under the Revolving Credit Facility in effect
from time to time during such calendar quarter, payable in arrears quarterly on
the last day of each March, June, September and December, commencing with the
quarter ended December 31, 2018, and on the Termination Date; provided that the
Applicable Margin shall be 2% above the Applicable Margin in effect upon the
occurrence and during the continuation of an Event of Default if the Borrower is
required to pay Default Interest pursuant to Section 2.07(b).
(ii)    The Borrower shall pay to each Issuing Bank, for its own account, a
fronting fee and such other commissions, issuance fees, transfer fees and other
fees and charges in connection with the Issuance or administration of each
Letter of Credit as the Borrower and such Issuing Bank shall agree.
(c)    Agent’s Fees. The Borrower shall pay to the Agent for its own account
such fees as may from time to time be agreed between the Borrower and the Agent.

Section 2.05.    Optional Termination or Reduction of the Commitments. The
Borrower shall have the right, upon at least three Business Days’ notice to the
Agent, to terminate in whole or permanently reduce ratably in part the unused
Term Commitments (if any), Unused Revolving Credit Commitments or the Unissued
Letter of Credit Commitments of the Lenders; provided that each partial
reduction shall be in the aggregate amount of $1,000,000 or an integral multiple
of $500,000 in excess thereof. Once terminated, a commitment may not be
reinstated.

Section 2.06.    Repayment of Advances and Letter of Credit Drawings.
(a)    Revolving Credit Advances. The Borrower shall repay to the Agent for the
ratable account of the Revolving Credit Lenders on the Revolving Credit Facility
Maturity Date the aggregate principal amount of the Revolving Credit Advances
made to it and then outstanding.


51

--------------------------------------------------------------------------------





(b)    Letter of Credit Drawings. The obligations of the Borrower under any
Letter of Credit Agreement and any other agreement or instrument relating to any
Letter of Credit issued for the account of the Borrower or any of its
Subsidiaries shall be unconditional and irrevocable, and shall be paid strictly
in accordance with the terms of this Agreement, such Letter of Credit Agreement
and such other agreement or instrument under all circumstances, including,
without limitation, the following circumstances (it being understood that any
such payment by the Borrower is without prejudice to, and does not constitute a
waiver of, any rights the Borrower might have or might acquire as a result of
the payment by the applicable Issuing Bank or any Revolving Credit Lender of any
draft or the reimbursement by the Borrower thereof):
(i)    any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);
(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of the Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;
(iii)    the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;
(iv)    any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(v)    payment by any Issuing Bank under a Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;
(vi)    any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Borrower in respect of the L/C Related
Documents;
(vii)    waiver by any Issuing Bank of any requirement that exists for such
Issuing Bank’s protection and not the protection of the Borrower or any waiver
by such Issuing Bank which does not in fact materially prejudice the Borrower;
(viii)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(ix)    any payment made by any Issuing Bank in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable; or
(x)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.


52

--------------------------------------------------------------------------------





(c)    Term Advances. The Borrower shall repay to the Agent for the ratable
benefit of the Term Lenders the Original Term Advance Amount on the following
dates in an amount equal to the percentage set forth below opposite such dates
of the Original Term Advance Amount; provided that all Term Advances then
outstanding shall be payable in full on the Term Loan Maturity Date:
Date
Repayment
Percentage
January 31, 2020
1.250
%
April 30, 2020
1.250
%
July 31, 2020
1.250
%
October 31, 2020
1.250
%
January 31, 2021
1.875
%
April 30, 2021
1.875
%
July 31, 2021
1.875
%
October 31, 2021
1.875
%
January 31, 2022 and the last day of each subsequently occurring April, July,
October and January ending thereafter and prior to the Term Loan Maturity Date
2.500
%

 
(d)    Tranche B Loans. The Borrower shall repay (i) on the last day of each of
January, April, July and October beginning with January 31, 2019, a principal
amount of Tranche B Loans equal to Original Tranche B Loan Amount multiplied by
0.25% to the Agent, for the ratable benefit of the Tranche B Lenders and (y) on
the Tranche B Maturity Date, to the Agent, for the ratable benefit of the
Tranche B Lenders, all Tranche B Loans outstanding on the Tranche B Maturity
Date.

Section 2.07.    Interest on Advances. (a) Scheduled Interest. The Borrower
shall pay interest on the unpaid principal amount of each Advance made to it and
owing to each applicable Lender from the date of such Advance until such
principal amount shall be paid in full, at the following rates per annum:
(i)    Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time for such Advance plus (y) the Applicable Margin in
effect from time to time for such Advance, payable in arrears quarterly on the
last day of each March, June, September and December during such periods and on
the date such Base Rate Advance shall be Converted or paid in full.
(ii)    Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in effect
from time to time for such Advance, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each day that occurs during such Interest Period every three months
from the first day of such Interest Period and on the date such Eurocurrency
Rate Advance shall be Converted or paid in full.


53

--------------------------------------------------------------------------------





(b)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 6.01(a), the Agent may, and upon the request of
the Required Lenders shall, require the Borrower to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i) or (a)(ii)
above, at a rate per annum equal at all times to 2% per annum above the rate per
annum required to be paid on such Advance pursuant to clause (a)(i) or (a)(ii)
above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above;
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.
(c)    Incorrect Leverage Ratio Calculation. If, as a result of any restatement
of or other adjustment to the financial statements of the Borrower or for any
other reason, the Borrower or the Lenders determine that (i) the Leverage Ratio
as calculated by the Borrower as of any applicable date was inaccurate and (ii)
a proper calculation of the Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall immediately and retroactively be obligated
to pay to the Agent for the account of the applicable Lenders, promptly on
demand by the Agent (or, after the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under Bankruptcy Law,
automatically and without further action by the Agent or any Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Agent or any Lender, as
the case may be, under Section 2.07(b) or under Article VI. The Borrower’s
obligations under this paragraph shall survive one year after the termination of
the Commitments and the repayment of all other obligations hereunder.

Section 2.08.    Interest Rate Determination. (a) Each Reference Bank agrees, if
requested by the Agent, to furnish to the Agent timely information for the
purpose of determining each Eurocurrency Rate. If any one or more of the
Reference Banks shall not furnish such timely information to the Agent for the
purpose of determining any such interest rate, the Agent shall determine such
interest rate on the basis of timely information furnished by the remaining
Reference Banks. The Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Agent for purposes of
Section 2.07(a)(i) or (ii); provided, however, that the Borrower acknowledges
and agrees that in no event (subject to applicable law) shall the Agent provide
or be required to provide the Borrower with any individual interest rate
furnished by any Reference Bank to the Agent for the purpose of determining the
interest rate under Section 2.07(a)(ii).
(b)    If, with respect to any Eurocurrency Rate Advances, the Required
Revolving Credit Lenders, the Required Term Lenders or the Required Tranche B
Lenders, as applicable, notify the Agent that (i) they are unable to obtain
matching deposits in the London interbank market at or about 11:00 A.M. (London
time) on the second Business Day before the making of a Borrowing in sufficient
amounts to fund their respective Advances as a part of such Borrowing during its
Interest Period or (ii) the Eurocurrency Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Lenders of making, funding
or maintaining their respective Eurocurrency Rate Advances for such Interest
Period, the Agent shall forthwith so notify the Borrower and the Lenders,
whereupon (A) the Borrower of such Eurocurrency Rate Advances will, on the last
day of the then existing Interest Period therefor, (1) if such Eurocurrency Rate
Advances are denominated in Dollars, either (x) prepay such Advances or (y)
Convert such Advances into Base Rate Advances and (2) if such Eurocurrency Rate
Advances are denominated in any Committed Currency, either (x) prepay such
Advances or (y) exchange


54

--------------------------------------------------------------------------------





such Advances into an Equivalent amount of Dollars and Convert such Advances
into Base Rate Advances and (B) the obligation of the Appropriate Lenders to
make, or to Convert Advances into, Eurocurrency Rate Advances shall be suspended
until the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist.
(c)    If the Borrower shall fail to select the duration of any Interest Period
for any Eurocurrency Rate Advances in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.01, the Agent will forthwith
so notify the Borrower and the Appropriate Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
(i) if such Eurocurrency Rate Advances are denominated in Dollars, Convert into
Base Rate Advances and (ii) if such Eurocurrency Rate Advances are denominated
in any Committed Currency, be exchanged for an Equivalent amount of Dollars and
Convert into Base Rate Advances.
(d)    On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than the Revolving Credit Borrowing Minimum,
such Advances shall automatically (i) if such Eurocurrency Rate Advances are
denominated in Dollars, Convert into Base Rate Advances and (ii) if such
Eurocurrency Rate Advances are denominated in a Committed Currency, be exchanged
for an Equivalent amount of Dollars and Convert into Base Rate Advances.
(e)    Upon the occurrence and during the continuance of any Event of Default
under Section 6.01, (i) each Eurocurrency Rate Advance will, upon request of the
Required Lenders to the Agent, on the last day of the then existing Interest
Period therefor, (A) if such Eurocurrency Rate Advances are denominated in
Dollars, be Converted into Base Rate Advances and (B) if such Eurocurrency Rate
Advances are denominated in any Committed Currency, be exchanged for an
Equivalent amount of Dollars and be Converted into Base Rate Advances and (ii)
the obligation of the Lenders to make, or to Convert Advances into, Eurocurrency
Rate Advances shall, if so requested by the Required Lenders, be suspended.
(f)    If no Screen Rate is available and fewer than two Reference Banks furnish
timely information to the Agent for determining the Eurocurrency Rate for any
Eurocurrency Rate Advances after the Agent has requested such information, then:
(i)    the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurocurrency Rate Advances;
(ii)    each such Advance will automatically, on the last day of the then
existing Interest Period therefor, (A) if such Eurocurrency Rate Advance is
denominated in Dollars, Convert into a Base Rate Advance and (B) if such
Eurocurrency Rate Advance is denominated in any Committed Currency, be prepaid
by the Borrower or be automatically exchanged for an Equivalent amount of
Dollars and be Converted into a Base Rate Advance (or if such Advance is then a
Base Rate Advance, will continue as a Base Rate Advance); and
(iii)    the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.
(g)    If the Agent determines (which determination shall be conclusive absent
manifest error), or the Required Lenders notify the Agent (with a copy to the
Borrower) that the Required Lenders have determined, that (i) adequate and
reasonable means do not exist for


55

--------------------------------------------------------------------------------





ascertaining the Eurocurrency Rate for such Eurocurrency Rate Advance,
including, without limitation, because LIBOR is not available or published on a
current basis and such circumstances are unlikely to be temporary; (ii) the
supervisor for the administrator of LIBOR or a governmental authority having
jurisdiction over the Agent has made a public statement identifying a specific
date after which LIBOR shall no longer be made available, or used for
determining the interest rate of loans; or (iii) syndicated loans currently
being executed, or that include language similar to that contained in this
Section, are being executed or amended (as applicable) to incorporate or adopt a
new benchmark interest rate to replace LIBOR, then, promptly after such
determination by the Agent or receipt by the Agent of such notice, as
applicable, the Agent and the Borrower may amend this Agreement to replace the
Eurocurrency Rate with an alternate benchmark rate (including any mathematical
or other adjustments to the benchmark (if any) incorporated therein) that has
been broadly accepted by the syndicated loan market in the United States in lieu
of LIBOR (any such proposed rate, a “LIBOR Successor Rate”), together with any
proposed LIBOR Successor Rate Conforming Changes and, notwithstanding anything
to the contrary in Section 9.01, any such amendment shall become effective at
5:00 p.m. (New York time) on the fifth Business Day after the Agent shall have
posted such proposed amendment to all Lenders and the Borrower unless, prior to
such time, the Lenders comprising the Required Lenders have delivered to the
Agent notice that such Required Lenders do not accept such amendment; provided
that, if such LIBOR Successor Rate as so determined would be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement. If no
LIBOR Successor Rate has been determined and the circumstances under clause (i)
above exist, the obligation of the Lenders to make or maintain Eurocurrency Rate
Advances shall be suspended (to the extent of the affected Eurocurrency Rate
Advances or Interest Periods). Upon receipt of such notice, the Borrower may
revoke any pending request for a Eurocurrency Rate Borrowing, conversion to or
continuation of Eurocurrency Rate Advances (to the extent of the affected
Eurocurrency Rate Advances or Interest Periods) or, failing that, will be deemed
to have converted such request into a request for a Borrowing of Base Rate
Advances in the amount specified therein.

Section 2.09.    Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Agent not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
Advances denominated in Dollars of one Type comprising the same Borrowing into
Advances denominated in Dollars of the other Type; provided, however, that any
Conversion of Eurocurrency Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurocurrency Rate Advances,
any Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(b) and no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(b). Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion, (ii)
the Dollar denominated Advances to be Converted, and (iii) if such Conversion is
into Eurocurrency Rate Advances, the duration of the initial Interest Period for
each such Advance. Each notice of Conversion shall be irrevocable and binding on
the Borrower giving such notice.

Section 2.10.    Prepayments of Advances. (a) Optional. (i) The Borrower may,
upon notice at least three Business Days prior to the date of such prepayment,
in the case of Eurocurrency Rate Advances, and not later than 11:00 A.M. (New
York City time) on the date of such prepayment, in the case of Base Rate
Advances, to the Agent stating the proposed date and aggregate principal amount
of the prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment of Advances shall be in an aggregate principal
amount of not less than the Borrowing Minimum or a Borrowing Multiple in excess
thereof, (y) in the event of any such prepayment of a Eurocurrency Rate


56

--------------------------------------------------------------------------------





Advance, the Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 9.04 and (z) any prepayment in respect of the
Tranche B Facility shall be subject to Section 2.10(a)(ii) below. Any
prepayments pursuant to this Section 2.10(a) may be made with respect to one or
more Facilities as may be determined by the Borrower and shall not be required
to be made ratably across the Facilities. Any prepayment with respect to the
Tranche B Facility shall be applied to the remaining amortization payments
thereunder as directed by the Borrower. The Borrower may rescind any notice of
prepayment with respect to the Tranche B Facility under this Section 2.10(a) if
such prepayment would have resulted from a refinancing of all of the Tranche B
Facility, which refinancing shall not be consummated or shall otherwise be
delayed.
(ii)    In the event that (other than in connection with a refinancing of the
entirety of the Facilities in connection with a Change in Control and the
refinancing of up to $618,000,000 of Tranche B Loans by a Term Borrowing on the
Funding Date) on or prior to the date that is six months after the Effective
Date, (i) all or any portion of the Tranche B Loans are prepaid or repaid from
the proceeds of an issuance or incurrence of Indebtedness by the Borrower or any
of its Subsidiaries (including any Specified Refinancing Debt or Incremental
Facility or any other refinancing or incremental facility effected pursuant to
an amendment of this Agreement) and the effective yield (in each case, to be
determined in the reasonable discretion of the Administrative Agent consistent
with generally accepted financial practices, after giving effect to margins and
any applicable interest rate “floors”, recurring fees and all other upfront or
similar fees or original issue discount, but excluding the effect of any bona
fide arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders thereof) is, or upon
satisfaction of specified conditions could be, lower than the effective yield in
respect of the Tranche B Loans (as determined on the same basis) or (ii) a
Tranche B Lender is deemed a Non-Approving Lender and must assign its Tranche B
Loans pursuant to Section 2.18(b) in connection with any waiver, amendment or
modification that would reduce the effective yield in effect with respect to
such Tranche B Loans (each of clauses (i) and (ii), a “Repricing Event”), then
in each case the aggregate principal amount so prepaid or repaid or assigned
will be subject to a fee payable by the Borrower equal to 1.00% of the principal
amount of Tranche B Loans prepaid or repaid or assigned in connection with such
Repricing Event, on the date of such Repricing Event. Such fee shall be paid by
the Borrower to the Agent, for the account of the Tranche B Lenders or such
Non-Approving Lenders, on the date of such Repricing Event.
(b)    Mandatory. (i) If, on any date, the Agent notifies the Borrower that, on
any interest payment date, the sum of (A) the aggregate principal amount of all
Revolving Credit Advances denominated in Dollars plus the aggregate Available
Amount of all Letters of Credit then outstanding plus (B) the Equivalent in
Dollars (determined on the third Business Day prior to such interest payment
date) of the aggregate principal amount of all Revolving Credit Advances
denominated in Committed Currencies then outstanding exceeds 103% of the
aggregate Revolving Credit Commitments of the Revolving Credit Lenders on such
date, the Borrower shall, as soon as practicable and in any event within two
Business Days after receipt of such notice, prepay the outstanding principal
amount of any Revolving Credit Advances owing by the Borrower in an aggregate
amount sufficient to reduce such sum to an amount not to exceed 100% of the
aggregate Revolving Credit Commitments of the Revolving Credit Lenders on such
date; provided that if the Borrower has Cash Collateralized Letters of Credit in
accordance with Section 2.20(a), the Available Amount of the outstanding Letters
of Credit shall be deemed to have been reduced by the amount of such Cash
Collateral. The Agent shall give prompt notice of any prepayment required under
this Section 2.10(b)(i) to the Borrower and the Revolving Credit Lenders, and
shall provide prompt notice to the Borrower of any such notice of required
prepayment received by it from any Revolving Credit Lender.
(ii)    Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts


57

--------------------------------------------------------------------------------





prepaid and, in the case of any prepayment of a Eurocurrency Rate Advance on a
date other than the last day of an Interest Period or at its maturity, any
additional amounts which the Borrower shall be obligated to reimburse to the
Lenders in respect thereof pursuant to Section 9.04.
(iii)    No later than three Business Days after the date on which the financial
statements with respect to each fiscal year are required to be delivered
pursuant to Section 5.01(i)(ii) (commencing with the Borrower’s fiscal year
ending on or about January 31, 2020), the Borrower shall prepay outstanding Term
Advances and Tranche B Loans in accordance with Section 2.10(b)(vi) in an
aggregate principal amount equal to the excess, if any, of (A) the Excess Cash
Flow Percentage of Excess Cash Flow for such fiscal year then ended minus
(B) any optional prepayments or repurchases of Term Advances or Tranche B Loans
pursuant to Section 2.10(a) made during such fiscal year, or in the following
fiscal year before the making of any prepayment required in respect of such
fiscal year pursuant to this Section 2.10(b)(iii), but only to the extent that
(i) such prepayments do not occur in connection with a refinancing of all or any
portion of such Term Advances or Tranche B Loans and (ii) such prepayment was
not previously applied to reduce the amount of any prepayment required by this
Section 2.10(b)(iii) in respect of a prior fiscal year.
(iv)    In the event that the Borrower or any of its Subsidiaries shall receive
Net Cash Proceeds from the issuance or incurrence of any Indebtedness for
borrowed money of the Borrower or any of its Subsidiaries (other than any cash
proceeds from the issuance of Indebtedness for borrowed money permitted under
this Agreement), the Borrower shall, substantially simultaneously with (and in
any event not later than the third Business Day next following) the receipt of
such Net Cash Proceeds by the Borrower or any such Subsidiary, apply an amount
equal to 100% of such Net Cash Proceeds to prepay outstanding Term Advances and
Tranche B Loans in accordance with Section 2.10(b)(vi).
(v)    Not later than the third Business Day following the receipt of Net Cash
Proceeds in respect of any Asset Sale, the Borrower shall apply 100% of the Net
Cash Proceeds received with respect thereto to prepay outstanding Term Advances
and Tranche B Loans in accordance with Section 2.10(b)(vi).
(vi)    Mandatory prepayments of outstanding Term Advances and Tranche B Loans
under this Agreement shall be allocated as between the relevant Facilities on a
pro rata basis to each of the Term Advances and the Tranche B Loans (except to
the extent such prepayment is required to be made as a result of a refinancing
in whole or in part of the Tranche B Facility in connection with a Refinancing
Amendment that requires the allocation of the prepayment solely to the Tranche B
Facility), and, (A) in the case of Term Advances, shall be applied pro rata to
the remaining scheduled installments of principal due in respect of the Term
Advances under Section 2.06(c) and (B) in the case of Tranche B Loans, shall be
applied pro rata to the remaining scheduled installments of principal due in
respect of the Tranche B Loans under Section 2.06(d).
(vii)    The Borrower shall deliver to the Agent, at the time of each prepayment
required under Sections 2.10(b)(iii), (iv) and (v) above, (i) a certificate
signed by a Financial Officer of the Borrower setting forth in reasonable detail
the calculation of the amount of such prepayment and (ii) to the extent
practicable, at least three Business Days’ prior written notice of such
prepayment. Each notice of prepayment shall specify the prepayment date, the
Type of each Advance being prepaid and the principal amount of each Advance (or
portion thereof) to be prepaid. The Agent shall promptly advise the Appropriate
Lenders of any notice given (and the contents thereof) pursuant to this Section
2.10(b). All prepayments under this Section 2.10(b) shall be accompanied by
accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of payment.


58

--------------------------------------------------------------------------------






Section 2.11.    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement, Advances
or Eurocurrency Rate Advances made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Advance or of maintaining its obligation to make any such
Advance, or to reduce the amount of any sum received or receivable by such
Lender or other Recipient hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or other Recipient, the Borrower will
pay to such Lender or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
(b)    Capital Adequacy. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Advances made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding company
as specified in paragraph (a) or (b) of this Section and delivered to the
Borrower, shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than six months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).


59

--------------------------------------------------------------------------------






Section 2.12.    Illegality. Notwithstanding any other provision of this
Agreement, if any Lender under any Facility shall notify the Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other Governmental
Authority asserts that it is unlawful, for any Lender or its Eurocurrency
Lending Office to perform its obligations hereunder to make Eurocurrency Rate
Advances in Dollars or any Committed Currency or to fund or maintain
Eurocurrency Rate Advances in Dollars or any Committed Currency hereunder, (a)
each Eurocurrency Rate Advance will automatically, upon such demand (i) if such
Eurocurrency Rate Advance is denominated in Dollars, be Converted into a Base
Rate Advance and (ii) if such Eurocurrency Rate Advance is denominated in any
Committed Currency, be exchanged into an Equivalent amount of Dollars and be
Converted into a Base Rate Advance and (b) the obligation of the Appropriate
Lenders to make Eurocurrency Rate Advances or to Convert Advances into
Eurocurrency Rate Advances shall be suspended until the Agent shall notify the
Borrower and the Appropriate Lenders that the circumstances causing such
suspension no longer exist.

Section 2.13.    Payments and Computations. (a) The Borrower shall make each
payment hereunder (except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency), irrespective
of any right of counterclaim or set-off, not later than 11:00 A.M. (New York
City time) on the day when due in Dollars to the Agent at the applicable Agent’s
Account in same day funds. The Borrower shall make each payment hereunder with
respect to principal of, interest on, and other amounts relating to, Advances
denominated in a Committed Currency, irrespective of any right of counterclaim
or set-off, not later than 11:00 A.M. (at the Payment Office for such Committed
Currency) on the day when due in such Committed Currency to the Agent, by
deposit of such funds to the applicable Agent’s Account in same day funds. The
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest, fees or commissions ratably (other than
amounts payable pursuant to Section 2.04(b), 2.11, 2.14 or 9.04) to the
applicable Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon any
Assuming Lender becoming a Lender hereunder as a result of an extension of the
Termination Date pursuant to Section 2.22 and upon the Agent’s receipt of such
Lender’s Assumption Agreement and recording of the information contained therein
in the Register, from and after the applicable Extension Date, the Agent shall
make all payments hereunder and under any Notes issued in connection therewith
in respect of the interest assumed thereby to the Assuming Lender. Upon its
acceptance of an Assignment and Assumption and recording of the information
contained therein in the Register pursuant to Section 9.07(c), from and after
the effective date specified in such Assignment and Assumption, the Agent shall
make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender assignee thereunder, and the parties to such
Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
(b)    The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or under the Note held by
such Lender, to charge from time to time against any or all of the Borrower’s
accounts with such Lender any amount so due.
(c)    All computations of interest based on Citibank’s base rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, and
all computations of interest based on the Eurocurrency Rate, the Federal Funds
Rate or One Month LIBOR and of fees and Letter of Credit fees shall be made by
the Agent on the basis of a year of 360 days (or, in each case of Advances
denominated in Committed Currencies where market practice differs, in accordance
with market practice), in each case for the actual number of days (including the
first


60

--------------------------------------------------------------------------------





day but excluding the last day) occurring in the period for which such interest,
fees or commissions are payable. Each determination by the Agent of an interest
rate hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(d)    Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
(e)    Unless the Agent shall have received notice from the Borrower prior to
the date on which any payment is due to any Lender hereunder that the Borrower
will not make such payment in full, the Agent may assume that the Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each applicable Lender
on such due date an amount equal to the amount then due such Lender. If and to
the extent the Borrower shall not have so made such payment in full to the
Agent, each applicable Lender shall repay to the Agent forthwith on demand such
amount distributed to such Lender together with interest thereon, for each day
from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Agent, at (i) the Federal Funds Rate in the
case of Advances denominated in Dollars or (ii) the cost of funds incurred by
the Agent in respect of such amount in the case of Advances denominated in
Committed Currencies.
(f)    To the extent that the Agent receives funds for application to the
amounts owing by the Borrower under or in respect of this Agreement or any Note
in currencies other than the currency or currencies required to enable the Agent
to distribute funds to the applicable Lenders in accordance with the terms of
this Section 2.13, the Agent shall be entitled to convert or exchange such funds
into Dollars or into a Committed Currency or from Dollars to a Committed
Currency or from a Committed Currency to Dollars, as the case may be, to the
extent necessary to enable the Agent to distribute such funds in accordance with
the terms of this Section 2.13; provided that the Borrower and each of the
Lenders hereby agree that the Agent shall not be liable or responsible for any
loss, cost or expense suffered by the Borrower or such Lender as a result of any
conversion or exchange of currencies affected pursuant to this Section 2.13(f)
or as a result of the failure of the Agent to effect any such conversion or
exchange; and provided further that the Borrower agrees to indemnify the Agent
and each Lender, and hold the Agent and each Lender harmless, for any and all
losses, costs and expenses incurred by the Agent or any Lender for any
conversion or exchange of currencies (or the failure to convert or exchange any
currencies) in accordance with this Section 2.13(f).

Section 2.14.    Taxes. (a) Payments Free of Taxes. Any and all payments by or
on account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.


61

--------------------------------------------------------------------------------





(b)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender,
setting forth in reasonable detail the calculation of the amount being
requested, shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 9.07(d) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph (d).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.14,
such Loan Party shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
(f)    Status of Recipients. (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation by any Lender (other than such documentation
set forth in Sections 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


62

--------------------------------------------------------------------------------





(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W‑8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(ii)    executed copies of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon


63

--------------------------------------------------------------------------------





the reasonable request of the Borrower or the Agent), executed copies of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.14 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
(i)    Interpretation. For purposes of this Section 2.14, the term “applicable
law” includes FATCA.


64

--------------------------------------------------------------------------------





(j)    For purposes of determining withholding Taxes imposed under FATCA, the
Borrower and the Agent shall treat (and the Lenders hereby authorize the Agent
to treat) the Advances as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

Section 2.15.    Sharing of Payments, Etc. If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Advances or other obligations
hereunder resulting in such Lender receiving payment of a proportion of the
aggregate amount of its Advances and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Agent of such
fact, and (b) purchase (for cash at face value) participations in the Advances
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Advances and other amounts owing them;
provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Advances or participations in L/C Obligations to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

Section 2.16.    Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
the Borrower shall promptly execute and deliver to such Lender a Note payable to
such Lender (or its registered assigns) in a principal amount up to (x) in the
case of a Term Note or Tranche B Note, the sum of the then-applicable Commitment
of such Lender and the applicable Advances owing to such Lender and (y) in the
case of a Revolving Credit Note, the applicable Commitment of such Lender.
(b)    The Register maintained by the Agent pursuant to Section 9.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to


65

--------------------------------------------------------------------------------





become due and payable from the Borrower to each Lender hereunder and (iv) the
amount of any sum received by the Agent from the Borrower hereunder and each
Lender’s share thereof.
(c)    Entries made in good faith by each Lender in its account or accounts
pursuant to subsection (a) above shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to such Lender under this Agreement, absent manifest error; provided,
however, that the failure of such Lender to make an entry, or any finding that
an entry is incorrect, in such account or accounts shall not limit or otherwise
affect the obligations of the Borrower under this Agreement; and provided
further that in the event of any conflict between the Register and the Lender’s
account or accounts, the Register shall govern.

Section 2.17.    Use of Proceeds.
(a)    Revolving Credit Advances. The proceeds of the Revolving Credit Advances
shall be available (and the Borrower agrees that it shall use such proceeds)
solely for general corporate purposes of the Borrower and its Subsidiaries,
including payment of fees and expenses in connection with the Facilities.
(b)    Tranche B Loans. The proceeds of the Tranche B Loans made on the
Effective Date shall be available (and the Borrower agrees that it shall use
such proceeds) solely to finance the Borrower Refinancing.
(c)    Term Advances. (a) All proceeds of the Term Advances shall be available
either (i) on the Engility Closing Date, to fund the Engility Acquisition or
(ii) on the Fall-Away Date, to refinance the Tranche B Loans up to an amount of
$618,000,000.
(d)    The Borrower represents and covenants that no Advance, nor the proceeds
from any Advance, will be used directly or, to its knowledge, indirectly, (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding or
financing any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, except in accordance with valid and
effective licenses and permits issued by the government of the United States or
otherwise in accordance with applicable law or (iii) in any manner that would
result in the violation of any Sanctions applicable to the Borrower, or to the
knowledge to the Borrower, any other party hereto.

Section 2.18.    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.11, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different
Applicable Lending Office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.11 or 2.14, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    Replacement of Lenders. (i) If any Lender requests compensation under
Section 2.11, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.14


66

--------------------------------------------------------------------------------





and, in each case, such Lender has declined or is unable to designate a
different Applicable Lending Office in accordance with Section 2.18(a), or if
any Lender is a Defaulting Lender or a Non-Approving Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 9.07), all of its interests, rights (other than its existing rights to
payments pursuant to Section 2.11 or Section 2.14) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:
(ii)    the Borrower shall have paid to the Agent the assignment fee (if any)
specified in Section 9.07;
(iii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and participations in Letters of Credit
(if any), accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 9.04(f)) from the assignee (and/or, with the prior consent of the
Borrower, from the Borrower) (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts and
any amounts under Section 2.10(a)(ii));
(iv)    in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter;
(v)    such assignment does not conflict with applicable law; and
(vi)    in the case of any assignment resulting from a Lender becoming a
Non-Approving Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
(c)    A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
(d)    Each party hereto agrees that an assignment and delegation required
pursuant to clause (b) above may, at the Administrative Agent’s request and
notwithstanding anything in Section 9.07 or elsewhere herein to the contrary, be
effected pursuant to an assignment and assumption agreement (or any other
written instrument), in each case, in a form acceptable to the Administrative
Agent, executed by the Borrower, the Administrative Agent and the assignee, and
that the Lender required to make such assignment and delegation need not be a
party thereto.

Section 2.19.    Cash Collateral. At any time that there shall exist a
Defaulting Lender under the Revolving Credit Facility, within one Business Day
following the written request of the Agent or any Issuing Bank (with a copy to
the Agent) the Borrower shall Cash Collateralize the Issuing Banks’ Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to any reallocation pursuant to Section 2.20(a) and any Cash Collateral provided
by such Defaulting Lender) in an amount not less than the Minimum Collateral
Amount.
(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the Agent, for
the benefit of the


67

--------------------------------------------------------------------------------





Issuing Banks, and agrees to maintain, a first priority security interest in all
such Cash Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of L/C Obligations, to be applied pursuant to
clause (b) below. If at any time the Agent determines that Cash Collateral is
subject to any right or claim of any Person other than the Agent and the Issuing
Banks as herein provided or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Agent, pay or provide to the Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.19 or Section 2.20 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.19
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Agent and each Issuing Bank that there exists
excess Cash Collateral; provided that, subject to Section 2.20, the Person
providing Cash Collateral and each Issuing Bank may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations.

Section 2.20.    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VI or
otherwise) or received by the Agent from a Defaulting Lender pursuant to Section
9.05 shall be applied at such time or times as may be determined by the Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Agent hereunder; second, to the payment on a pro rata basis of any amounts
owing by such Defaulting Lender to any Issuing Bank hereunder; third, to Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.19; fourth, as the Borrower may
request (so long as no Default exists), to the funding of any Advance in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Agent; fifth, if so determined
by the Agent and the Borrower, to be held in a deposit account and released pro
rata in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Advances under this Agreement and (y) Cash
Collateralize the Issuing Banks’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.19; sixth, to the payment of any amounts
owing to the Lenders or the Issuing Banks as a result of any judgment of a court
of competent jurisdiction obtained by any Lender or the Issuing Banks against
such


68

--------------------------------------------------------------------------------





Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Advances or L/C Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Advances were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 3.04 were satisfied or waived, such
payment shall be applied solely to pay the Advances of, and L/C Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Advances of, or L/C Obligations owed to, such Defaulting Lender
until such time as all Advances and funded and unfunded participations in L/C
Obligations are held by the Lenders pro rata in accordance with the Commitments
under the applicable Facility without giving effect to Section 2.20(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.20(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees. (A) Each Defaulting Lender under the Revolving Credit
Facility and/or Term Facility shall not be entitled to receive a commitment fee
pursuant to Section 2.04(a) for any period during which that Lender is a
Defaulting Lender.
(B)    Each Defaulting Lender under the Revolving Credit Facility shall be
entitled to receive letter of credit fees for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Ratable Share
of the stated amount of Letters of Credit for which it has provided Cash
Collateral pursuant to Section 2.19.
(C)    With respect to any commitment fee or letter of credit fee not required
to be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Bank’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of a Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders under the Revolving Credit Facility
in accordance with their respective Ratable Shares under the Revolving Credit
Facility (calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that (x) the conditions set forth in Section
3.04 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender under the Revolving Credit Facility
to exceed such Non-Defaulting Lender’s Revolving Credit Commitment. Subject to
Section 9.20, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.


69

--------------------------------------------------------------------------------





(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.19.
(b)    Defaulting Lender Cure. If the Borrower, the Agent and each Issuing Bank
agree in writing that a Lender is no longer a Defaulting Lender, the Agent will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Advances of the
other Lenders under the applicable Facility or take such other actions as the
Agent may determine to be necessary to cause the Advances under the applicable
Facility and funded and unfunded participations in Letters of Credit to be held
pro rata by the Appropriate Lenders in accordance with the Commitments under the
applicable Facility (without giving effect to Section 2.20(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.
(c)    New Letters of Credit. So long as any Revolving Credit Lender is a
Defaulting Lender, no Issuing Bank shall be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.

Section 2.21.    [Reserved]

Section 2.22.    Extension of Termination Date.
(a)    Request for Extension. The Borrower may, by notice to the Agent (who
shall promptly notify the Revolving Credit Lenders) not earlier than 60 days and
not later than 45 days prior to the first and/or second anniversary of the
Effective Date (each, an “Extension Date”), request that each Revolving Credit
Lender extend such Revolving Credit Lender’s scheduled Termination Date for an
additional one year from the scheduled Termination Date then in effect with
respect to such Revolving Credit Lender.
(b)    Lender Elections to Extend. Each Revolving Credit Lender, acting in its
sole and individual discretion, shall, by notice to the Agent given not earlier
than 30 days prior to the applicable Extension Date and not later than the date
(the “Notice Date”) that is 20 days prior to such Extension Date, advise the
Agent whether or not such Revolving Credit Lender agrees to such extension (and
each Revolving Credit Lender that determines not to so extend its Termination
Date (a “Non-Extending Lender”) shall notify the Agent of such fact promptly
after such determination (but in any event no later than the Notice Date) and
any Revolving Credit Lender that does not so advise the Agent on or before the
Notice Date shall be deemed to be a Non-Extending Lender). The election of any
Revolving Credit Lender to agree to such extension shall not obligate any other
Revolving Credit Lender to so agree.
(c)    Notification by Agent. The Agent shall notify the Borrower of each
Revolving Credit Lender’s determination under this Section no later than 15 days
prior to the applicable Extension Date (or, if such date is not a Business Day,
on the next preceding Business Day).


70

--------------------------------------------------------------------------------





(d)    Additional Commitment Lenders. The Borrower shall have the right on or
before the applicable Extension Date to replace each Non-Extending Lender with,
and add as “Revolving Credit Lenders” under this Agreement in place thereof, one
or more Eligible Assignees (as an “Assuming Lender”) with the approval of the
Agent and each Issuing Bank (which approval shall not be unreasonably withheld),
each of which Assuming Lenders shall have entered into an assumption agreement
in form and substance satisfactory to the Borrower and the Agent (an “Assumption
Agreement”) duly executed by such Eligible Assignee, the Agent and the Borrower,
pursuant to which such Assuming Lender shall, effective as of the applicable
Extension Date, undertake a Revolving Credit Commitment (and, if any such
Assuming Lender is already a Revolving Credit Lender, its Revolving Credit
Commitment shall be in addition to such Lender’s Revolving Credit Commitment
hereunder on such date).
(e)    Minimum Extension Requirement. If (and only if) the total of the
Revolving Credit Commitments of the Revolving Credit Lenders that have agreed so
to extend their scheduled Termination Date and the additional Commitments of the
Assuming Lenders shall be more than 50% of the aggregate amount of the Revolving
Credit Commitments in effect immediately prior to the applicable Extension Date,
then, effective as of such Extension Date, the scheduled Termination Date of
each Extending Lender and of each Assuming Lender shall be extended to the date
falling one year after the scheduled Termination Date in effect for such Lenders
(except that, if such date is not a Business Day, such Termination Date as so
extended shall be the next preceding Business Day) and each Assuming Lender
shall thereupon become a “Revolving Credit Lender” for all purposes of this
Agreement.
(f)    Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the scheduled Termination Date pursuant to this Section 2.22
shall not be effective with respect to any Revolving Credit Lender unless on the
Notice Date and on the Extension Date:
(i)    no Default shall have occurred and be continuing on such date and after
giving effect to such extension; and
(ii)    the representations and warranties contained in Section 4.01 are true
and correct on and as of such date of such extension and after giving effect to
such extension, as though made on and as of such date, except where such
representations and warranties expressly refer to an earlier date, in which case
such representations and warranties shall be true and correct on and as of such
date on and after giving effect to such extension.

Section 2.23.    Incremental Facilities.
(a)    [Reserved]
(b)     The Borrower may, by written notice to the Agent from time to time,
request Incremental Commitments in an amount for all such Incremental
Commitments not to exceed the Incremental Facility Amount at such time from one
or more Incremental Lenders, which may include any existing Lender or Eligible
Assignee (each of which shall be entitled to agree or decline to participate in
its sole discretion); provided that (i) any Incremental Revolving Credit
Commitments (and the Incremental Revolving Credit Advances thereunder) shall be
implemented as an increase to the total Revolving Credit Commitments and shall
have identical terms as the Revolving Credit Commitments (and the Revolving
Credit Advances thereunder) and (ii) each Incremental Lender shall be subject to
the approval of the Agent (and, in the case of an Incremental Revolving Credit
Lender, each Issuing Bank) (which approvals shall not be unreasonably withheld
or delayed) if such approvals would be required by Section 9.07 for an
assignment of Advances or Commitments to such Incremental Lender. Such notice
shall set forth


71

--------------------------------------------------------------------------------





(x) the amount of the Incremental Commitments being requested (which shall be in
minimum increments of $5,000,000 and a minimum amount of $25,000,000 or such
lesser amount equal to the remaining Incremental Facility Amount, as
applicable), (y) the date on which such Incremental Commitments are requested to
become effective (which shall not be less than 10 Business Days nor more than 60
days after the date of such notice, unless the Agent shall otherwise agree) and
(z) in the case of Incremental Term Commitments, whether such Incremental Term
Commitments are (i) commitments to make additional Term Advances or additional
Tranche B Loans or (ii) commitments to make new A Type Term Loans (as defined
below) with terms different from the Term Advances (such loans, “Specified
Incremental Tranche A Advances” and such commitments “Specified Incremental
Tranche A Commitments”) or new B Type Term Loans (as defined below) with terms
different from the Tranche B Loans (such loans, “Specified Incremental Tranche B
Advances” (and together with any Specified Incremental Tranche A Advances,
“Specified Incremental Term Advances”) and such commitments “Specified
Incremental Tranche B Commitments”).
(i)    The Borrower and each applicable Incremental Lender shall execute and
deliver to the Agent an Incremental Assumption Agreement and such other
documentation as the Agent shall reasonably specify to evidence the Incremental
Commitment of each Incremental Lender. Each Incremental Assumption Agreement
shall specify the terms of any Incremental Term Advances to be made thereunder;
provided that (1) (A) (i) the final maturity date of any Specified Incremental
Tranche A Advances shall be (x) for any Specified Incremental Tranche A Advances
up to an aggregate initial principal amount of all such Specified Incremental
Tranche A Advances less than or equal to the Specified Incremental A Cap, no
earlier than the Term Loan Maturity Date or (y) for any Specified Incremental
Tranche A Advances in excess of the Specified Incremental A Cap, no earlier than
the Tranche B Maturity Date and (ii) the Weighted Average Life to Maturity of
any Specified Incremental Tranche A Advances shall be (x) for any Specified
Incremental Tranche A Advances up to an aggregate initial principal amount of
all such Specified Incremental Tranche A Advances less than or equal to the
Specified Incremental A Cap, no shorter than the Weighted Average Life to
Maturity of the Term Advances, or (y) for any Specified Incremental Tranche A
Advances in excess of the Specified Incremental A Cap, no shorter than the
Weighted Average Life to Maturity of the Tranche B Loans; (B) the final maturity
date of any Specified Incremental Tranche B Advances shall be no earlier than
the Tranche B Maturity Date and the Weighted Average Life to Maturity of the
Specified Incremental Tranche B Advances shall be no shorter than the Weighted
Average Life to Maturity of the Tranche B Loans; (C) if the initial yield on
such Specified Incremental Tranche A Advances or Specified Incremental Tranche B
Advances, as the case may be (as determined by the Agent to be equal to the sum
of (x) the margin above the Eurocurrency Rate on such Advances (which shall be
increased by the amount that any interest rate “floor” applicable to such
Advances on the date such Advances are made would exceed the Eurocurrency Rate
for a three-month Interest Period commencing on such date) and (y) if such
Advances are initially made at a discount or the Lenders making the same receive
a fee directly or indirectly from the Borrower or any of its Subsidiaries for
doing so (but excluding the effect of any bona fide arrangement, structuring,
syndication or other fees payable in connection therewith that are not shared
with all lenders or holders thereof) (the amount of such discount or fee,
expressed as a percentage of such Advances, being referred to herein as “OID”),
the amount of such OID divided by the lesser of (A) the Weighted Average Life to
Maturity of such Advances and (B) four) exceeds by more than 50 basis points
(the amount of such excess above 50 basis points being referred to herein as the
“Yield Differential”) the sum of (A) the Applicable Margin then in effect for
Eurocurrency Rate Term Advances (in the case of Specified Incremental Tranche A
Advances) or Eurocurrency Rate Tranche B Loans (in the case of Specified
Incremental Tranche B Advances), and (B) the amount of the OID initially paid in
respect of the Term Advances (in the case of Specified


72

--------------------------------------------------------------------------------





Incremental Tranche A Advances) or the Tranche B Loans (in the case of Specified
Incremental Tranche B Advances), divided by four, then the Applicable Margin
then in effect for Term Advances (in the case of Specified Incremental Tranche A
Advances) or the Tranche B Loans (in the case of Specified Incremental Tranche B
Advances) shall automatically be increased by the Yield Differential, effective
upon the making of the Specified Incremental Tranche A Advances or the Specified
Incremental Tranche B Advances, as applicable, and (2) the other terms of any
Specified Incremental Term Advances shall be reasonably satisfactory to the
Agent. Each of the parties hereto hereby agrees that, upon the effectiveness of
any Incremental Assumption Agreement, this Agreement shall be deemed amended to
the extent (but only to the extent) necessary to reflect the existence and terms
of the Incremental Commitments and the Incremental Advances evidenced thereby.
For purposes of this Section 2.23(b), “A Type Term Loans” means any term loans
which have (x) scheduled amortization in excess of 1.00% per annum and (y) a
final maturity of five years or less, and “B Type Term Loans” means any term
loans that are not A Type Term Loans.
(ii)    Notwithstanding the foregoing, no Incremental Commitment shall become
effective under this Section 2.23(b) unless (i) on the date of such
effectiveness, (A) (1) the representations and warranties contained in Section
4.01 are true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) and (2) no
Default or Event of Default shall have occurred and be continuing (and the Agent
shall have received a certificate to that effect dated such date and executed by
a Financial Officer of the Borrower); provided that, in connection with any
Incremental Term Commitment, the proceeds of which are, concurrently with the
receipt thereof, to be used by the Borrower to finance, in whole or in part, a
Permitted Acquisition, then the conditions set forth in (1) and (2) above must
only be satisfied at the time the acquisition agreement for such Permitted
Acquisition is entered into, and the only representations and warranties that
will be required to be true and correct as of the funding of the Term Advances
thereunder shall be (x) the Specified Representations and (y) such of the
representations and warranties made by or on behalf of the applicable acquired
company or business (or the seller thereof) in the applicable acquisition
agreement as are material to the interests of the Lenders, but only to the
extent that the Borrower (or any of its Subsidiaries) has the right to terminate
or elect not to perform its obligations under such acquisition agreement as a
result of the inaccuracy of any such representations or warranties in such
acquisition agreement and (B) the Borrower shall be in compliance with the
Financial Covenant set forth in Section 5.05(c) after giving pro forma effect to
the incurrence of such Incremental Term Commitments and/or Incremental Revolving
Credit Commitments, as applicable, the making of Advances to be made on the date
of effectiveness thereof, any Permitted Acquisition consummated simultaneously
therewith, and the pro forma adjustments described in Section 1.07; (ii) all
fees and expenses owing to the Agent and the Lenders in respect of such
Incremental Term Commitment and/or Incremental Revolving Credit Commitment shall
have been paid in full, (iii) to the extent not consistent with this Agreement,
the other terms and documentation in respect of the Incremental Term Advances
shall be reasonably satisfactory to the Agent unless otherwise expressly
permitted in this Section 2.23(b) and (iv) except as otherwise specified in the
applicable Incremental Assumption Agreement, the Agent shall have received legal
opinions, board resolutions and other closing certificates reasonably requested
by the Agent and consistent with those delivered on the Effective Date.
(iii)    Each of the parties hereto hereby agrees that the Agent may, in
consultation with the Borrower, take any and all action as may be reasonably
necessary to ensure that all Incremental Advances (other than Specified
Incremental Term Advances), when originally made, are included in each Borrowing
of outstanding


73

--------------------------------------------------------------------------------





Revolving Credit Advances, Term Advances or Tranche B Loans, as applicable, on a
pro rata basis. This may be accomplished by, among other things, requiring each
outstanding Eurocurrency Borrowing to be Converted into a Base Rate Borrowing on
the date of such Incremental Advance, or by allocating a portion of such
Incremental Advance to each outstanding Eurocurrency Borrowing under the
relevant Facility on a pro rata basis. Any Conversion of Eurocurrency Rate
Advances to Base Rate Advances required by the preceding sentence shall be
subject to Section 9.04(f). If any Incremental Advance is to be allocated to an
existing Interest Period for a Eurocurrency Rate Advance, then the interest rate
thereon for such Interest Period and the other economic consequences thereof
shall be as set forth in the applicable Incremental Assumption Agreement. In
addition, to the extent any Incremental Term Advances are Term Advances, the
scheduled amortization payments under Section 2.06(c), required to be made after
the making of such Incremental Term Advances shall be ratably increased by the
aggregate principal amount of such Incremental Term Advances. Notwithstanding
the foregoing, Incremental Term Commitments to make Specified Incremental Term
Advances may not be requested without the prior written consent of the Agent if,
as a result of the Specified Incremental Term Advances to be made thereunder,
there would be more than five classes of Term Advances or Tranche B Loans,
together, outstanding.
(iv)    Notwithstanding any other provision of any Loan Document, each Loan
Document may be modified, supplemented, amended and/or amended and restated by
the Agent and the Borrower without the action or consent of any other party, if
the Agent determines it to be necessary or advisable, to provide for terms
applicable to any Incremental Advances permitted by or to otherwise give effect
to this Section 2.23(b).

Section 2.24.    Specified Refinancing Debt. (a) The Borrower may, from time to
time, and subject to the consent of the Agent, add one or more new term loan
facilities to this Agreement (“Specified Refinancing Debt”) pursuant to
procedures reasonably specified by the Agent and reasonably acceptable to the
Borrower, to refinance all or any portion of the Tranche B Loans or Term
Advances then outstanding under this Agreement pursuant to a Refinancing
Amendment; provided that such Specified Refinancing Debt: (i) shall rank pari
passu in right of payment with the other Advances and Commitments hereunder;
(ii) shall not be guaranteed by any Person that is not a Guarantor; (iii) shall
be unsecured or secured by the Collateral on an equal and ratable basis with the
Obligations (or on a second-lien basis pursuant to intercreditor arrangements
reasonably satisfactory to the Agent); (iv) shall have such pricing and optional
prepayment terms as may be agreed by the Borrower and the applicable lenders
thereof; (v)(x) if refinancing all or any portion of the Tranche B Loans shall
have a maturity date that is not prior to the scheduled Tranche B Maturity Date,
and shall have a Weighted Average Life to Maturity that is not shorter than the
Weighted Average Life to Maturity of the Tranche B Loans being refinanced or
(v)(y) if refinancing all or any portion of the Term Advances shall have a
maturity date that is not prior to the scheduled Term Loan Maturity Date, and
shall have a Weighted Average Life to Maturity that is not shorter than the
Weighted Average Life to Maturity of the Term Advances being refinanced;
(vi) subject to clauses (iv) and (v) above, shall have terms and conditions
(other than pricing) that are substantially identical to, or less favorable to
the lenders providing such Specified Refinancing Debt than, the terms and
conditions of the Tranche B Loans and/or Term Advances, as applicable, being
refinanced (unless such terms are acceptable to the Agent); and (vii) the Net
Cash Proceeds of such Specified Refinancing Debt shall be applied, substantially
concurrently with the incurrence thereof, to the pro rata prepayment of
outstanding Tranche B Loans and/or Term Advances, as applicable, being so
refinanced, in each case pursuant to Section 2.10; provided however, that such
Specified Refinancing Debt (x) may provide for any additional or different
financial or other covenants or other provisions that are agreed among the
Borrower and the lenders thereof and applicable only during periods after the
latest maturity date of any of the Facilities (and Commitments) that remain
outstanding after giving effect to such Specified Refinancing Debt or the date
on which all non-refinanced


74

--------------------------------------------------------------------------------





Obligations are paid in full and (y) shall not have a principal or commitment
amount (or accreted value) greater than the Tranche B Loans and/or Term
Advances, as applicable, being refinanced (plus accrued interest, fees,
discounts, premiums or expenses payable in connection therewith).
(b)    The Borrower shall make any request for Specified Refinancing Debt
pursuant to a written notice to the Agent specifying in reasonable detail the
proposed terms thereof. No Lender shall have any obligation hereunder to provide
Specified Refinancing Debt. To achieve the full amount of a requested issuance
of Specified Refinancing Debt, and subject to the approval of the Agent (which
approval shall not be unreasonably withheld), the Borrower may invite additional
Eligible Assignees to become Lenders in respect of such Specified Refinancing
Debt pursuant to a joinder agreement to this Agreement in form and substance
reasonably satisfactory to the Agent.
(c)    The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 3.04 and, to the extent reasonably requested by the Agent, receipt by
the Agent of legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements, including any supplements or amendments to the
Security and Guarantee Documents providing for such Specified Refinancing Debt
to be secured thereby, consistent with those delivered on the Effective Date
under Section 3.01 (other than changes to such legal opinions resulting from a
Change in Law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Agent). The Lenders hereby authorize the Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrower as
may be necessary in order to establish new tranches of Specified Refinancing
Debt and to make such technical amendments as may be necessary or appropriate in
the reasonable opinion of the Agent and the Borrower in connection with the
establishment of such new tranches, in each case on terms consistent with this
Section 2.24.
(d)    Each class of Specified Refinancing Debt incurred under this Section 2.24
shall be in an aggregate principal amount that is (x) not less than $25,000,000
and (y) an integral multiple of $5,000,000 in excess thereof.
(e)    Each of the parties hereto hereby agrees that, upon the effectiveness of
any Refinancing Amendment, this Agreement shall be deemed amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Specified Refinancing Debt incurred pursuant thereto (including the addition of
such Specified Refinancing Debt as separate “Facilities” hereunder and treated
in a manner consistent with the Facilities being refinanced, including for
purposes of prepayments and voting). Any Refinancing Amendment may, without the
consent of any Person other than the Borrower, the Agent and the Lenders
providing such Specified Refinancing Debt, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Agent and the Borrower, to effect the provisions
of this Section 2.24.

ARTICLE III    

CONDITIONS TO EFFECTIVENESS AND LENDING

Section 3.01.    Conditions Precedent to Effectiveness. The effectiveness of
this Agreement and the obligations of each Tranche B Lender to fund the Tranche
B Loans, shall be subject to the satisfaction of the following conditions
precedent (the first Business Day on which such conditions precedent are so
satisfied, the “Effective Date”):


75

--------------------------------------------------------------------------------





(a)    The Agent shall have received duly executed counterparts of this
Agreement and each of the other Loan Documents requested by the Agent from the
Borrower, each other Loan Party party thereto and the Agent.
(b)    The Administrative Agent shall have received on or before the Effective
Date the following, each dated such day, in form and substance satisfactory to
the Agent and (except for any Notes) in sufficient copies for each Lender:
(i)    A certificate of the Secretary or Assistant Secretary of each Loan Party
dated the Effective Date and certifying (A) that attached thereto is a true and
complete copy of the by-laws (or comparable organizational document) of such
Loan Party as in effect on the Effective Date and at all times since a date
prior to the date of the resolutions described in clause (B) below, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors (or comparable governing body) of such Loan Party authorizing
the execution, delivery and performance of the Loan Documents to which such Loan
Party is a party and, in the case of the Borrower, the Borrowing under the
Tranche B Facility , and that such resolutions have not been modified, rescinded
or amended and are in full force and effect, (C) that the certificate or
articles of incorporation (or comparable organizational document) of such Loan
Party have not been amended since the date of the last amendment thereto shown
on the certificate of good standing furnished pursuant to clause (iii) below and
(D) as to the incumbency and specimen signature of each Responsible Officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party.
(ii)    A certificate of another Responsible Officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (i) above.
(iii)    Certified copies of the certificate or articles of incorporation (or
comparable organizational document), including all amendments thereto, of each
Loan Party as in effect on the Effective Date, certified as of a recent date by
the Secretary of State (or comparable entity) of the jurisdiction of its
organization, and a certificate as to the good standing (where such concept is
applicable) of each Loan Party as of a recent date, from such Secretary of State
(or comparable entity).
(iv)    A favorable opinion of Arnold & Porter Kaye Scholer LLP, counsel for the
Borrower and the other Loan Parties, dated as of the Effective Date, addressed
to the Administrative Agent, the Collateral Agent, the Issuing Bank and each
Lender in form and substance reasonably satisfactory to the Agent and covering
such other matters relating to the Loan Documents and the Transactions as the
Agent shall reasonably request, and the Borrower hereby requests such counsel to
deliver such opinion.
(v)    Any Notes, to the extent requested at least three Business Days prior to
the Effective Date by any Lender pursuant to Section 2.16.
(c)    The Administrative Agent shall have received a Notice of Borrowing as
required under Section 2.02 and in the form attached hereto as Exhibit B.
(d)    The Administrative Agent shall have received a solvency certificate from
a Financial Officer of the Borrower in the form attached hereto as Exhibit H.
(e)    The representations and warranties contained in Section 4.01 and in each
other Loan Document are correct in all material respects (except for those
representations


76

--------------------------------------------------------------------------------





and warranties that are qualified by materiality or Material Adverse Effect,
which shall be correct in all respects) except where such representations and
warranties expressly refer to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be correct in all respects)
on and as of such date. The Administrative Agent shall have received a
certificate, dated the Effective Date, from a Financial Officer of the Borrower
certifying compliance with this Section 3.01(e).
(f)    All fees required to be paid by the Borrower hereunder or as separately
agreed by the Borrower and any of the Arrangers or the Tranche B Lenders or the
Term Lenders and all invoiced expenses of the Agent and the Arrangers relating
hereto (including those of counsel to the Agent and the Arrangers), shall have
in each case been paid.
(g)     After giving effect to the Transactions and the other transactions
contemplated hereby, no Loan Party shall have any outstanding Indebtedness for
borrowed money or preferred stock other than the Indebtedness under the Tranche
B Facility and Revolving Credit Facility and any applicable Indebtedness
permitted pursuant to Section 5.03(k).
(h)    Since February 2, 2018, there shall not have been any event that has
resulted or would reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect.
(i)    No event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default or Event of Default.
(j)    The Agent and the Arrangers shall have received, at least four Business
Days prior to the Effective Date, all documentation and other information with
respect to the Loan Parties required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act, to the extent requested in writing at least ten Business Days
prior to the Effective Date by the Agent or the Arrangers,.
(k)    The Administrative Agent shall have received a copy of, or a certificate
as to coverage under, the insurance policies required by Section 5.01(c) and the
applicable provisions of the Security and Guarantee Documents, each of which
shall be endorsed or otherwise amended to include a customary lender’s loss
payable endorsement and to name the Collateral Agent as additional insured, in
form and substance reasonably satisfactory to the Agent.
(l)    The Collateral Agent shall have received (i) a Perfection Certificate
with respect to the Loan Parties dated the Effective Date and duly executed by a
Responsible Officer of the Borrower and (ii) the results of a recent lien search
made with respect to the Loan Parties in the states (or other jurisdictions) of
formation of such Persons, in which the chief executive office of each such
Person is located and in the other jurisdictions in which such Persons maintain
property, as applicable, in each case as indicated on the Perfection Certificate
referred to above, together with copies of the financing statements (or similar
documents) disclosed by such search, and accompanied by evidence reasonably
satisfactory to the Collateral Agent that the Liens indicated in any such
financing statement (or similar document) would be permitted under Section
5.03(a) of this Agreement or have been or will be contemporaneously released or
terminated.
(m)    The Security and Guarantee Documents shall have been duly executed by
each Loan Party that is to be a party thereto and shall be in full force and
effect on the Effective Date. The Collateral Agent, on behalf of the Secured
Parties, shall have a security


77

--------------------------------------------------------------------------------





interest in the Collateral of the type and priority described in each Security
and Guarantee Document.
(n)    Each document (including any UCC financing statements but excluding any
Mortgages) required by the Security and Guarantee Documents or under applicable
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded in order to create in favor of the Collateral Agent, for the benefit of
the Lenders and the other Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other person (subject to
applicable Liens permitted under Section 5.03(a) of this Agreement), shall have
been filed, registered or recorded or delivered to the Collateral Agent in
proper form for filing, registration or recordation. On or prior to the
Effective Date, the Collateral Agent shall have received all Pledged Collateral
(as defined in the Guarantee and Collateral Agreement) required to be delivered
to the Collateral Agent pursuant to the Guarantee and Collateral Agreement,
together with undated proper instruments of assignment duly executed by the
applicable Loan Party in blank and such other instruments or documents as the
Collateral Agent may reasonably request.
(o)    Other than as set forth in Section 5.01(n), (i) each of the Security and
Guarantee Documents, in form and substance reasonably satisfactory to the
Lenders, relating to each of the Mortgaged Properties shall have been duly
executed by the parties thereto and delivered to the Collateral Agent and shall
be in full force and effect, (ii) each of such Mortgaged Properties shall not be
subject to any Lien other than those permitted under Section 5.03(a) of this
Agreement, (iii) each such Security and Guarantee Document shall have been filed
and recorded in the recording office as specified on Schedule 4.01(bb) (or a
lender’s title insurance policy, in form and substance reasonably acceptable to
the Collateral Agent, insuring such Security and Guarantee Document as a first
lien on such Mortgaged Property (subject to applicable Liens permitted under
Section 5.03(a) of this Agreement) shall have been received by the Collateral
Agent) and, in connection therewith, the Collateral Agent shall have received
evidence reasonably satisfactory to it of each such filing and recordation and
(iv) the Collateral Agent shall have received such other documents, including a
policy or policies of title insurance issued by a nationally recognized title
insurance company, together with such endorsements, coinsurance and reinsurance
as may be reasonably requested by the Collateral Agent and the Lenders, insuring
the Mortgages as valid first liens on the Mortgaged Properties, free of Liens
other than Permitted Liens, together with such surveys, abstracts, appraisals
and legal opinions required to be furnished pursuant to the terms of the
Mortgages or as reasonably requested by the Collateral Agent or the Lenders.
(p)    The Collateral Agent shall have received: (i) with respect to any
Existing Mortgage, evidence that an amendment, supplement or modification in
form reasonably satisfactory to the Collateral Agent (the “Mortgage Amendments”)
with respect to each such Existing Mortgage has been duly executed, acknowledged
and delivered and is in form suitable for filing and recording in all filing or
recording offices that the Collateral Agent may deem necessary or desirable in
order to maintain or protect the lien of the related Existing Mortgage and the
priority thereof, (ii) with respect to the real properties subject to the
Mortgage Amendments, fully paid title searches and mortgage modification and
continuation endorsements confirming ownership of the related real property by
the applicable Loan Party and showing no Liens of record other than Permitted
Liens and (iii) evidence that all filing, documentary, stamp, intangible and
recording taxes and fees in respect to such Mortgage Amendments have been paid
in connection with the preparation, execution, filing and recordation of the
Mortgage Amendments.
(q)    With respect to each Mortgaged Property, the Administrative Agent shall
have received a Flood Hazard Determination and, if any Mortgaged Property is a
Flood Hazard Property, (i) the Borrower's written acknowledgment of receipt of
written notification from the


78

--------------------------------------------------------------------------------





Administrative Agent as to the fact that such Mortgaged Property is a Flood
Hazard Property and as to whether the community in which each such Flood Hazard
Property is located is participating in the NFIP and (ii) copies of the
Borrower’s application for a Flood Insurance Policy plus proof of premium
payment, a declaration page confirming that a Flood Insurance Policy has been
issued, or such other evidence of flood insurance satisfactory to the
Administrative Agent and naming the Collateral Agent as sole loss payee.
Without limiting the generality of the provisions of Section 8.03, for purposes
of determining compliance with the conditions specified in this Section 3.01,
each Lender as of the Effective Date shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the Effective Date specifying its
objection thereto.

Section 3.02.    Conditions Precedent to a Borrowing on the Engility Closing
Date. The obligations of each Term Lender to fund the entire amount of Term
Advances, shall be subject to the satisfaction of the following conditions
precedent (the first Business Day on which such conditions precedent are so
satisfied, the “Engility Closing Date”):
(a)    The Administrative Agent shall have received on or before the Engility
Closing Date the following, each dated such day, in form and substance
satisfactory to the Agent and (except for any Notes) in sufficient copies for
each Lender:
(i)    A certificate of the Secretary or Assistant Secretary of each Engility
Loan Party certifying (A) that attached thereto is a true and complete copy of
the by-laws (or comparable organizational document) of such Engility Loan Party
as in effect on the Engility Closing Date and at all times since a date prior to
the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors (or comparable governing body) of such Engility Loan Party authorizing
the execution, delivery and performance of the Loan Documents to which such
Engility Loan Party is a party, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation (or comparable organizational document)
of such Engility Loan Party have not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (iii) below and (D) as to the incumbency and specimen signature of
each Responsible Officer executing any Loan Document or any other document
delivered in connection herewith on behalf of such Engility Loan Party.
(ii)    A certificate of another Responsible Officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (i) above.
(iii)    Certified copies of the certificate or articles of incorporation (or
comparable organizational document), including all amendments thereto, of each
Engility Loan Party, certified as of a recent date by the Secretary of State (or
comparable entity) of the jurisdiction of its organization, and a certificate as
to the good standing (where such concept is applicable) of each such Engility
Loan Party as of a recent date, from such Secretary of State (or comparable
entity).
(iv)    A favorable opinion of (a) Arnold & Porter Kaye Scholer LLP, counsel for
the Engility Loan Parties, and (b) to the extent necessary, local counsel to the
Engility Loan Parties, in each case, dated as of the Engility


79

--------------------------------------------------------------------------------





Closing Date, addressed to the Administrative Agent, the Collateral Agent, the
Term Lenders in form and substance reasonably satisfactory to the Agent and
covering such other matters relating to the Loan Documents and the transactions
as the Agent shall reasonably request, and the Borrower hereby requests such
counsel to deliver such opinion.
(v)    Any Notes, to the extent requested at least three Business Days prior to
the Engility Closing Date by any Lender pursuant to Section 2.16.
(b)    The Administrative Agent shall have received a Notice of Borrowing as
required under Section 2.02 and in the form attached hereto as Exhibit B.
(c)    The Administrative Agent shall have received a solvency certificate from
a Financial Officer of the Borrower in the form attached hereto as Exhibit H.
(d)    The Engility Acquisition and the Engility Transactions shall be
consummated substantially concurrently with the initial funding of the Term
Advances in accordance with the Engility Acquisition Agreement (without any
amendment, modification or waiver thereof or any consent thereunder which is
materially adverse to the Agent, the Arrangers or the Lenders without the prior
written consent of the Agent). The Engility Acquisition Agreement
Representations shall be true and correct and the Specified Representations
shall be true and correct in all material respects (or in all respects if
qualified by materiality). The Administrative Agent shall have received a
certificate, dated the Engility Closing Date from a Financial Officer of the
Borrower certifying compliance with this Section 3.02(d).
(e)    All fees required to be paid by the Borrower hereunder or as separately
agreed by the Borrower and any of the Arrangers or the Term Lenders and all
invoiced expenses (but only to the extent invoiced 3 days prior to the Engility
Closing Date) of the Agent and the Arrangers relating hereto (including those of
counsel to the Agent and the Arrangers), shall have in each case been paid.
(f)    Since December 31, 2017, there shall not have been any event that has had
or would reasonably be expected to have, individually or in the aggregate, an
Engility Acquisition Agreement Material Adverse Effect.
(g)    The Agent and the Arrangers shall have received, at least four Business
Days prior to the Engility Closing Date, all documentation and other information
with respect to the Engility Loan Parties required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, to the extent requested in writing at
least ten Business Days prior to the Engility Closing Date by the Agent or the
Arrangers and not previously delivered to Agent.
(h)    The Security and Guarantee Documents shall be in full force and effect on
the Engility Closing Date. The Collateral Agent, on behalf of the Secured
Parties, shall have a security interest in the Collateral of the type and
priority described in each Security and Guarantee Document.
(i)    Each document (including any UCC financing statements but excluding any
Mortgages) required by the Security and Guarantee Documents or under applicable
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded in order to create in favor of the Collateral Agent, for the benefit of
the Lenders and the other Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other person (subject to
applicable Liens permitted under Section 5.03(a) of this Agreement), shall have
been filed, registered or recorded or delivered to the Collateral Agent in
proper form for filing,


80

--------------------------------------------------------------------------------





registration or recordation. On or prior to the Engility Closing Date, the
Collateral Agent shall have received all Pledged Collateral (as defined in the
Guarantee and Collateral Agreement) required to be delivered to the Collateral
Agent pursuant to the Guarantee and Collateral Agreement, together with undated
proper instruments of assignment duly executed by the applicable Engility Loan
Party in blank and such other instruments or documents as the Collateral Agent
may reasonably request.
Notwithstanding the foregoing, if, after the use by the Engility Loan Parties of
commercially reasonable efforts to cause the conditions relating to the
collateral and guarantee matters set forth in Section 3.02(h) and Section
3.02(i) above to be satisfied as of the Engility Closing Date (other than
Collateral in which a security interest therein may be perfected by (A) the
filing of a Uniform Commercial Code financing statement, (B) taking delivery and
possession of stock (or other equity interest) certificates and related stock
powers executed in blank (other than in respect of any Excluded Subsidiary) of
the Acquired Business or any subsidiary of the Acquired Business organized
outside of the United States) or (C) the filing of a short form security
agreement with the United States Patent and Trademark Office or the United
States Copyright Office), such conditions shall not be a condition precedent to
the funding of the Term Advances on the Engility Closing Date, but shall be
accomplished as promptly as practicable after the Engility Closing Date and in
any event within 30 days or such later date as the Agent may agree to in its
sole discretion. Without limiting the generality of the provisions of Section
8.03, for purposes of determining compliance with the conditions specified in
this Section 3.02, each Lender as of the Engility Closing Date shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the Engility Closing Date
specifying its objection thereto.

Section 3.03.    Conditions Precedent to a Borrowing on the Fall-Away Date. The
obligations of each Term Lender to fund Term Advances on the Fall-Away Date
shall be subject to the satisfaction of the following conditions precedent:
(a)    The Administrative Agent shall have received on or before the Fall-Away
Date the following, each dated such day, in form and substance satisfactory to
the Agent and (except for any Notes) in sufficient copies for each Lender:
(i)    Any Notes, to the extent requested at least three Business Days prior to
the Fall-Away Date by any Lender pursuant to Section 2.16.
(b)    The Administrative Agent shall have received a Notice of Borrowing as
required under Section 2.02 and in the form attached hereto as Exhibit B.
(c)    The Specified Representations shall be true and correct in all material
respects (or in all respects if qualified by materiality). The Administrative
Agent shall have received a certificate, dated the Fall-Away Date from a
Financial Officer of the Borrower certifying compliance with this Section
3.03(c).
(d)    All fees required to be paid by the Borrower hereunder or as separately
agreed by the Borrower and any of the Arrangers or the Term Lenders and all
invoiced expenses of the Agent and the Arrangers relating hereto (including
those of counsel to the Agent and the Arrangers), shall have in each case been
paid (which amounts may be offset against the proceeds of the Term Advances).

Section 3.04.    Conditions Precedent to Each Revolving Credit Borrowing and
Issuance. The obligation of each Revolving Credit Lender to make a Revolving
Credit


81

--------------------------------------------------------------------------------





Advance (other than an Advance made by any Issuing Bank or any Revolving Credit
Lender pursuant to Section 2.03(c)) on the occasion of each Borrowing and the
obligation of each Issuing Bank to Issue a Letter of Credit shall be subject to
the conditions precedent that the Effective Date shall have occurred and on the
date of such Borrowing or such Issuance (as the case may be) (a) the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing or Notice of Issuance and the acceptance by the Borrower of the
proceeds of such Borrowing or such Issuance shall constitute a representation
and warranty by the Borrower that on the date of such Borrowing or such Issuance
such statements are true):
(i)    the representations and warranties contained in Section 4.01 and in each
other Loan Document are correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be correct in all respects) on and as of such date,
before and after giving effect to such Borrowing or such Issuance and to the
application of the proceeds therefrom, as though made on and as of such date
except where such representations and warranties expressly refer to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be correct in all respects) on and as of such date, and
(ii)    no event has occurred and is continuing, or would result from such
Borrowing or such Issuance or from the application of the proceeds therefrom,
that constitutes a Default; and
(iii)    the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.

ARTICLE IV    

REPRESENTATIONS AND WARRANTIES

Section 4.01.    Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:
(a)    Each of the Borrower and its Subsidiaries is duly organized or formed,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, has all requisite power and authority to own or
lease its assets and carry on its business and is duly qualified, licensed and
in good standing under the laws of each jurisdiction where its ownership, lease
or operation of property or the conduct of its business requires such
qualification, except where the failure to be so qualified or in good standing
would not have a Material Adverse Effect.
(b)    The execution, delivery and performance by each Loan Party of each Loan
Document to which it is a party, and the consummation of the Transactions and
the other transactions contemplated hereby, are within such Loan Party’s
corporate or other organizational powers, have been duly authorized by all
necessary corporate or other organizational action, and do not conflict with or
contravene or result in any breach of (i) such Loan Party’s charter, by-laws or
other organizational documents, (ii) law or any material contractual restriction
binding on or affecting such Loan Party or any of its Subsidiaries or (iii) any
material order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Loan Party or any of its Subsidiaries is subject.


82

--------------------------------------------------------------------------------





(c)    No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body or any other third
party is or will be required for the due execution, delivery and performance by
any of the Loan Parties of each Loan Document to which it is a party or
otherwise in connection with the Transactions, except for (a) the filing of
Uniform Commercial Code financing statements and filings with the United States
Patent and Trademark Office and the United States Copyright Office,
(b) recordation of the Mortgages and (c) such as have been duly obtained, taken,
given or made and are in full force and effect.
(d)    This Agreement has been, and each other Loan Document when delivered
hereunder will be, duly executed and delivered by the Borrower and each other
Loan Party that is a party thereto. This Agreement is, and each other Loan
Document when delivered hereunder will be, the legal, valid and binding
obligation of the Borrower and each other Loan Party that is a party thereto,
enforceable against the Borrower and each other Loan Party that is a party
thereto in accordance with their respective terms except as enforceability may
be limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.
(e)    The audited Consolidated balance sheet of the Borrower and its
Subsidiaries, and the related Consolidated statements of income, equity and cash
flows as of and for each of the fiscal years ended January 29, 2016, February 3,
2017 and February 2, 2018: (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) are complete and accurate in all material
respects and fairly present, in all material respects, the financial condition
of the Borrower and its Consolidated Subsidiaries as of the date thereof and
results of operations for the period covered thereby. Since February 2, 2018,
there has been no Material Adverse Change.
(f)    There is no pending or (to the knowledge of the Borrower) threatened
action, suit, investigation, litigation or proceeding pending or threatened in
writing, including pursuant to any Environmental Law, affecting the Consolidated
Group before any court, Governmental Authority or arbitrator that (i) could be
reasonably likely to have a Material Adverse Effect or (ii) purports to affect
the legality, validity or enforceability of this Agreement or any other Loan
Document or the consummation of the transactions contemplated hereby.
(g)    None of the Loan Parties is engaged in the business of purchasing or
carrying, or extending credit for the purpose of purchasing or carrying, margin
stock (within the meaning of Regulation U issued by the Board of Governors of
the Federal Reserve System), and no proceeds of any Advance will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock.
(h)    None of the Loan Parties is an “investment company”, within the meaning
of the Investment Company Act of 1940, as amended.
(i)    The Borrower has made available, through the reports and other filings
made by the Borrower under the Exchange Act or Securities Act or through the
Agent, to the Lenders all material agreements, instruments and corporate or
other restrictions to which it or any of its Subsidiaries is subject and all
reports or other filings made by the Borrower under the Exchange Act or
Securities Act, and disclosed, through the reports and other filings made by the
Borrower under the Exchange Act or Securities Act or otherwise, all other
matters known to it that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the Information
Memorandum or any reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower or any of its Subsidiaries
to the Agent or any Lender in connection with the negotiation of this Agreement
or delivered hereunder (as modified or supplemented by other information so
certified) contains any untrue statement of a


83

--------------------------------------------------------------------------------





material fact or omits to state any material fact necessary to make the
statements therein, taken as a whole and in the light of the circumstances under
which they were made, not misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions the Borrower believed to be
reasonable at the time.
(j)    The Borrower and its Subsidiaries, on a Consolidated basis, are Solvent.
(k)    The Borrower and its Subsidiaries have timely filed all material Tax
returns and reports required to be filed, and have paid all material Taxes,
levied or imposed upon them or their property, income or assets, that are due
and payable, except those which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP.
(l)    As of the Effective Date, the Borrower has no Subsidiaries other than
those specifically disclosed on Schedule 4.01(l).
(m)    The on-going operations of the Borrower and each of its Subsidiaries
comply in all respects with all Environmental Laws, except such non-compliance
which would not reasonably be likely to have a Material Adverse Effect. The
Borrower and each of its Subsidiaries have obtained all Environmental Permits
that are required under any Environmental Law necessary for its ordinary course
operations, all such Environmental Permits are in good standing, and the
Borrower and each of its Subsidiaries are in compliance with all material terms
and conditions of such Environmental Permits, except where the failure to obtain
or maintain such Environmental Permits or such noncompliance would not be
reasonably likely to have a Material Adverse Effect.
(n)    The Borrower and each of its Subsidiaries have good and marketable title
to, or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for Liens permitted by Section 5.03(a)
and for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(o)    The Borrower and each of its Subsidiaries owns, or is licensed to use,
all trademarks, service marks, tradenames, copyrights, patents, franchises,
licenses and other intellectual property (collectively, “IP Rights”) material to
its business, and the use thereof by such Loan Party and its Subsidiaries does
not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Set forth on Schedule 4.01(o)
is a complete and accurate list of all material registered or applications to
register IP Rights owned or exclusively licensed by Borrower or any of its
Subsidiaries as of the Effective Date. To the knowledge of the Borrower, the
conduct of the business of each of the Borrower and its Subsidiaries as
currently conducted does not infringe upon or violate any rights held by any
other Person, except for such infringements and violations which, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the foregoing is pending or, to
the knowledge of the Borrower, threatened, which, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
(p)    Neither the Borrower nor any of its Subsidiaries or Affiliates, nor any
director or officer, nor, to the knowledge of the Borrower or any of its
Subsidiaries, any agent, representative, employee or other person associated
with or acting on behalf of the Borrower or any of its Subsidiaries or
Affiliates is, or is (to the knowledge of the Borrower) Controlled by Persons
that are, (a) currently the subject or the target of any sanctions or trade
embargoes administered or enforced by the U.S. government (including, without
limitation, the Office of Foreign Assets Control of the U.S. Department of the
Treasury or the U.S. Department of State


84

--------------------------------------------------------------------------------





and including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council, the
European Union, any European Member State, Her Majesty’s Treasury, or any other
relevant sanctions authority (collectively, “Sanctions”), (b) nor are the
Borrower or any of its Subsidiaries located, organized or resident in a country,
region or territory that is the subject or target of Sanctions, including,
without limitation, Cuba, Crimea, Iran, North Korea and Syria (each, a
“Sanctioned Country”). The Borrower has implemented and maintains in effect
policies and procedures reasonably designed to ensure compliance in all material
respects by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents under their control with Anti-Corruption Laws and
applicable Sanctions.
(q)    No Advance, nor the proceeds from any Advance or Letter of Credit, has
been or will be used, to lend, contribute, provide or has otherwise been made or
will otherwise be made available for the purpose of funding any activity or
business in any Sanctioned Country or for the purpose of funding any prohibited
activity or business of any Person located, organized or residing in any
Sanctioned Country or who is a Person who is the subject or target of Sanctions
or, to the knowledge of the Borrower or any of its Subsidiaries, any Person
owned by or controlled by, or acting for or on behalf of a Person who is the
subject or target of Sanctions, absent valid and effective licenses and permits
issued by the government of the United States or otherwise in accordance with
applicable laws, or in any other manner that will result in any violation by any
Lender, any Issuing Bank or the Agent of any Sanctions (any such Person, a
“Sanctioned Person”). None of the Borrower, any Subsidiary of the Borrower or,
to the knowledge of the Borrower or such Subsidiary, any of their respective
directors, officers or employees or agents (under control of the Borrower) of
the Borrower or any Subsidiary that will act in any capacity in connection with
the credit facility established hereby, is a Sanctioned Person.
(r)    Neither the Borrower nor any of its Subsidiaries or Affiliates, nor any
director, officer, or employee, nor, to the knowledge of the Borrower or any of
its Subsidiaries, any agent, representative or other person associated with or
acting on behalf of the Borrower or any of its Subsidiaries or Affiliates, has
taken or will take any action in furtherance of an offer, payment, promise to
pay, or authorization or approval of the payment or giving of money, property,
gifts or anything else of value, directly or indirectly, to any “government
official” (including any officer or employee of a government or government-owned
or controlled entity or of a public international organization, or any Person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
influence official action or secure an improper advantage to the extent the same
would be a violation of any law applicable to the Borrower, such Subsidiary or
such Affiliate; and the Borrower and each of its Subsidiaries and Affiliates
have conducted their respective businesses in compliance with anti-corruption
laws applicable to the Borrower or such Subsidiary or Affiliate and have
instituted and maintain and will continue to maintain policies and procedures
designed to promote and achieve compliance with such laws and with the
representation and warranty contained herein.
(s)    The Borrower and its Subsidiaries are in compliance with all laws,
regulations and orders and have all requisite governmental licenses,
authorizations, consents and approvals to operate their respective business,
except for any such non-compliance or failure to have which would not reasonably
be likely to have a Material Adverse Effect. Neither the Borrower nor any of its
Subsidiaries is in violation of any legal requirement relating to any laws with
respect to terrorism or money laundering, including Executive Order No. 13224 on
Terrorist Financing effective September 24, 2001 and the Patriot Act.
(t)    (i) No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to have a Material
Adverse Effect. As of the most recent valuation date for any Plan, the funding
target attainment percentage (as defined in Section


85

--------------------------------------------------------------------------------





430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to result in the funding attainment percentage dropping below 60% as of the most
recent valuation date.
(ii)    As of the date hereof and throughout the term of this Agreement, the
Borrower is not using “plan assets” (within the meaning of 29 CFR § 2510.3-101,
as modified by Section 3(42) of ERISA) of one or more Benefit Plans in
connection with the Advances or the Commitments.
(iii)    The Administrative Agent, the Arrangers and each Lender hereby inform
the Borrower that such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person or an Affiliate has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (1) may receive interest or other payments with respect
to the Advances or the Commitments, (2) may recognize a gain if it purchased the
Advances or the Commitments for an amount less than the par amount thereof or
sells the Advances or the Commitments for an amount in excess of what it paid
therefor or extended to the Borrower hereunder and/or (3) may receive fees or
other payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, deal-away or alternate transaction fees, amendment fees, processing fees,
term out premiums, banker’s acceptance fees, breakage or other early termination
fees or fees similar to the foregoing.
(u)    The Borrower has the power and authority to make the Borrowings herein
provided for, to grant to the Collateral Agent the Liens described in the
Security and Guarantee Documents executed by the Borrower and to perform all of
its obligations hereunder and under the other Loan Documents executed by it.
Each other Loan Party has the power and authority to grant to the Collateral
Agent the Liens described in the Security and Guarantee Documents executed by
such Person, and to perform all of its obligations under the Loan Documents
executed by it.
(v)    The Guarantee and Collateral Agreement, upon execution and delivery
thereof by the parties thereto, will create in favor of the Collateral Agent,
for the ratable benefit of the Secured Parties, a legal, valid and enforceable
(except as enforceability may be limited by applicable bankruptcy, insolvency,
or similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability) security interest in the
Collateral and the proceeds thereof and (1) when the Pledged Collateral (as
defined in the Guarantee and Collateral Agreement) is delivered to the
Collateral Agent, the Lien created under the Guarantee and Collateral Agreement
shall constitute a fully perfected first priority Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Pledged
Collateral, in each case prior and superior in right to any other Person, and
(2) when the financing statements in appropriate form describing the Collateral
as “all assets” or using language of similar import or otherwise containing a
reasonable description of the Collateral are filed in the offices specified on
Schedule 4.01(v), the Lien created under the Guarantee and Collateral Agreement
in the Collateral that may be perfected by the filing of a financing statement
in such office will constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Collateral, in
each case prior and superior in right to any other Person, other than with
respect to Liens expressly permitted by Section 5.03(a).
(w)    Upon the recordation of the Guarantee and Collateral Agreement (or a
short-form security agreement in form and substance reasonably satisfactory to
the Borrower and


86

--------------------------------------------------------------------------------





the Collateral Agent) with the United States Patent and Trademark Office and the
United States Copyright Office, together with the financing statements in
appropriate form filed in the offices specified on Schedule 4.01(o), the Lien
created under the Guarantee and Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Intellectual Property (as defined in the Guarantee and
Collateral Agreement) in which a security interest may be perfected by filing in
the United States and its territories and possessions, in each case prior and
superior in right to any other Person, other than with respect to Liens
expressly permitted by Section 5.03(a) (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the Loan Parties after the date hereof).
(x)    Neither the Borrower nor any of its Subsidiaries is a party to any
agreement or instrument or subject to any corporate restriction that has
resulted or could reasonably be expected to result in a Material Adverse Effect.
Neither the Borrower nor any of its Subsidiaries is in default in any manner
under any provision of any indenture or other agreement or instrument evidencing
Indebtedness, or any other material agreement or instrument to which it is a
party or by which it or any of its properties or assets are or may be bound,
where such default has resulted or could reasonably be expected to result in a
Material Adverse Effect.
(y)    Schedule 4.01(y) sets forth a true, complete and correct description of
all insurance maintained by the Borrower or by its Subsidiaries as of the
Effective Date. Such insurance is in full force and effect and all premiums have
been duly paid. The Borrower and its Subsidiaries have insurance in such amounts
and covering such risks and liabilities as are in accordance with normal
industry practice.
(z)    Schedule 4.01(z)-1 lists completely and correctly as of the Effective
Date all real property owned by the Borrower and the Guarantors and the
addresses thereof and (ii) Schedule 4.01(z)-2 lists completely and correctly as
of the Effective Date each parcel of real property leased, subleased, licensed
or sublicensed by the Borrower and the Guarantors, the address and the owner
thereof, and the expiration date of the related lease, sublease, license or
sublicense.
(aa)    Each Mortgage is effective to create in favor of the Collateral Agent,
for the ratable benefit of the Secured Parties, a legal, valid and enforceable
(except as enforceability may be limited by applicable bankruptcy, insolvency,
or similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability) first priority Lien on all of
the applicable Loan Party's right, title and interest in and to the Mortgaged
Property thereunder and the proceeds thereof, and when such Mortgage is filed in
the offices specified on Schedule 4.01(aa), such Mortgage shall constitute a
fully perfected first priority Lien on, and security interest in, all right,
title and interest of such Loan Party in such Mortgaged Property and the
proceeds thereof, in each case prior and superior in right to any other Person,
other than with respect to Liens expressly permitted by Section 5.03(a).
(bb)    As of the Effective Date, there are no strikes, lockouts or slowdowns
against the Borrower or any of its Subsidiaries pending or, to the knowledge of
the Borrower, threatened, except as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. Except
as would not reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect, (a) the hours worked by and payments made to
employees of each of the Borrower and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters; (b) all payments due from
each of the Borrower and its Subsidiaries, or for which any claim may be made
against the Borrower or any of its Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a


87

--------------------------------------------------------------------------------





liability on the books of the Borrower or such Subsidiary; and (c) the
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which the Borrower or any of its Subsidiaries is bound.
(cc)    Either (i) no Mortgaged Property is a Flood Hazard Property or (ii) if a
Mortgaged Property is a Flood Hazard Property, the Borrower or the applicable
Loan Party has delivered to the Administrative Agent Evidence of Flood Insurance
with respect to such Mortgaged Property.
(dd)    The Borrower is not an EEA Financial Institution.

ARTICLE V    

COVENANTS OF THE LOAN PARTIES

Section 5.01.    Affirmative Covenants. So long as any Advance or any other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted and Secured Cash Management Obligations and Secured
Hedging Obligations as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) shall remain unpaid or
unsatisfied, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Borrower will:
(a)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, compliance with ERISA, Environmental Laws and
the Patriot Act, except to the extent such non-compliance would not be
reasonably expected to have a Material Adverse Effect and maintain in effect and
enforce policies and procedures reasonably designed to ensure compliance in all
material respects by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents under their control with
Anti-Corruption Laws and applicable Sanctions.
(b)    Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, (i)
all material Taxes imposed upon it or upon its property and (ii) all lawful
claims that, if unpaid, might by law become a Lien upon its property (other than
a Lien described in clause (a) of the definition of Permitted Lien); provided,
however, that neither the Borrower nor any of its Subsidiaries shall be required
to pay or discharge any such Taxes that (x) are being contested in good faith by
appropriate proceedings and for which reserves have been provided in accordance
with GAAP or (y) the failure to pay or satisfy such obligations would not
reasonably be expected to have a Material Adverse Effect.
(c)    Maintenance of Insurance. (i) Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Borrower or such Subsidiary operates.
(ii)    Cause all such policies covering any Collateral to be endorsed or
otherwise amended to include a customary lender's loss payable endorsement, in
form and substance satisfactory to the Administrative Agent and the Collateral
Agent and to contain such other provisions as the Administrative Agent or the
Collateral Agent may reasonably require from time to time to protect their
interests; deliver original or certified copies of all such policies to the


88

--------------------------------------------------------------------------------





Collateral Agent; and deliver to the Administrative Agent and the Collateral
Agent, prior to the cancellation, modification or nonrenewal of any such policy
of insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Administrative Agent and the
Collateral Agent) together with evidence reasonably satisfactory to the
Administrative Agent and the Collateral Agent of payment of the premium
therefor.
(iii)    If at any time the area in which the Premises (as defined in the
Mortgages) are located is designated (1) a Special Flood Hazard Area by the
Federal Emergency Management Agency (or any successor agency), obtain flood
insurance, if so requested by any Lender, in such total amount as the
Administrative Agent, the Collateral Agent or the Required Lenders may from time
to time reasonably require and otherwise comply with the NFIP as set forth in
the Flood Laws (each, a “Flood Insurance Policy”) or (2) a “Zone 1” area, obtain
earthquake insurance in such total amount as the Administrative Agent, the
Collateral Agent or the Required Lenders may from time to time reasonably
require. The Administrative Agent will provide copies of each Flood Hazard
Determination, Borrower Notice and all other Evidence of Flood Insurance to the
Lenders promptly after its receipt of such documentation. Following the
Effective Date, the Borrower shall deliver to the Collateral Agent annual
renewals of the Flood Insurance Policy or annual renewals of a force-placed
Flood Insurance Policy for each Mortgaged Property if flood insurance for such
Mortgaged Property was requested by any Lender. In connection with and as a
condition to any amendment to this Agreement (other than an amendment executed
in connection with any Advance contemplated to be funded on any Funding Date)
pursuant to which any increase, extension, or renewal of Advances is
contemplated, the Administrative Agent shall obtain Flood Hazard Determinations
for each of the Mortgaged Properties and Borrower shall cause to be delivered to
the Administrative Agent for any Mortgaged Property, a Borrower Notice and
Evidence of Flood Insurance, as applicable.
(iv)    With respect to any Mortgaged Property, carry and maintain comprehensive
general liability insurance including the “broad form CGL endorsement” and
coverage on an occurrence basis against claims made for personal injury
(including bodily injury, death and property damage) and umbrella liability
insurance against any and all claims, in no event for a combined single limit of
less than that which is customary for companies in the same or similar
businesses operating in the same or similar locations, naming the Collateral
Agent as an additional insured, on forms satisfactory to the Collateral Agent.
(d)    Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain, its legal existence,
rights (charter and statutory) and franchises; provided, however, that the
Borrower and its Subsidiaries may consummate any merger or consolidation
permitted under Section 5.03(m) and provided further that neither the Borrower
nor any of its Subsidiaries shall be required to preserve any right or franchise
if the Board of Directors of the Borrower or such Subsidiary shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of the Borrower or such Subsidiary, as the case may be, and that the
loss thereof is not disadvantageous in any material respect to the Borrower,
such Subsidiary or the Lenders.
(e)    Visitation Rights. At any reasonable time and from time to time, permit
the Agent or, during the continuance of a Default, any of the Lenders (or any
agents or representatives thereof), upon reasonable advance notice to examine
and make copies of and abstracts from the records and books of account of, and
visit the properties of, the Borrower and any of its Subsidiaries, and to
discuss the affairs, finances and accounts of the Borrower and any of its
Subsidiaries with any of their officers or directors and with their independent
certified public accountants; provided that the Borrower may, if it chooses, be
present at any of the foregoing; provided, further, that such visits and such
discussions shall be limited to no more than once per calendar year,
respectively, except during the continuance of an Event of Default; and
provided, further, that the foregoing shall be subject to compliance with
applicable security regulations of


89

--------------------------------------------------------------------------------





any Governmental Authority and shall not require the Borrower or any Subsidiary
of the Borrower to permit inspection of any properties or financial or operating
records to an extent that would require the Borrower or any of its Subsidiaries
to reveal any of its trade secrets, research data or proprietary information
which its management in good faith believes to be irrelevant to this Agreement.
(f)    Keeping of Books; Maintenance of Ratings. (i) Keep, and cause each of its
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Borrower and each such Subsidiary in accordance with GAAP in
effect from time to time, and (ii) use commercially reasonable efforts to cause
the Facilities to be continuously and publicly rated (but not any specific
rating) by S&P and Moody’s and use commercially reasonable efforts to maintain a
public corporate rating (but not any specific rating) from S&P and a public
corporate family rating (but not any specific rating) from Moody’s.
(g)    Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties that are used
or useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted and except (i) for Dispositions not prohibited
by any Loan Document and (ii) where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.
(h)    Transactions with Affiliates. Except for transactions between or among
Loan Parties, Raptors Merger Sub, Inc. and any Receivables Subsidiary, conduct,
and cause each of its Subsidiaries to conduct, all transactions otherwise
permitted under this Agreement with any of their Affiliates on terms that are
fair and reasonable and no less favorable to the Borrower or such Subsidiary
than it would obtain in a comparable arm’s-length transaction with a Person not
an Affiliate.
(i)    Reporting Requirements. Furnish to the Agent for further distribution to
the Lenders:
(i)    as soon as available and in any event within 50 days after the end of
each of the first three quarters of each fiscal year of the Borrower, a
Consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such quarter and Consolidated statements of income and cash flows
of the Borrower and its Consolidated Subsidiaries for such fiscal quarter and
for the period commencing at the end of the previous fiscal year and ending with
the end of such quarter, duly certified by a Financial Officer, the Controller
or the Treasurer of the Borrower as having been prepared in accordance with GAAP
(subject to the absence of footnotes and year-end audit adjustments) and
certificates of a Financial Officer, the Controller or the Treasurer of the
Borrower (x) as to compliance with the terms of the Loan Documents and setting
forth in reasonable detail the calculations necessary to demonstrate compliance
with Section 5.05 and (y) containing the calculation of the Available Amount
Basket as of the end of such quarter and the amount of the Available Amount
Basket used during such quarter;
(ii)    as soon as available and in any event within 100 days after the end of
each fiscal year of the Borrower, (a) a copy of the annual audit report for such
year for the Borrower and its Consolidated Subsidiaries, containing a
Consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such fiscal year and Consolidated statements of income and cash
flows of the Consolidated Group for such fiscal year prepared in accordance with
GAAP, in each case audited and accompanied by an unqualified report and opinion
by Ernst & Young LLP or other independent public accountants of recognized
national standing and certificates of a Financial Officer, the Controller or the
Treasurer of the Borrower as to (x) compliance with the terms of the


90

--------------------------------------------------------------------------------





Loan Documents, including setting forth in reasonable detail the calculations
necessary to demonstrate compliance with Section 5.05, and (y) the calculation
of the Available Amount Basket as of the end of such fiscal year, the amount of
the Available Amount Basket used during such fiscal year, Excess Cash Flow for
such fiscal year and the related Excess Cash Flow Percentage and (b) a
certificate of a Financial Officer setting forth the information required
pursuant to the Perfection Certificate or confirming that there has been no
change in such information since the date of the Perfection Certificate
delivered on the Effective Date or the date of the most recent certificate
delivered pursuant to this Section 5.01(i)(ii);
(iii)    as soon as possible and in any event within five Business Days after
the occurrence of each Default continuing on the date of such statement, a
statement of a Financial Officer of the Borrower setting forth details of such
Default and the action that the Borrower has taken and proposes to take with
respect thereto;
(iv)    promptly after the sending or filing thereof, copies of all reports that
the Borrower sends to any of its securityholders, and copies of all reports and
registration statements that the Borrower files with the SEC or any national
securities exchange;
(v)    promptly after the commencement thereof, notice of all actions and
proceedings before any court, Governmental Authority or arbitrator affecting the
Consolidated Group of the type described in Section 4.01(f);
(vi)    such other information respecting the Consolidated Group, or compliance
with the terms of the Loan Documents, and as any Lender through the Agent may
from time to time reasonably request, including all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation; and
(vii)    as soon as possible and in any event within five Business Days, a
prompt written notice of (A) any development that has resulted or could
reasonably be expected to result in a Material Adverse Effect, (B) any change in
the Borrower’s public corporate rating by S&P or public corporate family rating
by Moody’s or the ratings of any of the Facilities by S&P or Moody’s, or any
notice from either such agency indicating its intent to effect such a change or
to place the Borrower or the Facilities on a “CreditWatch” or “WatchList” or any
similar list, in each case with negative implications, or its cessation of, or
its intent to cease, rating the Borrower or the Facilities, (C) the occurrence
of any ERISA Event that, alone or together with any other ERISA Events that have
occurred, could reasonably be expected to have a Material Adverse Effect, or (D)
the incurrence of any Indebtedness for which the Borrower is required to make a
mandatory prepayment pursuant to Section 2.10(b).
At the request of the Administrative Agent or the Required Lenders, no later
than (i) 10 days after the delivery of any financial statements pursuant to
subclause (i) or (ii) of Section 5.01(i) or (ii) such other time as reasonably
agreed by the Borrower and the Administrative Agent, the appropriate Financial
Officers of the Borrower shall participate in one conference call per fiscal
quarter (and additional calls at the discretion of the Borrower) with the
Administrative Agent and the Lenders to discuss in reasonable detail such
financial statements and the financial condition and results of operations of
the Borrower and its Subsidiaries, as well as to answer any reasonable questions
from the Administrative Agent or the Lenders about such financial statements.


91

--------------------------------------------------------------------------------





(j)    Use of Proceeds. Use the proceeds of any Advances in accordance with
Section 2.17 or any applicable Incremental Assumption Agreement, as applicable.
(k)    Regulatory Approvals. Maintain, and cause each of its Subsidiaries to,
maintain all material licenses, permits, authorizations and regulatory approvals
necessary to conduct its business and to comply with all applicable laws and
regulations, except for such non-maintenance or non-compliance as would not be
reasonably expected to have a Material Adverse Effect.
(l)    Further Assurances. (i) Execute any and all further documents, financing
statements, agreements and instruments, and take all further action (including
filing UCC and other financing statements, mortgages and deeds of trust and any
applicable flood documentation) that may be required under applicable law, or
that the Required Lenders or the Agent may reasonably request, in order to
effectuate the transactions contemplated by the Loan Documents and, if
applicable, in order to grant, preserve, protect and perfect the validity and
first priority (subject to any Liens permitted under Section 5.03(a)) of the
security interests created or intended to be created by the Security and
Guarantee Documents.
(ii)    If, following the Effective Date, any Domestic Subsidiary (other than an
Excluded Subsidiary) is acquired or organized by any Loan Party, the Borrower
shall promptly (and in any event within 30 days (or such longer period as the
Collateral Agent shall agree) of such event) (A) notify the Collateral Agent
thereof, (B) cause such Domestic Subsidiary (other than an Excluded Subsidiary)
to become a Loan Party by executing the Guarantee and Collateral Agreement (or a
supplement thereto in the form specified therein), (C) cause the Equity Interest
of such Domestic Subsidiary (other than an Excluded Subsidiary) and the Equity
Interest of any Subsidiary owned by such Domestic Subsidiary (other than an
Excluded Subsidiary) (limited to, in the case of any first-tier Foreign
Subsidiary owned by such Domestic Subsidiary (other than an Excluded
Subsidiary), 65% of the voting and 100% of the non-voting Equity Interests of
such first-tier Foreign Subsidiary, and in the case of any other Foreign
Subsidiary owned by such Domestic Subsidiary (other than an Excluded
Subsidiary), 100% of the non-voting Equity Interests of such other Foreign
Subsidiary) to be pledged to the Collateral Agent on a first priority basis and
deliver to the Collateral Agent all certificates or other instruments
representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank to the extent
required by the Security and Guarantee Documents, (D) cause all documents and
instruments, including UCC financing statements and Mortgages, required by law
or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create the Liens intended to be created by the Security and
Guarantee Documents and perfect or record such Liens to the extent, and with the
priority, required by the Security and Guarantee Documents, to be filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or recording, (E) cause each Loan Party to take all other action
required under the Security and Guarantee Documents or reasonably requested by
the Collateral Agent to perfect, register and/or record the Liens granted by it
thereunder and (F) cause to be delivered to the Lenders all such instruments and
documents (including legal opinions, title insurance policies and lien searches)
as the Collateral Agent shall reasonably request to evidence compliance with
this Section 5.01(l).
(iii)    If any fee owned real property is acquired by any Loan Party after the
Effective Date, having a value in excess of $1,000,000 the Borrower will notify
the Collateral Agent thereof, and, if requested by the Collateral Agent or the
Required Lenders, the Borrower will, no later than 90 days after such
acquisition (or such longer period as the Collateral Agent shall agree), cause
such assets to be subjected to a Lien securing the Facilities and will take such
actions as shall be requested by the Collateral


92

--------------------------------------------------------------------------------





Agent to grant and perfect such Liens, including the satisfaction of the Real
Estate Collateral Requirements, all at the expense of the Borrower.
(m)    Information Regarding Collateral. Furnish to the Administrative Agent
prompt written notice of any change (1) in the corporate name of any Loan Party,
(2) in the jurisdiction of organization or formation of any Loan Party, (3) in
any Loan Party's identity or corporate structure or (4) in any Loan Party's
Federal Taxpayer Identification Number. The Borrower agrees not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the UCC or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral. The Borrower also
agrees promptly to notify the Administrative Agent if any material portion of
the Collateral is damaged or destroyed.
(n)    Post-Closing Obligations. [Reserved]

Section 5.02.    [Reserved]

Section 5.03.    Negative Covenants. So long as any Advance or any other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted and Secured Cash Management Obligations and Secured
Hedging Obligations as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) shall remain unpaid or
unsatisfied, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder:
(a)    Liens, Etc. The Borrower will not create or suffer to exist, or permit
any of its Subsidiaries to create or suffer to exist, any Lien on or with
respect to any of its properties or assets (including Equity Interests or other
securities of any Person), whether now owned or hereafter acquired, or assign,
or permit any of its Subsidiaries to assign, any right to receive income, other
than:
(i)    (1) Liens pursuant to any Loan Document and (2) Permitted Liens;
(ii)    (1) Liens on any of the assets of the Borrower or any of its
Subsidiaries, created solely to secure obligations incurred to finance the
refurbishment, improvement or construction of such asset, which obligations are
incurred no later than 3 months after completion of such refurbishment,
improvement or construction, and all renewals, extensions, refinancings,
replacements or refundings of such obligations; and
(2) (A) Liens given to secure the payment of the purchase price incurred in
connection with the acquisition (including acquisition through merger or
consolidation) of assets (including shares of stock), including Capital Lease
transactions in connection with any such acquisition, and (B) Liens existing on
assets at the time of acquisition thereof or at the time of acquisition by the
Borrower or any of its Subsidiaries of any Person then owning such assets
whether or not such existing Liens were given to secure the payment of the
purchase price of the assets to which they attach; provided that, with respect
to clause (A), the Liens shall be given within 3 months after such acquisition
and shall attach solely to the property acquired or purchased and any
improvements then or thereafter placed thereon; provided further that the
aggregate principal amount of the Indebtedness secured by the Liens referred to
in these clauses (ii)(1) and (ii)(2) shall not exceed $30,000,000 (which shall
automatically be increased to $50,000,000 on the Engility Closing Date without
any action by any party hereto) at any time outstanding;


93

--------------------------------------------------------------------------------





(iii)    the Liens existing on the Effective Date and described on
Schedule 5.03(a) hereto (or to the extent not listed on such Schedule, where the
fair market value of asset to which such Lien is attached is less than
$2,500,000);
(iv)    Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower; provided that such Liens were not created
in contemplation of such merger, consolidation or acquisition and do not extend
to any assets other than those of the Person so merged into or consolidated with
the Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary;
(v)    other Liens securing Indebtedness; provided that the sum of (1) the
aggregate principal amount of the Indebtedness then outstanding and secured by
the Liens referred to in this clause (v) and (2) the aggregate fair value of
property sold pursuant to sale and lease-back transactions permitted by
Section 5.03(f)(iv) below with respect to which the applicable lease remains in
effect, shall not exceed the greater of (x) $45,000,000 (which shall
automatically be increased to $100,000,000 on the Engility Closing Date without
any action by any party hereto) and (y) 2.0% of Total Assets at any time;
(vi)    Liens encumbering customary initial deposits and margin deposits and
other Liens in the Ordinary Course of Business, in each case securing
obligations under Hedge Agreements and forward contracts, options, futures
contracts, futures options, equity hedges or similar agreements or arrangements
designed to protect from fluctuations in interest rates, currencies, equities or
the price of commodities;
(vii)    the replacement, extension or renewal of any Lien permitted by
clause (iii) or (iv) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
or change in any direct or contingent obligor) of the Indebtedness secured
thereby;
(viii)    Liens on accounts receivable and related assets incurred in connection
with a Receivables Facility in an amount not to exceed $200,000,000 outstanding
at any one time;
(ix)    receipt of progress payments and advances from customers in the Ordinary
Course of Business to the extent same creates a Lien on the related inventory
and proceeds thereof;
(x)    Liens arising out of consignment or similar arrangements for the sale by
the Borrower or any of its Subsidiaries of goods through third parties in the
Ordinary Course of Business;
(xi)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Subsidiaries in connection with an Investment permitted by Section
5.03(j);
(xii)    Liens on specific items of inventory or other goods and proceeds of the
Borrower or any of its Subsidiaries arising in the Ordinary Course of Business
securing such Person’s obligations in respect of bankers’ acceptances and
letters of credit issued or created for the account of such Person to facilitate
the purchase, shipment or storage of such inventory or other goods;


94

--------------------------------------------------------------------------------





(xiii)    Liens on cash or Cash Equivalents used to defease or to satisfy and
discharge Indebtedness; provided that such defeasance or satisfaction and
discharge is not prohibited hereunder;
(xiv)    Liens on Equity Interests in joint ventures securing obligations of
such joint venture;
(xv)    Liens securing Indebtedness or other obligations of the Borrower or any
of its Subsidiaries in favor of the Borrower or any other Loan Party; and
(xvi)    Liens on intellectual property owned or developed by, or licensed to,
the Borrower, or any of its Subsidiaries consisting of licenses of such
intellectual property to third parties in the Ordinary Course of Business on
customary terms which do not materially interfere with the business of the
Borrower and its Subsidiaries.
(b)    [Reserved]
(c)    Accounting Changes. The Borrower will not make or permit, or permit any
of its Subsidiaries to make or permit, any change in accounting policies or
reporting practices, except as required or permitted by GAAP.
(d)    Change in Nature of Business. The Borrower will not make any material
change in the nature of the business of the Borrower and its Subsidiaries, taken
as a whole, from the business as carried out by the Borrower and its
Subsidiaries on the Effective Date; it being understood that this Section
5.03(d) shall not prohibit (i) the Engility Acquisition or (ii) members of the
Consolidated Group from conducting any business or business activities
incidental or related to the business as carried out by the Borrower and its
Subsidiaries on the Effective Date or the Acquired Business on the Engility
Closing Date or any business or activity that is reasonably similar or
complementary thereto or a reasonable extension, development or expansion
thereof or ancillary thereto.
(e)    Hedge Agreements. The Borrower will not enter into, or permit any of its
Subsidiaries to enter into, any Hedge Agreement, other than Hedge Agreements
entered into to hedge or mitigate risks to which the Borrower or any of its
Subsidiaries, is exposed in the conduct of its business or management of its
assets or liabilities.
(f)    Limitation on Sale and Lease-Back Transactions. The Borrower will not
enter into, or permit any of its Subsidiaries to enter into, any sale and
lease-back transaction for the sale and leasing back of any property, whether
now owned or hereafter acquired, unless:
(i)    such transaction was entered into (x) prior to the Effective Date, (y)
with respect to any Acquired Entity, prior to the merger or consolidation of the
Acquired Entity with the Borrower provided such sale and lease-back transaction
was not entered into in contemplation of such transaction, or (z) in the
Ordinary Course of Business of the Borrower or any of its Subsidiaries;
(ii)    such transaction was for the sale and leasing back to the Borrower or
any of its Subsidiaries of any property by one of the Borrower’s Subsidiaries;
(iii)    such transaction was for the sale and leasing back to the Borrower or
any of its Subsidiaries of any property by any domestic or foreign Governmental
Authority in connection with pollution control, industrial revenue, private
activity bonds or similar financing;


95

--------------------------------------------------------------------------------





(iv)    the aggregate fair value of property sold pursuant to such transactions
involving a lease for more than three years that is then outstanding shall not
exceed, together with the aggregate principal amount of Indebtedness that is
then outstanding and secured by the Liens referred to in Section 5.03(a)(v)
above, the greater of (x) $45,000,000 (which shall automatically be increased to
$80,000,000 on the Engility Closing Date without any action by any party hereto)
and (y) 2.0% of Total Assets;
(v)    the Borrower or any of its Subsidiaries would be entitled to incur
Indebtedness secured by a mortgage on the property to be leased in an amount
equal to the attributable Liens with respect to such sale and lease-back
transaction; or
(vi)    the Borrower or any of its Subsidiaries applies an amount equal to the
fair value of the property sold to the purchase of property or to the retirement
of its long-term Indebtedness within 365 days of the effective date of any such
sale and lease-back transaction.
(g)    [Reserved]
(h)    Dividends; Capital Stock. Except for transactions between or among Loan
Parties, the Borrower will not (or permit any of its Subsidiaries to) declare or
make any dividend payment or other distribution of assets, properties, cash,
rights, obligations or securities on account of any shares of any class of
capital stock of the Borrower or any of its Subsidiaries, or purchase, redeem or
otherwise acquire for value (or permit any of its Subsidiaries to do so) any
shares of any class of capital stock of the Borrower or any of its Subsidiaries
or any warrants, rights or options to acquire any such shares, now or hereafter
outstanding (collectively, “Restricted Payments”), except that:
(i)    each Subsidiary of the Borrower may (A) make Restricted Payments to the
Borrower and to other Subsidiaries of the Borrower that directly or indirectly
own Equity Interests of such Subsidiary (and, in the case of a Restricted
Payment by a non-wholly owned Subsidiary, to the Borrower and any of its other
Subsidiaries and to each other owner of Equity Interests of such Subsidiary
based on their relative ownership interests) and (B) declare and make dividend
payments or other distributions payable solely in the Equity Interests of such
Person;
(ii)    the Borrower may declare and pay recurring dividends; provided that the
aggregate amount of such dividends paid in any fiscal year shall not exceed
$100,000,000;
(iii)    the Borrower may declare and pay special dividends and enter into share
repurchases in an aggregate amount not to exceed $50,000,000 in any fiscal year
(which shall automatically be increased to $175,000,000 in any fiscal year on
the Engility Closing Date without any action by any party hereto); provided that
no Default or Event of Default shall have occurred and be continuing or would
result therefrom; and provided further, however, that so long as (1) no Default
or Event of Default shall have occurred and be continuing or would result
therefrom and (2) the Leverage Ratio is equal to or less than 3.00 to 1.00, in
each case on a pro forma basis after giving effect to such Restricted Payment
and the pro forma adjustments described in Section 1.07, Restricted Payments
described in this clause (iii) shall be unlimited; and
(iv)    the Borrower may make additional Restricted Payments in an aggregate
amount not to exceed the portion, if any, of the Available Amount Basket as of
such time that the Borrower elects to apply to this Section 5.03(h)(iv), such
election to be specified in a written notice of a Financial Officer of the
Borrower calculating in reasonable detail


96

--------------------------------------------------------------------------------





the amount of the Available Amount Basket immediately prior to such election and
the amount thereof elected to be so applied; provided that (i) before and after
giving effect to any such Restricted Payment, no Default or Event of Default
shall have occurred and be continuing or would result therefrom and (ii) after
giving effect to any such Restricted Payment, the Interest Coverage Ratio is
equal to or greater than 2.00 to 1.00 on a pro forma basis after giving effect
to such Restricted Payment and the pro forma adjustments described in Section
1.07.
(i)    Negative Pledge. The Borrower will not enter into or suffer to exist, or
permit any of its Subsidiaries to enter into or suffer to exist, any agreement
(other than the Loan Documents) prohibiting or conditioning the creation or
assumption of any Lien upon any of the Borrower’s property or assets for the
benefit of the Agent, the Lenders and the Issuing Banks with respect to the
Obligations under the Loan Documents except (a) agreements in favor of the Agent
and the Lenders; (b) prohibitions or conditions under (i) any Indebtedness or
agreements existing on the Effective Date, (ii) any purchase money Indebtedness
not prohibited hereunder solely to the extent that the agreement or instrument
governing such Indebtedness prohibits a Lien on the property acquired with the
proceeds of such Indebtedness, (iii) any Capital Lease not prohibited hereunder
solely to the extent that such Capital Lease prohibits a Lien on the property
subject thereto, (iv) any Indebtedness outstanding or agreements existing on the
date any Person first becomes a Subsidiary of the Borrower (so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower), (v) any Indebtedness permitted pursuant to Section
5.03(k)(vii) to the extent no more restrictive than the covenants in this
Agreement or (vi) or relating to any Receivables Facility; (c) software and
other intellectual property licenses pursuant to which the Borrower or any of
its Subsidiaries is the licensee of the relevant software or intellectual
property, as the case may be (in which case, any prohibition or limitation shall
relate only to the assets that are subject of the applicable license); (d)
customary provisions contained in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the Ordinary Course of
Business; or (e) customary provisions restricting assignment of any agreement
entered into in the Ordinary Course of Business.
(j)    Investments, Loans and Advances. The Borrower will not (and will not
permit any of its Subsidiaries to) make, hold or acquire any Investments,
except:
(i)    (a) Investments by the Borrower and its Subsidiaries existing on the
Effective Date in any Subsidiary of the Borrower and (b) additional Investments
by the Borrower and its Subsidiaries in the Borrower or any of its Subsidiaries;
provided that the aggregate amount of Investments made after the Effective Date
in Subsidiaries of the Borrower that are not Loan Parties, taken together with
loans and advances made after the Effective Date by Loan Parties to Subsidiaries
of the Borrower that are not Loan Parties (determined without regard to any
write-downs or write-offs of such investments, loans and advances) shall not
exceed $20,000,000 (which shall automatically be increased to $40,000,000 on the
Engility Closing Date without any action by any party hereto);
(ii)    Investments in cash or Cash Equivalents;
(iii)    loans or advances made by the Borrower to any of its Subsidiaries and
made by any of its Subsidiaries to the Borrower or any other Subsidiary of the
Borrower; provided that (a) any such loans and advances made by a Loan Party
shall be evidenced by a promissory note or global intercompany note pledged
pursuant to any Security and Guarantee Document and (b) the amount of such loans
and advances made by Loan Parties to any Subsidiaries of the Borrower that are
not Loan Parties shall be subject to the limitation set forth in clause (i)
above;


97

--------------------------------------------------------------------------------





(iv)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the Ordinary Course of Business;
(v)    the Borrower and its Subsidiaries may make loans and advances in the
Ordinary Course of Business to their respective employees so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed $5,000,000 (which shall automatically be increased to $10,000,000 on the
Engility Closing Date without any action by any party hereto) in any fiscal
year;
(vi)    the Borrower or any of its Subsidiaries may acquire all or substantially
all the assets of a Person or line of business of such Person, or not less than
100% of the Equity Interests (other than directors’ qualifying shares) of a
Person (referred to herein as the “Acquired Entity”); provided that (a) such
acquisition was not preceded by an unsolicited tender offer for such Equity
Interests by, or proxy contest initiated by, the Borrower or any of its
Subsidiaries; (b) the Acquired Entity shall be in a line of business reasonably
similar, ancillary or incidental to the business of that of the Borrower and its
Subsidiaries as conducted during the current and most recent calendar year; and
(c) (A) both before and after giving effect thereto, no Event of Default shall
have occurred and be continuing, in each case at and as of the date the
agreement for such acquisition is signed, (B) on the date the agreement for such
acquisition is signed, the Senior Secured Leverage Ratio, after giving pro forma
effect to such acquisition and the pro forma adjustments described in Section
1.07, is equal to or less than 3.75 to 1.00, (C) at the time of the consummation
of such transaction, the Borrower shall have delivered a certificate of a
Financial Officer, certifying as to the foregoing and containing reasonably
detailed calculations in support thereof, in form and substance satisfactory to
the Agent, and (D) at the time of the consummation of such transaction, the
Borrower shall comply, and shall cause the Acquired Entity to comply, with the
applicable provisions of Section 5.03(k) and any Security and Guarantee
Documents; provided that the total consideration paid by or on behalf of the
Borrower or any of its Subsidiaries for any such acquisition of a Person that
does not become a Loan Party (including by way of merger) or of assets that do
not become collateral under any Security and Guarantee Documents, when
aggregated with the total consideration paid by or on behalf of the Borrower or
any of its Subsidiaries for all other acquisitions made by the Borrower or any
of its Subsidiaries of Persons that do not become Loan Parties (including by way
of merger) or of assets that do not become collateral under any Security and
Guarantee Documents, shall not exceed the greater of (x) $75,000,000 (which
shall automatically be increased to $150,000,000 on the Engility Closing Date
without any action by any party hereto) and (y) 3.5% of Total Assets (any
acquisition of an Acquired Entity meeting all the criteria of this Section
5.03(j)(vi) being referred to herein as a “Permitted Acquisition”); provided
that, notwithstanding any of the foregoing, the Engility Acquisition shall
constitute a Permitted Acquisition;
(vii)    in addition to Investments permitted by paragraphs (i) through (vi)
above, additional investments, loans and advances by the Borrower and its
Subsidiaries so long as the aggregate amount invested, loaned or advanced
pursuant to this paragraph (vii) (determined without regard to any write-downs
or write-offs of such investments, loans and advances) does not exceed
$100,000,000 in the aggregate;
(viii)    in addition to Investments permitted by paragraphs (i) through (vii)
above, additional investments, loans and advances by the Borrower and its
Subsidiaries so long as (1) no Default or Event of Default shall have occurred
and be continuing or would result therefrom, (2) the Borrower would be in
compliance with the covenant set forth in Section 5.05, after giving pro forma
effect to such investment, loan or advance


98

--------------------------------------------------------------------------------





and the pro forma adjustments described in Section 1.07 and (3) on a pro forma
basis after giving effect to such investment, loan or advance and the pro forma
adjustments described in Section 1.07, the Leverage Ratio is equal to or less
than 3.00 to 1.00;
(ix)    the Borrower and each of its Subsidiaries may make Investments in an
aggregate amount not to exceed the portion, if any, of the Available Amount
Basket as of such time that the Borrower or such Subsidiary elects to apply to
this Section 5.03(j)(ix), such election to be specified in a written notice of a
Financial Officer of the Borrower calculating in reasonable detail the amount of
the Available Amount Basket immediately prior to such election and the amount
thereof elected to be so applied; provided that before and after giving effect
to any such Investment, no Default or Event of Default shall have occurred and
be continuing or would result therefrom;
(x)    Investments relating to any Receivables Subsidiary that, in the good
faith determination of the Borrower, are necessary or advisable to effect a
Receivables Facility or any repurchases or other transactions in connection
therewith;
(xi)    Non-speculative Investments consisting of Hedge Agreements permitted
hereunder;
(xii)    Investments arising directly out of the receipt by the Borrower or any
of its Subsidiaries of non-cash consideration for any Disposition permitted
under Section 5.03(n); provided that such non-cash considering shall in no event
exceed 25% of the total consideration received for such sale;
(xiii)    Investments resulting from pledges and deposits referred to in clauses
(c) and (d) of the “Permitted Liens” definition;
(xiv)    Investments consisting of licensing of intellectual property pursuant
to joint marketing arrangements with other Persons which do not materially
interfere with the business of the Borrower and its Subsidiaries;
(xv)    any Investment in a Foreign Subsidiary to the extent such Investment is
substantially contemporaneously repaid in full with a dividend or other
distribution from such Foreign Subsidiary;
(xvi)    Investments in the Ordinary Course of Business consisting of UCC
Article 3 endorsements for collection or deposit and UCC Article 4 customary
trade arrangements with customers constituent with past practices;
(xvii)    Advances of payroll payments to employees, or fee payments to
directors or consultants, in the Ordinary Course of Business;
(xviii)    Investments of any Person that becomes a Subsidiary of the Borrower
after the Effective Date; provided that (a) such Investments exist at the time
such Person becomes a Subsidiary or such asset is acquired and is not created in
contemplation of or in connection with such Person becoming a Subsidiary or such
asset being acquired; and
(xix)    Investments in Raptors Merger Sub, Inc. to the extent made to
effectuate the closing of the Engility Acquisition.
For purposes of compliance with this Section 5.03(j), the amount of any
Investment shall be the amount actually invested (measured at the time made),
without adjustment for subsequent increases or decreases in the value of such
Investment but, except to the extent it would increase


99

--------------------------------------------------------------------------------





the Available Amount Basket, giving effect to any returns or distributions of
capital or repayment of principal actually received in cash by such other Person
with respect thereto (but only to the extent that the aggregate amount of all
such returns, distributions and repayments with respect to such Investment does
not exceed the original amount of such Investment).
(k)    Indebtedness. The Borrower will not (and will not permit any of its
Subsidiaries to) incur, create, assume or permit to exist any Indebtedness,
except:
(i)    Indebtedness created hereunder and under the other Loan Documents;
(ii)    intercompany Indebtedness of the Borrower and its Subsidiaries to the
extent permitted by Section 5.03(j)(iii); provided that (x) upon request of the
Agent any such Indebtedness owed to a Loan Party shall be evidenced by a
promissory note (including a global intercompany note), pledged and delivered to
the Agent as additional security for the obligations of such Loan Party,
together with an appropriate allonge or note power and (y) any such Indebtedness
owed by a Loan Party to a Subsidiary of the Borrower that is not a Loan Party
shall be subordinated in right of payment to the obligations of the Loan Party
pursuant to an affiliate subordination agreement reasonably satisfactory to the
Agent;
(iii)    Indebtedness of the Borrower or any of its Subsidiaries incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof; provided that (a) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (b) the aggregate
principal amount at any time outstanding of Indebtedness permitted by this
Section 5.03(k)(iii), when combined with the aggregate principal amount of all
Capital Lease Obligations and Synthetic Lease Obligations incurred pursuant to
Section 5.03(k)(iv), shall not exceed the greater of (x) $100,000,000 (which
shall automatically be increased to $200,000,000 on the Engility Closing Date
without any action by any party hereto) and (y) 5.0% of Total Assets;
(iv)    Capital Lease Obligations and Synthetic Lease Obligations in an
aggregate principal amount at any time outstanding, when combined with the
aggregate principal amount of all Indebtedness incurred pursuant to Section
5.03(k)(iii), not exceeding the greater of (x) $100,000,000 (which shall
automatically be increased to $200,000,000 on the Engility Closing Date without
any action by any party hereto) and (y) 5.0% of Total Assets;
(v)    Indebtedness under performance or surety bonds or with respect to
workers’ compensation claims, in each case incurred in the Ordinary Course of
Business;
(vi)    Indebtedness of any Person that becomes a Subsidiary of the Borrower
after the Effective Date or Indebtedness acquired or assumed by the Borrower or
any of its Subsidiary in connection with any Permitted Acquisition or other
acquisition permitted under Section 5.03(j); provided that (a) such Indebtedness
exists at the time such Person becomes a Subsidiary or such asset is acquired
and is not created in contemplation of or in connection with such Person
becoming a Subsidiary or such asset being acquired, (b) immediately before and
after such Person becomes a Subsidiary, no Default shall have occurred and be
continuing and (c) at the time such Indebtedness is acquired or assumed or such
Person becomes a Subsidiary, the Borrower shall be in compliance with the
financial covenant set forth in Section 5.03 after giving pro forma effect to
the acquisition or assumption of such Indebtedness and the pro forma adjustments
described in Section 1.07 and any Permitted Refinancing thereof;


100

--------------------------------------------------------------------------------





(vii)    unsecured Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate amount not to exceed the greater of (x) $100,000,000 and (y) such
other amount, so long as after giving pro forma effect to the incurrence of such
Indebtedness (and the use of proceeds therefrom) and the pro forma adjustments
described in Section 1.07, the Leverage Ratio is equal to or less than 4.50 to
1.00; provided that (a) the terms of such Indebtedness are not, when taken as a
whole, materially more favorable to the lenders providing such Indebtedness than
those applicable to the Facilities and are otherwise on current market terms for
such type of Indebtedness, (b) the final maturity date of such Indebtedness
shall be no earlier than 181 days after the final maturity date of any of the
Facilities outstanding at the time of incurrence of such Indebtedness, (c) the
aggregate amount of principal payments required to be made on such Indebtedness
prior to the date that is 181 days after the final maturity date of any of the
Facilities outstanding at the time of incurrence of such Indebtedness shall not
exceed 10% of the original principal amount of such Indebtedness, (d) on a pro
forma basis after giving effect to the incurrence of such Indebtedness (and the
use of proceeds therefrom), no Event of Default shall have occurred and be
continuing or would result therefrom and (e) the aggregate amount of all such
Indebtedness incurred by Subsidiaries of the Borrower that are not Loan Parties
shall not exceed the greater of (x) $100,000,000 and (y) 2.5% of Total Assets;
(viii)    Indebtedness outstanding as of the Effective Date, as set forth on
Schedule 5.03(k)(viii) and any Permitted Refinancing thereof;
(ix)    guarantees of any Loan Party in respect of Indebtedness of the Borrower
(or any Permitted Refinancing thereof) or any other Loan Party otherwise
permitted hereunder;
(x)    Indebtedness in respect of purchase price adjustments or other similar
adjustments incurred by the Borrower or any of its Subsidiaries in a Permitted
Acquisition, Receivables Facility or Disposition under agreements which provide
for the adjustment of the purchase price or for similar adjustments;
(xi)    Indebtedness consisting of obligations of the Borrower or any of its
Subsidiaries under deferred consideration (e.g., earn-outs, indemnifications,
incentive non-competes and other contingent obligations) or other similar
arrangements incurred by such Person in connection with the Engility
Acquisition, any Permitted Acquisition or other Investment permitted under
Section 5.03(j);
(xii)    Indebtedness in respect of a Receivables Facility in an amount not to
exceed $200,000,000 outstanding at any one time;
(xiii)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn by the
Borrower or any of its Subsidiaries in the Ordinary Course of Business against
insufficient funds, so long as such Indebtedness is promptly repaid;
(xiv)    Indebtedness of the Borrower or any of its Subsidiaries as an account
party in respect of letters of credit in the Ordinary Course of Business;
(xv)    Indebtedness owing to any insurance company in connection with the
financing of any insurance premiums permitted by such insurance company in the
Ordinary Course of Business;


101

--------------------------------------------------------------------------------





(xvi)    (i) Indebtedness representing deferred compensation or stock-based
compensation to employees of Borrower or any of its Subsidiaries incurred in the
Ordinary Course of Business and (ii) Indebtedness consisting of obligations of
the Borrower or any of its Subsidiaries under deferred compensation or other
similar arrangements incurred in connection with any Investment permitted
hereunder;
(xvii)    Indebtedness in respect of overdraft facilities, employee credit card
programs, netting services, automatic clearinghouse arrangements and other cash
management and similar arrangements in the Ordinary Course of Business;
(xviii)    Indebtedness of Borrower or any of its Subsidiaries undertaken in
connection with cash management and related activities with respect to any
Subsidiary or joint venture in the Ordinary Course of Business and (ii)
Indebtedness of the Borrower or any of its Subsidiaries to any joint venture
(regardless of the form of legal entity) that is not a Subsidiary arising in the
Ordinary Course of Business in connection with the cash management operations
(including in respect of intercompany self-insurance arrangements) of the
Borrower or any of its Subsidiaries; and
(xix)    all premium (if any), interest (including post-petition interest),
fees, expenses, charges, accretion or amortization of original issue discount,
accretion of interest paid in kind and additional or contingent interest on
obligations described in the foregoing clauses (i) through (xviii).
(l)    Other Indebtedness and Agreements. (i) The Borrower will not (and will
not permit any of its Subsidiaries to) effect (x) any waiver, supplement,
modification, amendment, termination or release of any indenture, instrument or
agreement pursuant to which any unsecured Indebtedness, any Indebtedness that is
expressly subordinated in right of payment to the obligations of the Loan
Parties in respect of the Loan Documents or any Indebtedness that is secured by
junior-priority security interest in any collateral securing the Facilities
(collectively, together with any Permitted Refinancing of the foregoing, “Junior
Financing”) if the effect of such waiver, supplement, modification, amendment,
termination or release would be adverse to the Lenders in any material respect
or (y) any waiver, supplement, modification or amendment of its certificate of
incorporation, by-laws, operating, management or partnership agreement or other
organizational documents, to the extent any such waiver, supplement,
modification or amendment would be adverse to the Lenders in any material
respect.
(ii)    The Borrower will not (and will not permit any of its Subsidiaries to)
prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner any Junior Financing (it being understood that
payments of regularly scheduled interest and principal shall be permitted) or
make any payment in violation of any subordination terms of any Junior
Financing, except (a) the refinancing of any Junior Financing with any Permitted
Refinancing thereof, (b) the prepayment, redemption, purchase, defeasement or
other satisfaction prior to the scheduled maturity of any Junior Financing or
Permitted Refinancing thereof, in an aggregate amount not to exceed the greater
of (x) $50,000,000 (which shall automatically be increased to $80,000,000 on the
Engility Closing Date without any action by any party hereto) and (y) such other
amount, so long as after giving pro forma effect to the incurrence of such
Indebtedness (and the use of proceeds therefrom) and the pro forma adjustments
described in Section 1.07, (1) the Leverage Ratio is equal to or less than 3.00
to 1.00 and (2) no Event of Default shall have occurred and be continuing or
would result therefrom, and (c) the prepayment, redemption, purchase,
defeasement or other satisfaction prior to the scheduled maturity of any Junior
Financing in an aggregate amount not to exceed the portion, if any, of the
Available Amount Basket as of such time that the Borrower elects to apply to
this Section 5.03(l)(ii)(c), such election to be specified in a written notice
of a


102

--------------------------------------------------------------------------------





Financial Officer of the Borrower calculating in reasonable detail the amount of
the Available Amount Basket immediately prior to such election and the amount
thereof elected to be so applied; provided that, in the case of this Section
5.03(l)(ii)(c), before and after giving effect to any such prepayment,
redemption, purchase, defeasement or other satisfaction, no Default or Event of
Default shall have occurred and be continuing or would result therefrom.
(iii)    The Borrower will not (and will not permit any of its Subsidiaries to)
enter into or permit to exist any contractual obligation (other than this
Agreement or any other Loan Document) that limits the ability of any of its
Subsidiaries to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to or invest in the Borrower or any Guarantor,
except for (i) any agreement in effect on the Effective Date and described on
Schedule 5.03(l), (ii) any agreement in effect at the time any Person becomes a
Subsidiary of the Borrower, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of the Borrower,
(iii) any agreement representing Indebtedness of a Subsidiary of the Borrower
which is not a Loan Party which is permitted by Section 5.03(k), (iv) any
agreement in connection with a Disposition permitted hereunder, (v) customary
provisions in joint venture agreements or other similar agreements applicable to
joint ventures permitted under Section 5.03(j) and applicable solely to such
joint venture entered into in the Ordinary Course of Business, (vi) customary
provisions restricting assignment of any agreement entered into in the Ordinary
Course of Business, (vii) customary provisions restricting the subletting or
assignment of any lease governing a leasehold interest, (viii) in each case so
long as no Subsidiary of the Borrower is restricted from making Restricted
Payments or transfers to the Borrower, customary restrictions contained in
Indebtedness permitted under this Agreement to the extent no more restrictive to
the Borrower and its Subsidiaries than the covenants contained in this
Agreement, (ix) restrictions regarding licenses or sublicenses by the Borrower
and its Subsidiaries of intellectual property in the Ordinary Course of Business
(in which case such restriction shall relate only to such intellectual property)
and (x) any agreement entered into in connection with a Receivables Facility.
(m)    Fundamental Changes. The Borrower will not (and will not permit any of
its Subsidiaries to) merge, dissolve, liquidate, amalgamate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default would result therefrom:
(i)    any Subsidiary of the Borrower may merge, amalgamate or consolidate with
(x) the Borrower (including a merger, the purpose of which is to reorganize the
Borrower into a new jurisdiction in any State of the United States of America);
provided that the Borrower shall be the continuing or surviving Person or the
surviving Person shall expressly assume the obligations of the Borrower pursuant
to documents reasonably acceptable to the Agent or (y) any other Subsidiary of
the Borrower; provided that when any Guarantor is merging with another
Subsidiary of the Borrower that is not a Loan Party (A) the Guarantor shall be
the continuing or surviving Person, (B) to the extent constituting an
Investment, such Investment must be a permitted Investment in accordance with
Section 5.03(j) and (C) to the extent constituting a Disposition, such
Disposition must be permitted hereunder;
(ii)    (x) any Subsidiary of the Borrower that is not a Loan Party may merge,
amalgamate or consolidate with or into any other Subsidiary of the Borrower that
is not a Loan Party and (y) any Subsidiary of the Borrower may liquidate or
dissolve, or the Borrower or any of its Subsidiaries may (if the validity,
perfection and priority of the Liens


103

--------------------------------------------------------------------------------





securing the Obligations is not adversely affected thereby) change its legal
form, if the Borrower determines in good faith that such action is in the best
interest of the Borrower and its Subsidiaries and is not disadvantageous to the
Lenders in any material respect (it being understood that in the case of any
dissolution of a Subsidiary that is a Guarantor, such Subsidiary shall at or
before the time of such dissolution transfer its assets to another Subsidiary
that is a Guarantor unless such Disposition of assets is permitted hereunder;
and in the case of any change in legal form, a Subsidiary that is a Guarantor
will remain a Guarantor unless such Guarantor is otherwise permitted to cease
being a Guarantor hereunder);
(iii)    any Subsidiary of the Borrower may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or to
any of its other Subsidiaries; provided that if the transferor in such a
transaction is a Guarantor, then (i) the transferee must either be the Borrower
or a Guarantor and (ii) to the extent constituting an Investment, such
Investment must be a permitted in accordance with Section 5.03(j);
(iv)    the Borrower and its Subsidiaries may consummate the Engility
Acquisition;
(v)    any Subsidiary of the Borrower may merge, dissolve, liquidate,
amalgamate, consolidate with or into another Person, or Dispose of all or
substantially all of its assets in order to effect a Disposition permitted
pursuant to Section 5.03(n) (other than Section 5.03(n) (ii)(A));
(vi)    any Investment permitted by Section 5.03(j) may be structured as a
merger, consolidation or amalgamation; and
(vii)    any Receivables Subsidiary may merge, dissolve, liquidate, amalgamate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
in each case, in connection with a Receivables Facility.
(n)    Dispositions. The Borrower will not (and will not permit any of its
Subsidiaries to) make any Disposition, except:
(i)    Dispositions of obsolete, surplus or worn out property, whether now owned
or hereafter acquired, in the Ordinary Course of Business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and its Subsidiaries (including allowing any registrations or any applications
for registration of any immaterial intellectual property to lapse or go
abandoned);
(ii)    (A) Dispositions permitted by Section 5.03(m), (B) Investments permitted
by Section 5.03(j), (C) Restricted Payments permitted by Section 5.03(h) and (D)
Liens permitted by Section 5.03(a);
(iii)    Dispositions by the Borrower or any of its Subsidiaries of property
pursuant to sale-leaseback transactions permitted by Section 5.03(f);
(iv)    Dispositions of inventory, cash and Cash Equivalents for fair market
value in the Ordinary Course of Business;


104

--------------------------------------------------------------------------------





(v)    licensing or sublicensing of any intellectual property rights in the
Ordinary Course of Business on customary terms;
(vi)    Disposition of property (A) between Loan Parties, (B) between
Subsidiaries of the Borrower (other than Loan Parties), (C) by Subsidiaries of
the Borrower that are not Loan Parties to the Loan Parties or (D) by Loan
Parties to any Subsidiary of the Borrower that is not a Loan Party; provided
that (1) the portion (if any) of any such Disposition made for less than fair
market value and (2) any noncash consideration received in exchange for any such
Disposition, shall in each case constitute an Investment in such Subsidiary;
(vii)    leases, subleases, licenses or sublicenses of property in the Ordinary
Course of Business and which do not materially interfere with the business of
the Borrower and its Subsidiaries;
(viii)    transfers of equipment, fixed assets or real property (including any
improvements thereon) subject to any event that gives rise to the receipt by the
Borrower or any of its Subsidiaries of any casualty insurance proceeds or
condemnation awards in respect thereof to replace, restore or repair, or
compensate for the loss of, such equipment, fixed assets or real property, upon
receipt of the Net Cash Proceeds of such casualty insurance proceeds or
condemnation awards;
(ix)    the Disposition of other assets for fair market value; provided that (i)
at least 75% of the total consideration for any such Disposition received by the
Borrower and its Subsidiaries is in the form of cash or Cash Equivalents and
(ii) the requirements of Section 2.10(b), to the extent applicable, are complied
with in connection therewith;
(x)    any Disposition or discounts of accounts receivable, or participations
therein, and related assets in connection with any Receivables Facility in an
amount not to exceed $200,000,000 outstanding at any one time;
(xi)    the sale or discount, in each case without recourse and in the Ordinary
Course of Business, or overdue accounts receivable arising in the Ordinary
Course of Business, but only in connection with the compromise or collection
thereof consistent with customary industry practice (and not as part of any bulk
sale or financing of receivables); and
(xii)    Dispositions pursuant to a requirement of law issued by a Governmental
Authority.

Section 5.04.    [Reserved]

Section 5.05.    Financial Covenant. So long as any Term Commitment, Term
Advances, Revolving Credit Commitment or Revolving Credit Advances is
outstanding shall remain unpaid or unsatisfied, and any Letter of Credit is
outstanding, the Borrower will:
(a)    [Reserved]
(b)    [Reserved]
(c)    Senior Secured Leverage Ratio. Maintain, as at the end of each fiscal
quarter after the Effective Date, (w) in the case of any fiscal quarter ending
prior to the consummation of the Engility Acquisition, a Senior Secured Leverage
Ratio equal to or less than 3.75 to 1.00, (x) in the case of the fiscal quarter
during which the Engility Acquisition is


105

--------------------------------------------------------------------------------





consummated and the first six full fiscal quarters thereafter, a Senior Secured
Leverage Ratio equal to or less than 4.50 to 1.00 and (z) in the case of any
subsequent fiscal quarter, a Senior Secured Leverage Ratio equal to or less than
4.00 to 1.00; provided that, the Senior Secured Leverage Ratio may, at the
request of the Borrower, be increased to 4.25 to 1.00 from 4.00 to 1.00 for the
fiscal quarter during which a Permitted Acquisition is consummated and any of
the first three full fiscal quarters thereafter (each, a “Financial Covenant
Step-up”), provided that there shall be a maximum of two Financial Covenant
Step-ups during the term of this Agreement.

ARTICLE VI    

EVENTS OF DEFAULT

Section 6.01.    Events of Default. If any of the following events (such events,
and subject to the proviso to clause (c) below, “Events of Default”) shall occur
and be continuing:
(a)    The Borrower shall fail to pay any principal of any Advance within one
day after the same becomes due and payable; or the Borrower shall fail to pay
any interest on any Advance or make any other payment of fees or other amounts
payable under this Agreement or any other Loan Document within five days after
the same becomes due and payable; or
(b)    Any representation or warranty or certification made or deemed made by
any Loan Party in any Loan Document or by such Loan Party (or any of its
officers) in connection with any Loan Document shall prove to have been
incorrect in any material respect when made or deemed made; or
(c)    (i) Any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Sections 5.01(d) (with respect to the Borrower only),
5.01(i), 5.03 or 5.05 or (ii) any Loan Party shall fail to perform or observe
any other term, covenant or agreement contained in this Agreement or in any
other Loan Document on its part to be performed or observed if such failure
shall remain unremedied for 30 days after written notice thereof shall have been
given to the Borrower by the Agent or any Lender; provided that no breach or
default by the Borrower under Section 5.05 (a “Financial Covenant Event of
Default”) shall constitute an Event of Default with respect to the Tranche B
Facility, unless and until the Required RC/TLA Lenders have accelerated the
Revolving Credit Advances and/or the Term Advances and/or have terminated the
Revolving Credit Commitments in their entirety (and upon any such acceleration
and/or termination, an Event of Default with respect to the Tranche B Facility
shall occur without any further action by any party); or
(d)    A member of the Consolidated Group shall fail to pay any principal of or
premium or interest on any Indebtedness that is outstanding in a principal or
notional amount of at least $50,000,000 (which shall automatically be increased
to $100,000,000 on the Engility Closing Date without any action by any party
hereto) in the aggregate (but excluding Indebtedness outstanding hereunder and
any Receivables Facility) of a member of the Consolidated Group, when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness; or any other event shall occur or condition shall
exist under any agreement or instrument relating to any such Indebtedness and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Indebtedness;
or any such Indebtedness shall be declared to be due and payable, or required to
be prepaid or redeemed (other than by a regularly scheduled required prepayment
or redemption, or, with respect to any


106

--------------------------------------------------------------------------------





secured Indebtedness, resulting from a disposition, condemnation, insured loss
or similar event relating to the property securing such Indebtedness), purchased
or defeased, or an offer to prepay, redeem, purchase or defease such
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof; or
(e)    A member of the Consolidated Group shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against a member of the Consolidated
Group seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of 60 days, or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or a member of the Consolidated Group shall take any
corporate action to authorize any of the actions set forth above in this
subsection (e); or
(f)    Judgments or orders for the payment of money in excess of $50,000,000
(which shall automatically be increased to $100,000,000 on the Engility Closing
Date without any action by any party hereto) in the aggregate shall be rendered
against a member of the Consolidated Group and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment or
order shall not be an Event of Default under this Section 6.01(f) if and for so
long as (i) the amount of such judgment or order is covered by a valid and
binding policy of insurance between the defendant and the insurer covering
payment thereof and (ii) such insurer, which shall be rated at least “A-” by
A.M. Best Company, has been notified of, and has not disputed the claim made for
payment of, the amount of such judgment or order; or
(g)    Any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the SEC under the
Exchange Act), directly or indirectly, of Voting Stock of the Borrower (or other
securities convertible into or exchangeable for such Voting Stock) representing
35% or more of the combined voting power of all Voting Stock of the Borrower (on
a fully diluted basis); or
(h)    The Borrower or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $50,000,000 (which shall
automatically be increased to $100,000,000 on the Engility Closing Date without
any action by any party hereto) in the aggregate as a result of the occurrence
of any ERISA Event; or
(i)    Any Loan Party contests in writing the validity or enforceability of any
provision of any Loan Document, or any Loan Party denies in writing that it has
any liability or obligation under any Loan Document, or purports in writing to
revoke or rescind any Loan Document; or
(j)    Any guarantee provided by a Guarantor under any applicable Security and
Guarantee Document for any reason shall cease to be in full force and effect
(other than in accordance with its terms), or any Guarantor shall deny in
writing that it has any further liability under such Security and Guarantee
Document (other than as a result of the discharge of such Guarantor in
accordance with the terms of the Loan Documents); or


107

--------------------------------------------------------------------------------





(k)    Any security interest over any material asset or property purported to be
created by and required to be covered by any Security and Guarantee Document
shall cease to be, or shall be asserted by the Borrower or any other Loan Party
not to be, a valid, perfected (except as otherwise expressly provided in this
Agreement or such Security and Guarantee Document) security interest in the
asset or property intended to be covered thereby,
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders (or, if a Financial Covenant Event of Default
occurs and is continuing, at the request of, or with the consent of, only the
Required RC/TLA Lenders), by notice to the Borrower, declare the obligation of
each Lender to make Advances (other than Advances to be made by an Issuing Bank
or a Lender pursuant to Section 2.03(c) or Section 2.01(b)) and of the Issuing
Banks to Issue Letters of Credit to be terminated, whereupon the same shall
forthwith terminate, (ii) shall at the request, or may with the consent, of the
Required Lenders (or, if a Financial Covenant Event of Default occurs and is
continuing, at the request of, or with the consent of, only the Required RC/TLA
Lenders), by notice to the Borrower, declare all the Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon all the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower or any other Loan
Party under any Debtor Relief Law, (A) the obligation of each Lender to make
Advances (other than Advances to be made by an Issuing Bank or a Lender pursuant
to Section 2.03(c) or Section 2.01(b)) and of the Issuing Banks to Issue Letters
of Credit shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower, and (iii) shall be entitled to exercise
on behalf of itself, the Lenders, the Issuing Banks and the other Secured
Parties all rights and remedies available to it, the Lenders, the Issuing Banks
and the other Secured Parties under the Loan Documents and/or under applicable
law.

Section 6.02.    Actions in Respect of the Letters of Credit upon Default. If
any Event of Default shall have occurred and be continuing, the Agent may with
the consent, or shall at the request, of the Required Revolving Credit Lenders,
irrespective of whether it is taking any of the actions described in Section
6.01 or otherwise, make demand upon the Borrower to, and forthwith upon such
demand the Borrower will, (a) pay to the Agent on behalf of the Revolving Credit
Lenders in same day funds at the Agent’s office designated in such demand, for
deposit in the L/C Cash Deposit Account, an amount equal to the aggregate
Available Amount of all Letters of Credit then outstanding (but only to the
extent such Available Amount has not already been Cash Collateralized) or (b)
make such other arrangements in respect of the outstanding Letters of Credit as
shall be acceptable to the Required Revolving Credit Lenders and not more
disadvantageous to the Borrower than clause (a); provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under any Debtor Relief Law, an amount equal to the aggregate Available
Amount of all outstanding Letters of Credit shall be immediately due and payable
to the Agent for the account of the Revolving Credit Lenders without notice to
or demand upon the Borrower, which are expressly waived by the Borrower, to be
held in the L/C Cash Deposit Account. If at any time an Event of Default is
continuing the Agent determines that any funds held in the L/C Cash Deposit
Account are subject to any right or claim of any Person other than the Agent and
the Lenders or that the total amount of such funds is less than the aggregate
Available Amount of all Letters of Credit, the Borrower will, forthwith upon
demand by the Agent, pay to the Agent, as additional funds to be deposited and
held in the L/C Cash Deposit Account, an amount equal to the excess of (a) such
aggregate Available Amount over (b) the total amount of funds, if any, then held
in the L/C Cash Deposit Account that the Agent determines to be free and clear
of any such right and claim. Upon the drawing of any Letter of Credit, to the
extent funds are on deposit in the L/C Cash Deposit


108

--------------------------------------------------------------------------------





Account, such funds shall be applied to reimburse the Issuing Banks to the
extent permitted by applicable law. After all such Letters of Credit shall have
expired or been fully drawn upon and all other obligations of the Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such L/C Cash Deposit Account shall be applied in accordance
with the priority of payments set forth in Section 6.03.

Section 6.03.    Application of Funds. After the exercise of any remedies
provided for in Section 6.01 or Section 6.02 (or after an actual or deemed entry
of an order for relief with respect to the Borrower or any other Loan Party
under any Debtor Relief Law), any amounts received on account of the Obligations
(including, for the avoidance of doubt, any proceeds of any collection, sale,
foreclosure or other realization upon any Collateral, including Collateral
consisting of cash) shall, subject to the provisions of Section 2.19, be applied
by the Agent in the following order:
(a)    first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, disbursements and other
charges of counsel payable under Section 9.04) payable to the Agent in its
capacity as such, including any costs and expenses incurred by the Agent in its
capacity as such in connection with the collection, sale, foreclosure or
realization or otherwise of Collateral in connection with this Agreement or any
other Loan Document or any of the Obligations, the repayment of advances made by
the Agent hereunder or under any other Loan Document on behalf of any Loan Party
and any other costs or expenses incurred in connection with exercise of any
right or remedy hereunder or under any other Loan Document;
(b)    second, to payment in full of Unfunded Advances/Participations (the
amounts so applied to be distributed between or among, as applicable, the Agent
and the Issuing Banks pro rata in accordance with the amounts of Unfunded
Advances/Participations owed to them on the date of any such distribution);
(c)    third, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit fees) payable to the Lenders and the Issuing Banks (including
fees, disbursements and other charges of counsel payable under Section 9.04)
arising under the Loan Documents, ratably among them in proportion to the
respective amounts described in this clause (c) held by them;
(d)    fourth, to payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit fees and interest on the Advances, and on
unreimbursed Letter of Credit drawings, ratably among the Lenders and the
Issuing Banks in proportion to the respective amounts described in this clause
(d) held by them;
(e)    fifth, (i) to payment of that portion of the Obligations constituting
unpaid principal of the Advances, unreimbursed Letter of Credit drawings and
obligations of the Loan Parties or their respective Subsidiaries then arising
under Secured Hedging Obligations and Secured Cash Management Obligations and
(ii) to Cash Collateralize Letters of Credit in the manner contemplated by
Section 6.02 (ratably among the Lenders, the Issuing Banks, the Hedge Banks and
the Cash Management Banks) in proportion to the respective amounts described in
this clause (e) held by them; provided upon the expiration of any Letter of
Credit, the pro rata share of Cash Collateral attributable to such expired
Letter of Credit shall be applied by the Agent in accordance with the priority
of payments set forth in this Section 6.03;
(f)    sixth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are then due and payable to the
Agent, the Lenders, the Issuing Banks and the other holders or beneficiaries
thereof, ratably based upon the respective aggregate amounts of all such
Obligations then owing to all of them; and


109

--------------------------------------------------------------------------------





(g)    last, after all of the Obligations have been indefeasibly paid in full,
to the Borrower or as otherwise required by law.

ARTICLE VII    

[RESERVED]

ARTICLE VIII    

THE AGENT

Section 8.01.    Authorization and Authority. (i) Each of the Lenders hereby
irrevocably appoints, designates and authorizes Citibank to act on its behalf as
the Agent hereunder and under the other Loan Documents and authorizes the Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of the Agent, the Lenders and the Issuing Banks, and the
Borrower shall not have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any Loan Document (or any other similar term) with reference to the Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
(ii)    The Agent shall also act as the Collateral Agent under the Loan
Documents, and each of the Lenders (including in each such Lender’s capacity as
a potential Cash Management Bank and/or Hedge Bank) and Issuing Banks hereby
irrevocably appoints and authorizes the Agent to act as the agent of such Lender
or Issuing Bank for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Agent, as Collateral Agent (and any
co-agents, sub-agents and attorneys-in-fact appointed by the Agent pursuant to
Section 8.05 for purposes of holding or enforcing any Lien on the collateral (or
any portion thereof) granted under the Security and Guarantee Documents, or for
exercising any rights and remedies thereunder at the direction of the Agent),
shall be entitled to the benefits of all provisions of this Article VIII and of
paragraphs (a), (b) and (c) of Section 9.04, as though such co-agents,
sub-agents and attorneys-in-fact were the Collateral Agent under the Loan
Documents) as if set forth in full herein with respect thereto. Anything
contained in any of the Loan Documents to the contrary notwithstanding, but
without limiting the rights of any Lender, Issuing Bank or any of their
respective Affiliates under Section 9.05, each Loan Party, the Agent and each
Lender hereby agree that no Lender, in its capacity as such, shall have any
right individually to realize upon any collateral subject to any Security and
Guarantee Documents, it being understood and agreed that all powers, rights and
remedies hereunder or thereunder may be exercised solely by the Agent, on behalf
of the Lenders, in accordance with the terms hereof or thereof, as applicable.

Section 8.02.    Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
any member of the


110

--------------------------------------------------------------------------------





Consolidated Group or other Affiliate thereof as if such Person were not the
Agent hereunder and without any duty to account therefor to the Lenders.

Section 8.03.    Duties of Agent; Exculpatory Provisions. (a) The Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.
(b)    The Agent shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 and 6.01), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Agent in writing by the Borrower or a Lender.
(c)    The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.

Section 8.04.    Reliance by Agent. The Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper


111

--------------------------------------------------------------------------------





Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the Effective Date, the making of an
Advance or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or an
Issuing Bank, the Agent may presume that such condition is satisfactory to such
Lender unless the Agent shall have received notice to the contrary from such
Lender or Issuing Bank prior to the occurrence of the Effective Date, the making
of such Advance or the issuance of such Letter of Credit. The Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 8.05.    Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Facilities
as well as activities as Agent. The Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Agent acted with gross negligence or willful misconduct in the selection of
such sub-agents.

Section 8.06.    Resignation of Agent. (a) The Agent may at any time give notice
of its resignation to the Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”) then
the retiring Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Borrower and such Person remove
such Person as Agent and, in consultation with the Borrower, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”)
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder (except that in the case of any collateral
security held by the Agent on behalf of the Lenders hereunder, the retiring or
removed Agent shall continue to hold such collateral security until such time as
a successor Agent is appointed) and (2) except for any indemnity payments owed
to the retiring or removed Agent, all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Agent as provided for above. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and


112

--------------------------------------------------------------------------------





duties of the retiring or removed Agent (other than any rights to indemnity
payments owed to the retiring or removed Agent), and the retiring or removed
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents. The fees payable by the Borrower to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Agent’s resignation or removal hereunder, the provisions of this Article and
Section 9.04 shall continue in effect for the benefit of such retiring or
removed Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent.
(d)    Any resignation pursuant to this Section by a Person acting as Agent
shall, unless such Person shall notify the Borrower and the Lenders otherwise,
also act to relieve such Person and its Affiliates of any obligation to advance
or issue new, or extend existing, Letters of Credit where such advance, issuance
or extension is to occur on or after the effective date of such resignation.
Upon the acceptance of a successor’s appointment as Agent hereunder, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Bank, (ii) the retiring Issuing
Bank shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents and (iii) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.

Section 8.07.    Non-Reliance on Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

Section 8.08.    No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or Co-Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Agent or a Lender hereunder.

Section 8.09.    Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Loan Party,
the Agent (irrespective of whether the principal of any Advance or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(A)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Agent and their respective
agents and counsel and all


113

--------------------------------------------------------------------------------





other amounts due the Lenders and the Agent under Sections 2.04 and 9.04)
allowed in such judicial proceeding; and
(B)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its respective agents and counsel,
and any other amounts due the Agent under Sections 2.04 and 9.04.
Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.

Section 8.10.    Collateral and Guaranty Matters. Each of the Lenders (including
in each such Lender’s capacity as a potential Cash Management Bank and/or Hedge
Bank) and each Issuing Bank irrevocably authorize the Agent, at its option and
in its discretion,
(A)    to release any Lien on any property granted to or held by the Agent under
any Loan Document (i) upon termination of the Commitments and payment in full of
all Obligations (other than (A) contingent indemnification obligations as to
which no claim has been asserted and (B) obligations and liabilities under Cash
Management Agreements and Hedge Agreements as to which arrangements satisfactory
to the applicable Cash Management Bank or Hedge Bank shall have been made) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit which have been Cash Collateralized), (ii) that is sold or distributed or
to be sold or distributed as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) if approved, authorized or
ratified in writing by the Required Lenders (unless approval by a greater number
or percentage of Lenders is expressly provided in any Loan Document);
(B)    to subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 5.03(a)(ii) and (iv); and
(C)    to release any Guarantor from its obligations under the Security and
Guarantee Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.
Upon request by the Agent at any time, the Required Lenders will confirm in
writing the Agent’s authority to release its interest in particular types or
items of property, or to release any Guarantor from its obligations under the
Security and Guarantee Documents pursuant to this Section. In each case as
specified in this Section, the Agent will, at the Borrower’s expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of collateral from the
assignment and security interest granted under the Security and Guarantee
Documents, or to release such Guarantor from its obligations under the Security
and Guarantee Documents, in each case in accordance with the terms of the Loan
Documents and this Section; provided that the Borrower shall have delivered to
the Agent a certificate of a Responsible Officer of the Borrower certifying that
any such


114

--------------------------------------------------------------------------------





transaction has been consummated in compliance with this Agreement and the other
Loan Documents).

Section 8.11.    Cash Management Banks and Hedge Banks. No Cash Management Bank
or Hedge Bank that obtains the benefits of any guarantee or any collateral by
virtue of the provisions hereof or of any Security and Guarantee Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of any
collateral (including the release or impairment of any collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article VIII to the contrary, the Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, any Secured Cash Management Obligations or Secured Hedging Obligations
unless the Agent has received written notice of such Obligations, together with
such supporting documentation as the Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.

ARTICLE IX    

MISCELLANEOUS

Section 9.01.    Amendments, Etc. (a) Without limiting Section 8.10 and except
as otherwise provided below in this Section 9.01, no amendment or waiver of any
provision of any Loan Document or the Notes, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that (i) no amendment, waiver or consent
shall, unless in writing and signed by all the Lenders, do any of the following:
(w) waive any of the conditions specified in Section 3.01, (x) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Advances, or the number of Lenders, that shall be required for the Lenders or
any of them to take any action hereunder, (y) amend Section 6.03 or (z) amend
this Section 9.01; (ii) no amendment, waiver or consent shall, unless in writing
and signed by each Lender directly affected thereby, do any of the following:
(w) release all or substantially all of the value of the Collateral or the
guarantees of the Guarantors (except as otherwise permitted by the Loan
Documents), (x) increase the Commitments of such Lender, (y) reduce the
principal of, or interest on, the Advances or any fees or other amounts payable
to such Lender or (z) postpone any date fixed for any payment of principal of,
or interest on, the Advances or any fees or other amounts payable to such Lender
hereunder; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Required Term Lenders, waive any of the conditions specified in
Section 3.02 or Section 3.03; (iv) no amendment, waiver or consent shall, unless
in writing and signed by the Required Revolving Credit Lenders, waive any of the
conditions specified in Section 3.04; and (v) no amendment, waiver or consent
shall change the provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding
Advances of one Class differently from the rights of Lenders holding Advances of
any other Class without, in addition to the Lenders required above to take such
action, the prior written consent of Lenders holding a majority in interest of
the outstanding Advances and unused Commitments of each Class so adversely
affected; and provided, further, that (i) no amendment, waiver or consent shall,
unless in writing and signed by the Agent in addition to the Lenders required
above to take such action, affect the rights or duties of the Agent under this
Agreement or any other Loan Document and (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Issuing Banks in addition to the
Lenders required above to take such action, adversely affect the rights or
obligations of the Issuing Banks in their capacities as such under this
Agreement.


115

--------------------------------------------------------------------------------





(b)    Notwithstanding anything to the contrary contained in this Section 9.01,
the Borrower, the Agent and each Lender agreeing pursuant to the terms thereof
to make any Incremental Advances in accordance with the provisions of Section
2.23(b), may enter into an Incremental Assumption Agreement without the consent
of any other Person; provided that after execution and delivery thereof (and
except as expressly provided otherwise therein), such Incremental Assumption
Agreement may thereafter only be modified in accordance with the requirements of
Section 9.01(a).
(c)    [Reserved].
(d)    Notwithstanding anything to the contrary contained in this Section 9.01,
(x) the Security and Guarantee Documents and related documents executed in
connection with this Agreement may be in a form reasonably determined by the
Agent and may be amended, modified, supplemented and waived with the consent of
the Agent and the Borrower without the need to obtain the consent of any other
Person if such amendment, modification, supplement or waiver is delivered in
order (i) to comply with local law (including any foreign law or regulatory
requirement) or advice of local counsel, (ii) to cure any ambiguity,
inconsistency, obvious error or mistake or any error, mistake or omission of a
technical or immaterial nature jointly identified by the Agent and the Borrower
or (iii) to cause such Security and Guarantee Document or other document to be
consistent with this Agreement and the other Loan Documents and (y) if the Agent
and the Borrower shall have jointly identified an ambiguity, inconsistency,
obvious error or mistake or any error, mistake or omission of a technical or
immaterial nature, in each case, in any provision of the Loan Documents (other
than the Security and Guarantee Documents), then the Agent and the Borrower
shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other Person if the same
is not objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof.
(e)    Notwithstanding anything to the contrary contained in this Section 9.01,
amendments, modifications or waivers of the Financial Covenant in Section
5.05(c), or waivers or consents to any Default or Event of Default resulting
from a breach thereof, shall solely require the consent of the Required RC/TLA
Lenders.
(f)    Notwithstanding anything to the contrary contained in this Section 9.01,
any amendment, modification or waiver of this Agreement that by its terms
affects the rights or duties under this Agreement of Lenders holding Advances or
Commitments of a particular Class (but not the Lenders holding Advances or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section 9.01 if such Class of Lenders were the only Class of Lenders
hereunder at the time. Notwithstanding anything to the contrary in this Section
9.01 and without limiting the generality of the immediately preceding sentence,
the addition of one or more term loan and/or revolving credit facilities under
this Agreement or any other refinancing to refinance all or any portion of the
Term Facility and/or the Revolving Credit Facility, as applicable, shall not
require the consent of any Tranche B Lender; provided that the loans and/or
commitments, as applicable, established pursuant to such refinancing: (i) rank
pari passu in right of payment with the other Advances and Commitments; (ii) are
not guaranteed by any Person that is not a Guarantor; (iii) are unsecured or
secured by the Collateral on an equal and ratable basis with the Obligations (or
on a second-lien basis pursuant to intercreditor arrangements reasonably
satisfactory to the Agent); (iv) have such pricing and optional prepayment terms
as may be agreed by the Borrower and the applicable lenders thereof; (v) have a
maturity date or termination date that is not prior to the scheduled Term Loan
Maturity Date (in the case of a refinancing of the Term Facility) or the
scheduled Revolving Credit Facility Maturity Date (in the case of a refinancing
of the Revolving Credit Facility), and shall have a Weighted Average Life to
Maturity that is not shorter than the Weighted


116

--------------------------------------------------------------------------------





Average Life to Maturity of the Term Advances being refinanced (in the case of a
refinancing of the Term Facility) or the Revolving Credit Advances being
refinanced (in the case of a refinancing of the Revolving Credit Facility);
(vi) subject to clauses (iv) and (v) above, shall have terms and conditions
(other than pricing) that are substantially identical to, or less favorable to
the lenders providing such refinancing than, the terms and conditions of the
Term Advances being refinanced (in the case of a refinancing of the Term
Facility) or the Revolving Credit Facility being refinanced (in the case of a
refinancing of the Revolving Credit Facility) (unless such terms are acceptable
to the Agent); and (vii) the Net Cash Proceeds of such refinancing shall be
applied, substantially concurrently with the incurrence thereof, to the pro rata
prepayment of outstanding Term Advances being refinanced (in the case of a
refinancing of the Term Facility) or Revolving Credit Advances being refinanced
(in the case of a refinancing of the Revolving Credit Facility); provided
however, that such refinancing (x) may provide for any additional or different
financial or other covenants or other provisions that are agreed among the
Borrower and the lenders thereof and applicable only during periods after the
latest maturity date of any of the Facilities (and Commitments) that remain
outstanding after giving effect to such refinancing or the date on which all
non-refinanced Obligations are paid in full and (y) shall not have a principal
or commitment amount (or accreted value) greater than (i) principal amount of
the Term Advances being refinanced (in the case of a refinancing of the Term
Facility) or (ii) the Revolving Credit Facility being refinanced (in the case of
a refinancing of the Revolving Credit Facility) (in each case, plus accrued
interest, fees, discounts, premiums or expenses payable in connection
therewith).
(g)    Notwithstanding anything to the contrary contained in this Section 9.01,
the Borrower, the Agent and each Lender agreeing pursuant to the terms thereof
to provide any Specified Refinancing Debt in accordance with the provisions of
Section 2.24 may enter into a Refinancing Amendment without the consent of any
other Person; provided that after execution and delivery thereof (and except as
expressly provided otherwise therein), such Refinancing Amendment may thereafter
only be modified in accordance with the requirements of Section 9.01(a).

Section 9.02.    Notices, Etc. (a) Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, or mailed by certified or registered mail as
follows:
(i)    if to the Borrower or any other Loan Party, to the Borrower at 12010
Sunset Hills Road, Reston, VA 20190, Attention of (1) Patrick McGee (Telephone
No. 703-676-7141; e-mail PATRICK.J.MCGEE@saic.com) and (2) Matthew Adinolfi
(Telephone No. 703- 676-2194; e-mail Matthew.Adinolfi@saic.com);
(ii)    if to the Administrative Agent, to Citibank at OPS III, 1615 Brett Road,
New Castle, Delaware 19720 Attention of Agency Operations (Telephone No. (302)
894-6010);
(iii)    if to the Collateral Agent, to Citibank at CRMS Documentation Unit, 580
Crosspoint Pkwy , Getzville, NY 14068; email: CRMS.NA.Documentation@citi.com;
(iv)    if to Bank of America, N.A. in its capacity as Issuing Bank, to it at
315 Montgomery Street – 6 Floor, San Francisco, CA 94014, Attention of Albert
Wheeler (Telephone No. 415-913-4761), and if to any other Issuing Bank, to it at
the address provided in writing to the Agent and the Borrower at the time of its
appointment as an Issuing Bank hereunder;


117

--------------------------------------------------------------------------------





(v)    if to a Lender, to it at its address set forth in its Administrative
Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices
delivered through electronic communications, to the extent provided in paragraph
(b) below, shall be effective as provided in said paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agent, provided that the foregoing shall
not apply to notices to any Lender or Issuing Bank pursuant to Article II if
such Lender or Issuing Bank, as applicable, has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Change of Address, etc. Any party hereto may change its address for
notices and other communications hereunder by notice to the other parties
hereto.
(d)    Platform.
(i)    The Borrower agrees that the Agent may, but shall not be obligated to,
make the Communications (as defined below) available to the Issuing Banks and
the other Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak or a substantially similar electronic transmission system (the
“Platform”).
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Borrower pursuant to any Loan
Document or the transactions contemplated therein which


118

--------------------------------------------------------------------------------





is distributed to the Agent, any Lender or any Issuing Bank by means of
electronic communications pursuant to this Section, including through the
Platform.

Section 9.03.    No Waiver; Remedies. No failure on the part of any Lender or
the Agent to exercise, and no delay in exercising, any right hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

Section 9.04.    Costs and Expenses. (a) Costs and Expenses. The Borrower shall
pay (i) all reasonable out-of-pocket expenses incurred by the Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Agent), in connection with the syndication of the Facilities, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iii) all out-of-pocket expenses incurred by the
Agent, any Lender or any Issuing Bank (including the fees, charges and
disbursements of any counsel for the Agent, any Lender or any Issuing Bank), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Advances made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Advances or Letters of
Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the Agent
(and any sub-agent thereof), each Co-Documentation Agent, each Arranger, each
Lender and each Issuing Bank, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
reasonable and documented related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or any
other Loan Party) other than such Indemnitee and its Related Parties arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Advance or Letter of Credit or the use
or proposed use of the proceeds therefrom (including any refusal by any Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by a member of the
Consolidated Group, or violation of or liability under any Environmental Law by
or of any member of the Consolidated Group, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. This Section 9.04(b)
shall not apply with respect


119

--------------------------------------------------------------------------------





to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Agent (or any sub-agent thereof), any Issuing
Bank or any Related Party of any of the foregoing, each Lender severally agrees
to pay to the Agent (or any such sub-agent), such Issuing Bank or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the aggregate principal amount of the Advances
and the Available Amount of all outstanding Letters of Credit at such time) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that with respect to such unpaid amounts owed
to any Issuing Bank solely in its capacity as such, only the Revolving Credit
Lenders shall be required to pay such unpaid amounts, such payment to be made
severally among them based on such Lenders’ Ratable Share of the Revolving
Credit Facility (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought); provided, further, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent (or
any such sub-agent), such Issuing Bank in its capacity as such, or against any
Related Party of any of the foregoing acting for the Agent (or any such
sub-agent) or such Issuing Bank in connection with such capacity. The
obligations of the Lenders under this paragraph (c) are subject to the
provisions of Section 2.02(e).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or Letter of Credit, or
the use of the proceeds thereof. No Indemnitee referred to in paragraph (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable not later
than five Business Days after demand therefor.
(f)    Breakage. If any payment of principal of, or Conversion of, any
Eurocurrency Rate Advance is made by the Borrower to or for the account of a
Lender (i) other than on the last day of the Interest Period for such Advance,
as a result of a prepayment or payment or Conversion pursuant to Section 2.08,
2.10 or 2.12, acceleration of the maturity pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender other than on the last day
of the Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 9.07 as a result of a
demand by the Borrower pursuant to Section 9.07(a) or (ii) as a result of a
prepayment or payment or Conversion pursuant to Section 2.08, 2.10 or 2.12, the
Borrower shall, upon demand by such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance. If the amount of the
Committed Currency purchased by any Lender in the case of a Conversion or
exchange of Advances in the case of Section 2.08 or 2.12 exceeds the sum


120

--------------------------------------------------------------------------------





required to satisfy such Lender’s liability in respect of such Advances, such
Lender agrees to remit to the Borrower such excess.
(g)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
2.11, 2.14 and 9.04 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the other Loan Documents.

Section 9.05.    Right of Set-off. If an Event of Default shall have occurred
and be continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such Issuing Bank or any such Affiliate, to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such Issuing Bank or their respective Affiliates,
irrespective of whether or not such Lender, Issuing Bank or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or such Issuing Bank different from
the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of set-off, (x) all amounts so set off shall be paid
over immediately to the Agent for further application in accordance with the
provisions of Section 2.20 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Agent a statement describing in reasonable
detail the Advances owing to such Defaulting Lender as to which it exercised
such right of set-off. The rights of each Lender, each Issuing Bank and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of set-off) that such Lender, such Issuing Bank
or their respective Affiliates may have. Each Lender and Issuing Bank agrees to
notify the Borrower and the Agent promptly after any such set-off and
application; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

Section 9.06.    Binding Effect. This Agreement shall become effective on and as
of the Effective Date and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Agent, the Issuing Banks and each Lender and their
respective successors and assigns, except that neither the Borrower nor any
other Loan Party shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders (and any other
attempted assignment or transfer by any party hereto shall be null and void).

Section 9.07.    Assignments and Participations.
(a)    Successors and Assigns Generally. No Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Agent and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.


121

--------------------------------------------------------------------------------





(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances (in each case
with respect to any Facility) at the time owing to it); provided that (in each
case with respect to any Facility) any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Advances at the time owing to it (in
each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of any other Facility, unless each of the Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund in respect of the Revolving Credit
Facility, the Term Facility or the Tranche B Facility; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Agent within ten Business Days
after having received notice thereof;
(B)    the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of (i) the Revolving
Credit Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, (ii) any Term Advances if such
assignment is to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund in respect of the Revolving Credit Facility, the Term Facility or
the


122

--------------------------------------------------------------------------------





Tranche B Facility, or (iii) any Tranche B Loans if such assignment is to a
Person who is not a Lender, an Affiliate of a Lender or an Approved Fund in
respect of the Revolving Credit Facility, the Term Facility or the Tranche B
Facility; and
(C)    the consent of each Issuing Bank shall be required for any assignment in
respect of the Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, each Issuing Bank and each other Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances and participations in
Letters of Credit in accordance with its Ratable Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11 and 9.04 and remain liable under Section 9.04(e)
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.


123

--------------------------------------------------------------------------------





Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
(c)    Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Advances owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, any Issuing Bank or the Agent, sell participations to
any Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Agent, the Issuing
Banks and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in 9.01(b) that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.11, 9.04(f) and 2.14 (subject to the requirements and
limitations therein, including the requirements under Section 2.14(f) (it being
understood that the documentation required under Section 2.14(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 as if it were an assignee under paragraph (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.11 or 2.14, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.18 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.05 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.15 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Advances or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan


124

--------------------------------------------------------------------------------





Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.08.    Confidentiality. Each of the Agent, the Lenders and the Issuing
Banks agree to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; provided that such Person shall, to
the extent permitted by law, use its commercially reasonable efforts to promptly
inform the Borrower of such disclosure and to ensure that such Information is
accorded confidential treatment; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder; (g)
on a confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Facilities; (h) with the consent of the Borrower;
(i) in syndication or other marketing materials relating to the Tranche B Loans,
or (j) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section, or (y) becomes available to the Agent,
any Lender, any Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.


For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the Effective Date, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


125

--------------------------------------------------------------------------------






Section 9.09.    Governing Law. This Agreement and the other Loan Documents and
any claims, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.

Section 9.10.    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
email shall be effective as delivery of a manually executed counterpart of this
Agreement.

Section 9.11.    Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.
(b)    If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Committed Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such Committed Currency with Dollars at
Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.
(c)    The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or the Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to the Borrower such excess.

Section 9.12.    Jurisdiction, Etc. (a) Jurisdiction. The Borrower irrevocably
and unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Agent, any Lender, any Issuing
Bank, or any Related Party of the foregoing in any way relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in


126

--------------------------------------------------------------------------------





other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document shall affect any
right that the Agent, any Lender or any Issuing Bank may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.
(b)    Waiver of Venue. The Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (a) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(c)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.02. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

Section 9.13.    Substitution of Currency. If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definition of Eurocurrency Rate) will be amended to the extent
determined by the Agent (acting reasonably and in consultation with the
Borrower) to be necessary to reflect the change in currency and to put the
Lenders and the Borrower in the same position, so far as possible, that they
would have been in if no change in such Committed Currency had occurred.

Section 9.14.    No Liability of the Issuing Banks. The Borrower assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither an Issuing Bank
nor any of its Related Parties shall be liable or responsible for: (a) the use
that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the failure to obtain any
document (other than any sight draft, certificates and documents expressly
required by the applicable Letter of Credit); (c) validity, sufficiency or
genuineness of documents, or of any endorsement thereon, even if such documents
should prove to be in any or all respects invalid, insufficient, fraudulent or
forged; (d) payment by such Issuing Bank against presentation of documents that
do not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the Letter of Credit;
or (e) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit, except that the Borrower shall have a claim against
such Issuing Bank, and such Issuing Bank shall be liable to the Borrower, to the
extent of any direct, but not consequential, damages suffered by the Borrower
that the Borrower proves were caused by such Issuing Bank’s willful misconduct
or gross negligence when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. In furtherance
and not in limitation of the foregoing, such Issuing Bank may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary; provided
that nothing herein shall be deemed to excuse such Issuing Bank if it acts with
gross negligence or willful misconduct in accepting such documents.

Section 9.15.    Patriot Act Notice. Each Lender and the Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Agent, as applicable, to identify the Borrower in accordance with the
Patriot Act. The Borrower shall provide such information and take such actions
as are reasonably requested by the Agent or any Lenders in order to assist the
Agent and the Lenders in maintaining compliance with the Patriot Act.


127

--------------------------------------------------------------------------------






Section 9.16.    Other Relationships; No Fiduciary Duty. No relationship created
hereunder or under any other Loan Document shall in any way affect the ability
of the Agent and each Lender to enter into or maintain business relationships
with the Borrower or any Affiliate thereof beyond the relationships specifically
contemplated by this Agreement and the other Loan Documents. The Borrower agrees
that in connection with all aspects of the transactions contemplated hereby and
any communications in connection therewith, the Borrower, its Subsidiaries and
their respective Affiliates, on the one hand, and the Agent, the Lenders and
their respective Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any advisory,
equitable or fiduciary duties on the part of the Agent, any Lender or any of
their respective Affiliates, and no such duties will be deemed to have arisen in
connection with any such transactions or communications. The Borrower also
hereby agrees that none of the Agent, any Lender or any of their respective
Affiliates have advised and are advising the Borrower as to any legal,
accounting, regulatory or tax matters, and that the Borrower is consulting its
own advisors concerning such matters to the extent it deems appropriate.

Section 9.17.    Waiver of Jury Trial. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in any legal proceeding directly or indirectly arising out of
or relating to this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (whether based on contract, tort or any other
theory). Each party hereto (a) certifies that no representative, agent or
attorney of any other Person has represented, expressly or otherwise, that such
other Person would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement and the other Loan Documents by, among
other things, the mutual waivers and certifications in the Section.

Section 9.18.    Interest Rate Limitation. Notwithstanding anything to the
contrary in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Advances or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by the Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

Section 9.19.    Effect of Restatement. This Agreement shall, except as
otherwise expressly set forth herein, supersede the Second Amended & Restated
Credit Agreement from and after the Effective Date with respect to the
transactions hereunder and with respect to the Facilities and Letters of Credit
outstanding under the Second Amended & Restated Credit Agreement as of the
Effective Date. The parties hereto acknowledge and agree, however, that (a) this
Agreement and all other Loan Documents executed and delivered herewith do not
constitute a novation, payment and reborrowing or termination of the Facilities
under the Second Amended & Restated Credit Agreement and the other Loan
Documents as in effect prior to the Effective Date, (b) such obligations are in
all respects continuing with only the terms being modified as provided in this
Agreement and the other Loan Documents, and (c) all references in the other Loan
Documents to the Second Amended & Restated Credit Agreement shall be deemed to
refer without further amendment to this Agreement.

Section 9.20.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto or
to any other Loan


128

--------------------------------------------------------------------------------





Document, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document, or (iii) the variation of the terms of
such liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.

Section 9.21.    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Letters of Credit, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the
Advances, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84- 14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Advances, the Letters
of Credit, the Commitments and this Agreement, or


129

--------------------------------------------------------------------------------





(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Advances, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).




130

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
SCIENCE APPLICATIONS
INTERNATIONAL CORPORATION
 
By:
/s/ Charles A. Mathis
 
 
Name: Charles A. Mathis
 
 
Title: Chief Financial Officer
 





[Signature Page to Third Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------








CITIBANK, N.A.
as Administrative Agent and as Collateral Agent and on behalf of each Lender
 
By:
/s/ David Tuder
 
 
Name: David Tuder
 
 
Title: Vice President
 





[Signature Page to Third Amended and Restated Credit Agreement]


 

--------------------------------------------------------------------------------







CITIBANK, N.A., as Lender
 
By:
/s/ David Tuder
 
 
Name: David Tuder
 
 
Title: Vice President
 







[Signature Page to Third Amended and Restated Credit Agreement]


 

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender
 
By:
/s/ Andrew Wulff
 
 
Name: Andrew Wulff
 
 
Title: Vice President
 







[Signature Page to Third Amended and Restated Credit Agreement]


 

--------------------------------------------------------------------------------





MUFG BANK, LTD., as a Lender
 
By:
/s/ Maria Iarriccio
 
 
Name: Maria Iarriccio
 
 
Title: Director
 







[Signature Page to Third Amended and Restated Credit Agreement]


 

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
By:
/s/ Eric H. Williams
 
 
Name: Eric H. Williams
 
 
Title: Vice President
 







[Signature Page to Third Amended and Restated Credit Agreement]


 

--------------------------------------------------------------------------------





SUNTRUST BANK, as a Lender
 
By:
/s/ Thomas F. Parrott
 
 
Name: Thomas F. Parrott
 
 
Title: Managing Director
 







[Signature Page to Third Amended and Restated Credit Agreement]


 

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
By:
/s/ Lukas Coleman
 
 
Name: Lukas Coleman
 
 
Title: Vice President
 







[Signature Page to Third Amended and Restated Credit Agreement]


 

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
 
By:
/s/ Mark Felker
 
 
Name: Mark Felker
 
 
Title: Managing Director
 







[Signature Page to Third Amended and Restated Credit Agreement]


 

--------------------------------------------------------------------------------





CAPITAL ONE, NATIONAL ASSOCIATION
 
By:
/s/ Joshua Dearmon
 
 
Name: Joshua Dearmon
 
 
Title: Senior Vice President
 







[Signature Page to Third Amended and Restated Credit Agreement]


 

--------------------------------------------------------------------------------





SUMITOMO MITSUI BANKING CORP, as a Lender
 
By:
/s/ James D. Weinstein
 
 
Name: James D. Weinstein
 
 
Title: Managing Director
 







[Signature Page to Third Amended and Restated Credit Agreement]


 

--------------------------------------------------------------------------------





TD BANK, N.A., as a Lender
 
By:
/s/ Mark Hogan
 
 
Name: Mark Hogan
 
 
Title: Senior Vice President
 







[Signature Page to Third Amended and Restated Credit Agreement]


 

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as a Lender
 
By:
/s/ Anthony Galea
 
 
Name: Anthony Galea
 
 
Title: Executive Director
 







[Signature Page to Third Amended and Restated Credit Agreement]


 

--------------------------------------------------------------------------------





FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender
 
By:
/s/ Michael Privette
 
 
Name: Michael Privette
 
 
Title: Vice President
 







[Signature Page to Third Amended and Restated Credit Agreement]


 

--------------------------------------------------------------------------------





State Bank of India, Los Angeles Agency Branch, as a Lender
 
By:
/s/ Niraj Kumar Panda
 
 
Name: Niraj Kumar Panda
 
 
Title: VP & Head (Credit Management Cell)
 







[Signature Page to Third Amended and Restated Credit Agreement]


 

--------------------------------------------------------------------------------





CIT BANK, N.A., as a Lender
 
By:
/s/ Terence Sullivan
 
 
Name: Terence Sullivan
 
 
Title: Managing Director
 







[Signature Page to Third Amended and Restated Credit Agreement]


 

--------------------------------------------------------------------------------





CITIZENS BANK, N.A., as a Lender
 
By:
/s/ Darran Wee
 
 
Name: Darran Wee
 
 
Title: Senior Vice President
 







[Signature Page to Third Amended and Restated Credit Agreement]


 

--------------------------------------------------------------------------------





FIFTH THIRD BANK, as a Lender
 
By:
/s/ Will Batchelor
 
 
Name: Will Batchelor
 
 
Title: Vice President
 







[Signature Page to Third Amended and Restated Credit Agreement]


 

--------------------------------------------------------------------------------





THE HUNTINGTON NATIONAL BANK, as a Lender
 
By:
/s/ Phil Andresen
 
 
Name: Phil Andresen
 
 
Title: Vice President
 







[Signature Page to Third Amended and Restated Credit Agreement]


 

--------------------------------------------------------------------------------





STIFEL BANK & TRUST, as a Lender
 
By:
/s/ Daniel P. McDonald
 
 
Name: Daniel P. McDonald
 
 
Title: Assistant Vice President
 







[Signature Page to Third Amended and Restated Credit Agreement]


 

--------------------------------------------------------------------------------





UNITED BANK (VIRGINIA), as a Lender
 
By:
/s/ Edward J. Goedecke
 
 
Name: Edward J. Goedecke
 
 
Title: Senior Vice President
 









[Signature Page to Third Amended and Restated Credit Agreement]


 